Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 1 of 175
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 2 of 175




                                                                         1


         DISTRICT COURT OF THE UNITED STATES

         NORTHERN DISTRICT OF NEW YORK
         _____________________________________________________
         DEBRA SPERO, as Natural Mother of
         V.S., an infant,

                                         Plaintiff,

                -against-

         VESTAL CENTRAL SCHOOL DISTRICT BOARD OF EDUCATION,
         VESTAL CENTRAL SCHOOL DISTRICT, JEFFREY AHEARN,
         Superintendent of Schools, ALBERT A. PENNA, Interim
         Principal Vestal High School, DEBORAH CADDICK and
         CLIFFORD KASSON, in their Individual and Official
         capacities,

                                         Defendants.

         _____________________________________________________




                A deposition held on Monday, the 11th day of

         February, 2019, commencing at 10:02 a.m.




                        BEFORE:      Ruth I. Lynch
                                     Registered Professional Reporter
                                     Registered Merit Reporter
                                     NY/PA Notary Public
                                     28874 State Route 171
                                     Susquehanna, PA 18847
                                     (570) 396-1459




         WITNESS:      DEBORAH CADDICK
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 3 of 175




                                                                         2


    1    APPEARANCES:             WILLA S. PAYNE, Esquire
                                  SUSAN M. YOUNG, Esquire
    2                             JOSH COTTER, Esquire
                                       Legal Services of Central
    3                                  New York
                                       189 Main Street, Suite 301
    4                                  Oneonta, NY 13820
                                       on behalf of Plaintiff
    5
                                  CHARLES C. SPAGNOLI, Esquire
    6                                  The Law Firm of Frank W.
                                       Miller
    7                                  6575 Kirkville Road
                                       East Syracuse, NY 13057
    8                                  on behalf of Defendants

    9

   10

   11

   12                            P R O C E E D I N G S

   13

   14           It is stipulated by and between the parties

   15    hereto that the filing of the deposition is waived;

   16    that the deposition may be signed before any Notary

   17    Public; that the filing of the oath of the Notary
   18    Public is waived; that Ruth I. Lynch, Registered

   19    Merit Reporter, is designated to take the

   20    testimony and prepare a transcript therefrom; and that

   21    all objections, except as to the form of the question,

   22    are reserved to the time of the trial.

   23

   24

   25
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 4 of 175




                                                                         3


    1                           INDEX TO TESTIMONY

    2    WITNESS:     DEBORAH CADDICK                                        PAGE

    3                 Examination by Mr. Cotter.............                    4

    4                 Examination by Mr. Spagnoli...........                  151

    5                 Signature Page........................                  158

    6

    7
                                INDEX TO EXHIBITS
    8
         EXHIBIT                    DESCRIPTION                              PAGE
    9
             V             5/21/2012 letter to LaRoach                         30
   10
             W             Affidavit                                           37
   11
             X             Grade report                                        39
   12
             Y             12/8/16 handwritten notes                           86
   13
             Z             Course roster                                       96
   14
            AA             12/9/2016 document                                  95
   15
            BB             Student summary packet                              97
   16
            CC             Student summary packet                              99
   17
   18

   19

   20

   21

   22

   23

   24

   25
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 5 of 175




                                                                         4


    1                  D E B O R A H       C A D D I C K ,

    2             having been called as a witness, having

    3             been duly sworn, testified as follows:

    4    EXAMINATION

    5    BY MR. COTTER:

    6             Q         Miss Caddick, my name is Josh Cotter.

    7    I'm here with Willa Payne and Sue Young; we're the
    8    attorneys for Vincent Spero in the case of Vincent

    9    Spero versus the Vestal School District.

   10                       Have you ever been deposed before?

   11             A         No.

   12             Q         Okay.    Can you state and spell your

   13    name for the record for the court reporter?

   14             A         Sure.    It's Deborah, D E-B-O-R-A-H,

   15    Caddick, C-A-D-D-I-C-K.

   16                       MR. COTTER:     Usual stipulations?

   17                       MR. SPAGNOLI:      Yes, so all objections
   18             except as to form are reserved until trial, and

   19             we will read and sign.

   20    BY MR. COTTER:

   21             Q         Okay.    So, Miss Caddick, you're under

   22    oath, and you have to give truthful answers to my

   23    questions.     You understand that?

   24             A         I do.

   25             Q         So when you're answering my question,
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 6 of 175




                                                                         5


    1    I'd just ask that you wait until I finish the question

    2    until you give your response.          Is that okay?

    3             A         Okay.

    4             Q         That way it makes it a lot easier for

    5    the court reporter to get everything you say down.

    6             A         I understand

    7                       MR. SPAGNOLI:      For the benefit of
    8             everyone here today, I don't think that's going

    9             to be a problem.

   10    BY MR. COTTER:

   11             Q         And when you give us answers, make sure

   12    it's a verbal answer, like a yes or a no, not a nod or

   13    an uh-huh, 'cause that makes it difficult for her to

   14    get it down.      Does that make sense?

   15             A         Yes.

   16             Q         Okay.    So if you need a break, just let

   17    me know, we can take a break, you can get a drink of
   18    water, or we'll try to take one every hour or so.

   19             A         Okay.

   20             Q         Okay.    So I have to ask this of

   21    everyone I do a deposition of.           So are you under the

   22    influence of any drugs that would affect your ability

   23    to give truthful answers to my questions?

   24             A         No.

   25             Q         Okay.    And if I ask you a question and
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 7 of 175




                                                                         6


    1    you answer it, I'm going to assume you understood my

    2    question.     Is that fair?

    3             A         Fair.

    4             Q         Okay.     Did you review any documents

    5    preparing for the deposition today?

    6             A         Yes.

    7             Q         Can you tell me what you reviewed?
    8             A         Many documents.

    9             Q         Do you remember the documents you

   10    looked at?

   11             A         I looked at the suspension letters, the

   12    notice of hearing.         I looked at my testimony during

   13    the superintendent's hearing and my testimony in

   14    Syracuse.

   15             Q         Okay.     And did you speak with anyone

   16    besides Mr. Spagnoli or anyone from his office in

   17    preparation for your deposition today?
   18             A         Mr. Spagnoli, we met once.

   19             Q         But besides Mr. Spagnoli.

   20             A         No.

   21             Q         Okay.     Okay, so we're going to go

   22    through your educational background.            So where did you

   23    graduate high school?

   24             A         Union-Endicott.

   25             Q         Union-Endicott, okay.        And do you know
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 8 of 175




                                                                         7


    1    about what year that was?

    2              A        1973.

    3              Q        Okay.    And after Union-Endicott, what

    4    did you do next?

    5              A        I went to SUNY Canton.

    6              Q        Okay.    And what did you study in

    7    Canton?
    8              A        Food service administration.

    9              Q        Okay, and did you do -- did you receive

   10    a degree from Canton?

   11              A        An associate's degree.

   12              Q        Okay.    And was that degree in food

   13    service administration?

   14              A        Yes.

   15              Q        Okay.    What year did you graduate from

   16    Canton?

   17              A        1975.
   18              Q        Okay.    And what did you do after

   19    Canton?

   20              A        I got married, had three children.

   21              Q        What was -- education-wise what was

   22    your next educational endeavor after Canton?

   23              A        Went back to Binghamton University and

   24    received a bachelor's degree.          And then I received an

   25    MAT in English, and then I got a job at -- with the
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 9 of 175




                                                                         8


    1    Binghamton City Schools.

    2             Q         What did you study at Binghamton?                For

    3    your undergraduate?

    4             A         English.

    5             Q         English.

    6                       And what year did you graduate with

    7    your English degree from Binghamton?
    8             A         '93.

    9             Q         '93.     Then you mentioned you got an

   10    MAT?

   11             A         That was my graduate degree.          MAT in

   12    English.

   13             Q         Okay.     And when did you get that?

   14             A         In '90' -- '93, I believe.

   15             Q         So the same year you got your

   16    bachelor's degree you got --

   17             A         Oh.
   18             Q         -- an MAT?

   19             A         No.     No.

   20             Q         When did you get the MAT?

   21             A         I can't recall the exact date.

   22             Q         Okay, and any other education, any

   23    other educational background?

   24             A         And I went to Cortland and received my

   25    administrative certification, my school district
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 10 of 175




                                                                      9


     1    administration.

     2              Q        When did you receive that, what year?

     3              A        2003.

     4              Q        And anything else you can think of in

     5    your educational background?

     6              A        No.

     7              Q        Okay.   So let's go through your work
     8    history.

     9                       So you graduated from Canton in 1973.

   10     And what was your first job after you graduated from

   11     Canton?

   12                        MR. SPAGNOLI:      Objection to form.        But

   13               go ahead and answer.

   14               A        I was a full-time mother.

   15     BY MR. COTTER:

   16               Q        How long were you a -- I mean obviously

   17     you're a full-time mom for your whole life.             What was
   18     your first job after Canton, besides being a full-time

   19     mom?

   20               A        Full-time or part-time?

   21               Q        Whatever the first one was.         Full-time

   22     or part-time.

   23               A        I got a job as an English teacher at

   24     East Middle School.

   25               Q        And what were your responsibilities as
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 11 of 175




                                                                     10


     1    an English teacher at East Middle School?

     2              A         I taught grade 8.

     3              Q         And what were your -- what does that

     4    entail?       Talk to me about what you did as an English

     5    teacher.

     6              A         It's a nine-period day.       I had five

     7    classes, approximately a hundred and twenty students.
     8              Q         What year did you start at East Middle

     9    School?

   10               A         '95.

   11               Q         And how long did you teach there for?

   12               A         Just about five years.

   13               Q         And were you in the same position for

   14     all five years?

   15               A         Yes.

   16               Q         And what was your next job after

   17     teaching at East Middle School?
   18               A         I transferred to Binghamton High

   19     School.

   20               Q         And what was your position at

   21     Binghamton High School?

   22               A         I taught grades 9, 10, and 11.

   23     English.

   24               Q         Okay.   How long did you teach at

   25     Binghamton High School for?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 12 of 175




                                                                     11


     1              A         Little over five years.

     2              Q         Okay, and what was your next position

     3    after teaching at Binghamton High School?

     4              A         An assistant principal at Vestal High

     5    School.

     6              Q         What made you want to make the

     7    transition from teaching to administration?
     8              A         You got to look at a bigger picture.

     9    Of how education worked.

   10               Q         Can you explain that to me?

   11               A         Besides just being in the classroom,

   12     you interfaced with other staff, other administrators,

   13     potential for some leadership responsibilities.

   14               Q         So was it more work than being a

   15     teacher?

   16               A         Absolutely.

   17               Q         So what were your responsibilities as
   18     assistant principal at Vestal High School?

   19               A         At Vestal High School I had grades 9

   20     and 12.       I was in charge of graduation, preparation

   21     for that.       As an assistant principal your main

   22     responsibilities are discipline, student conduct

   23     reports, and observing teachers.

   24               Q         How would you describe Vestal High

   25     School as a school?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 13 of 175




                                                                     12


     1                       MR. SPAGNOLI:      Objection to form.        Go

     2             ahead.

     3             A         We had -- when I started we had

     4    approximately 1300 students.          To give you an idea of

     5    the size.     Middle class students.        Well organized.

     6    BY MR. COTTER:

     7             Q         How does it compare to the other
     8    schools in the Southern Tier community?

     9                       MR. SPAGNOLI:      Objection to form.

   10                        When I say that, you can answer the

   11              question if you understand it.

   12              A         Size-wise com -- pretty comparable.

   13     BY MR. COTTER:

   14              Q         What about the quality of

   15     education-wise?

   16              A         Vestal is known to be superior as far

   17     as our statistics and our student results.
   18              Q         Going back to your job duties as

   19     assistant principal, can you take me through what like

   20     a normal day would be for you?

   21              A         As an assistant principal I would be

   22     honest to say there is really not a normal day.

   23              Q         What were your hours like as assistant

   24     principal?

   25              A         Generally I was there by seven, seven
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 14 of 175




                                                                     13


     1    fifteen in the morning.        I could leave as late as six

     2    thirty.       I could be there later if there were

     3    after-school activities, such as a sports or concert

     4    or board meeting.

     5              Q         Can you take me through your role in

     6    discipline as an assistant principal?

     7              A         Sure.   We have the code of conduct.             We
     8    have student discipline referrals; so a teacher or

     9    staff member or an administrator could write up a

   10     conduct form if someone violated some portion of the

   11     code of conduct.       Those would be turned in to the

   12     assistant principals' office, where I worked.              And --

   13     and then we would see the students generally.

   14                         As I said, I had grades 9 and 12.           It

   15     doesn't mean I only saw those students but in general

   16     that's how we divided them up.          And students would be

   17     called down and we would review the conduct form with
   18     the student.

   19               Q         What would happen after you reviewed

   20     the conduct form with the student?

   21               A         We would discuss, give the student due

   22     process, listen to their side, generally read to them

   23     what was written, if a teacher wrote it you'd read

   24     your teacher said whatever.         And then you would assign

   25     them a consequence.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 15 of 175




                                                                     14


     1                       We always looked at progressive

     2    discipline, depending on the student and the situation

     3    and the action that was being reviewed.

     4             Q         Can you explain to me what progressive

     5    discipline means?

     6             A         If you -- if you looked at a conduct

     7    form, it was sorted, listed, there was a conference
     8    would be -- you might just have a conference; you

     9    might have a warning; you might give a lunch

   10     detention, and then maybe an after-school detention,

   11     and then maybe two after-school detentions, could --

   12     there could be a suspension, there could be a

   13     superintendent's hearing.         Or say they could write a

   14     letter of apology, they could be put on probation for

   15     senior activities.

   16              Q         And it's my understanding that as your

   17     role as an assistant principal you don't have the
   18     ability to give someone an out-of-school suspension.

   19     Is that right?

   20              A         Correct.

   21              Q         Okay.   But would you make

   22     recommendations to the principal when you thought an

   23     out-of-school suspension would be warranted?

   24              A         Yes.

   25              Q         Can you take me through that process?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 16 of 175




                                                                     15


     1             A         Usually --

     2                       MR. SPAGNOLI:      Objection to form.        Go

     3             ahead.

     4             A         Like I said, you would meet with the

     5    student, discuss -- discuss what had happened, and

     6    then conference with the principal to explain the

     7    result of your investigation or your -- to inform the
     8    principal of what was going on.          And -- and make a

     9    recommendation.

   10     BY MR. COTTER:

   11              Q         And after five days it's the decision

   12     of the superintendent to sus -- strike that.

   13                        The principal can only suspend for up

   14     to five days, right?

   15              A         Correct.

   16              Q         So in your capacity as assistant

   17     principal, did you make recommendations to the
   18     administration when you think behavior warranted a

   19     suspension greater than five days?

   20              A         Yes.

   21              Q         Can you take me through that process?

   22              A         Basically the -- the same process.

   23     There would be an investigation.           You would talk with

   24     the principal.      If you were looking for more than five

   25     days, at times you would consult with our lawyer was
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 17 of 175




                                                                     16


     1    Wendy Dewind.      That would be done, the principal would

     2    have that conversation with the lawyer, although at

     3    times the lawyer might call because I did the

     4    investigation.      So the lawyer might call for

     5    clarification.

     6                       And then there was -- if the

     7    superintendent decided that a hearing was warranted,
     8    then it was my job to prepare any documentation that

     9    was needed at a hearing.        And our office prepared the

   10     presuspension and suspension letters, which then went

   11     to the principal for approval.          But the letters were

   12     sent out -- signed by the principal but they were sent

   13     out through my office.

   14              Q         What's in a suspension letter?

   15              A         In a suspension letter?

   16              Q         Yeah.

   17              A         It -- it would -- the process is first
   18     you send a presuspension --

   19              Q         Okay.

   20              A         -- letter.

   21              Q         Okay, so maybe we'll start there.            So

   22     take me -- take me through what's in a presuspension

   23     letter, then we'll go through to a suspension letter.

   24              A         Okay.   So presuspension letter says

   25     that the principal is considering suspending for up to
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 18 of 175




                                                                     17


     1    five days.     It would list the violations of the code

     2    of conduct in like the first paragraph.            And then

     3    generally bulleted out would be the specifics as to

     4    those violations.

     5              Q        Bulleted out would be the facts?

     6              A        Yes.

     7              Q        Okay.   Would there be anything else in
     8    the letter?

     9              A        And then, and then the letter would

   10     also provide the parents with an opportunity to meet

   11     with the principal to discuss.          It would provide the

   12     principal's phone number and a date to, like when you

   13     should respond by.

   14               Q        Okay.

   15               A        I guess that would be the best way to

   16     put it.

   17               Q        What's the purpose of putting the facts
   18     in the letter?

   19               A        To state the reason why the principal

   20     was considering suspending.

   21               Q        Okay.   Anything else in the

   22     presuspension letter?

   23               A        No.

   24               Q        Okay.   So take me through the -- what's

   25     in the suspension letter.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 19 of 175




                                                                     18


     1             A         It's almost the same letter.          However,

     2    it says the principal has determined to suspend for

     3    three days, five days.        And then it would have that

     4    same information.       It would not -- the difference is

     5    it does not spell out specifically each part of the

     6    code of conduct.      But it would be in that opening

     7    paragraph.     And then it would say that, there's a
     8    sentence or two about if there's inclement weather,

     9    then, and then the student is given a date upon

   10     returning from suspension the student would meet with,

   11     if I -- if I was their principal, to meet with me

   12     before school on the day they returned.

   13              Q         So before a kid goes back into school

   14     they have a re-entry meeting with the principal?

   15              A         Correct.

   16              Q         Okay.   And what takes place in that

   17     meeting?
   18              A         The biggest part of it is to make sure

   19     that the student has gotten work.           And always

   20     reiterate that I would be there if there was a

   21     concern; say they felt they needed more time to make

   22     up a test or.      We always caution the student to touch

   23     base with the teacher, make sure if there's anything

   24     else that's owed; brief -- briefly review what had

   25     happened and -- and counsel them to make good
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 20 of 175




                                                                     19


     1    decisions.

     2             Q         I don't think we covered this but you

     3    recently retired from Vestal, right?

     4             A         Yes.

     5             Q         Okay, what year did you retire?

     6             A         Last March.

     7             Q         Congratulations.
     8             A         Thank you.

     9             Q         And you were assistant principal?

   10              A         The entire time.

   11              Q         The entire time, okay.

   12                        So in your time as assistant principal

   13     at Vestal, were you ever involved in investigations of

   14     students for social media use?

   15              A         Yes.

   16              Q         Can you give me some examples?

   17              A         A student that posted a picture of
   18     themselves and then was upset that others were

   19     watching that.      That happened.      More than once.

   20              Q         What was the -- oh, what was the

   21     picture of?

   22              A         Generally it was something

   23     inappropriate, their -- themselves, perhaps without

   24     clothing on, or they, say, shared it with their

   25     boyfriend thinking no one would ever see it and then
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 21 of 175




                                                                     20


     1    it got shared with the boyfriend's 20 closest friends.

     2                       So those -- those things would happen.

     3             Q         And when those things would happen,

     4    what would your involvement be in the investigation?

     5             A         To talk to different parties, find out

     6    what actually happened, and counsel both sides.

     7             Q         Did any of those instances lead to any
     8    suspension?

     9             A         Some.

   10              Q         Can you tell me about those?

   11                        MR. SPAGNOLI:      Let me interpose here.

   12                        Counsel, I assume you're not asking her

   13              to identify any of the students involved.

   14                        MR. COTTER:     Right.

   15                        MR. SPAGNOLI:      Speak in general terms.

   16                        MR. COTTER:     I don't care about names.

   17              A         In general?
   18     BY MR. COTTER:

   19              Q         Generalities, yes.

   20              A         In general.     In general if they

   21     received discipline it was because of a disruption to

   22     the school environment.

   23              Q         Do you remember the length of any of

   24     those suspensions?

   25              A         Generally within the five-day range.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 22 of 175




                                                                     21


     1    Not always.

     2             Q         Can you describe for me the disruption

     3    that the nude pictures would cause?

     4             A         Students would come down upset.          The

     5    student particularly.        You would have to call then

     6    other students out of class to do your investigation.

     7    At times parents would call.          Those things, a lot of
     8    times students are on social media and it becomes

     9    viral quickly.      And many students become aware and

   10     then they would come down with concerns, seek their

   11     counselor, the counselors.

   12                        If parents from outside then contacted

   13     us and there were concerns that way, sometimes it was

   14     a parent would bring it to our attention.             And then we

   15     would investigate.

   16              Q         Would law enforcement ever get

   17     involved?
   18              A         At times.

   19              Q         Can you give me some examples of when

   20     law enforcement got involved?

   21              A         Especially if it was underage, if a

   22     student was fearful, if the social media showed

   23     something illegal.

   24              Q         Do you know if any Vestal student

   25     during your time there was arrested for sharing nude
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 23 of 175




                                                                     22


     1    pictures of another student?

     2             A         I cannot recall.

     3             Q         Any other discipline for using social

     4    media you can think of besides sending nude pictures?

     5             A         Making threats.

     6             Q         Can you give me some examples?

     7             A         A student might send a post saying you
     8    should go kill yourself.        Or I'm watching you, better

     9    watch out, I'll be at your home a certain time.

   10              Q         Aside from the present case, Vinny's

   11     case, were you ever involved in the investigation of

   12     disciplining a student for posting a weapon on social

   13     media?

   14              A         No.

   15              Q         Were there ever any bomb threats during

   16     your time at Vestal High School?

   17              A         I don't believe so.
   18              Q         Is there a process to allow parents --

   19     strike that.

   20                        If there is a perceived threat to the

   21     school, is there a process for the school to let

   22     parents know that things are okay?

   23              A         A specific process?

   24              Q         Yeah.

   25                        (Ms. Payne conferred with Mr. Cotter.)
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 24 of 175




                                                                     23


     1    BY MR. COTTER:

     2             Q         Such as like a text alert.

     3             A         Can you -- I'm trying to -- a text

     4    alert to let parents know, I can't remember that part

     5    of your question.

     6                       MR. SPAGNOLI:      You can always ask to

     7             have the question read back if you --
     8             A         Could you, yeah, could --

     9                       MR. COTTER:     Can you read back the

   10              question?

   11                        (The stenographer read back.)

   12              A         A letter could be sent.

   13     BY MR. COTTER:

   14              Q         Is there anything that would happen

   15     quicker than a letter?

   16              A         That could happen or did happen?

   17              Q         Could happen.      Is there a -- strike
   18     that.

   19                        Is there a process in place to let the

   20     community and parents know that a threat -- strike

   21     that.

   22                        (Ms. Payne conferred with Mr. Cotter.)

   23     BY MR. COTTER:

   24              Q         When there's perceived threat to the

   25     school and it's investigated and it's then deemed not
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 25 of 175




                                                                     24


     1    to be a threat anymore, is there a way, a process in

     2    place, to let parents know that the threat has been

     3    dealt with and it's no longer a threat?

     4                       MR. SPAGNOLI:      Objection to form.        Go

     5             ahead if you understand the question.

     6             A         To the best of my knowledge it would be

     7    by letter.     I do not recall a text of that type while
     8    I was there.

     9    BY MR. COTTER:

   10              Q         Would it --

   11              A         For -- for weather.

   12                        MR. SPAGNOLI:      There's no question

   13              before you.

   14     BY MR. COTTER:

   15              Q         In your time there, did they ever --

   16     did Vestal High School ever let the media know about a

   17     perceived threat and that it had been dealt with and
   18     taken care of?

   19                        MR. SPAGNOLI:      Objection to form.        Go

   20              ahead.

   21              A         Can you repeat your question?

   22                        MR. COTTER:     Can you read it back?

   23                        (The stenographer read back.)

   24              A         I don't recall.

   25     BY MR. COTTER:
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 26 of 175




                                                                     25


     1             Q         You wouldn't be the person probably

     2    sending that alert anyway, right?

     3             A         No.

     4             Q         That would probably come from the

     5    district office, right?

     6                       MR. SPAGNOLI:      Objection to form.

     7             A         Yes.
     8    BY MR. COTTER:

     9             Q         Okay.   Did you ever discipline a

   10     student for racist behavior at your time in Vestal

   11     High School?

   12              A         No.

   13              Q         Did you ever see the Confederate flag

   14     in the hall at Vestal High School?

   15              A         No.

   16              Q         Did you ever see the Confederate flag

   17     on school grounds at the high school?
   18              A         No.

   19              Q         Did you ever hear a student use a

   20     racial slur during your time at the high school?

   21              A         Yes.

   22              Q         Can you describe for me that incident?

   23              A         I heard a student use the N word.

   24     Towards another student.

   25              Q         And what happened?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 27 of 175




                                                                     26


     1             A         The student was spoken to.

     2                       I -- I don't recall a specific.          I

     3    can't recall specific.

     4             Q         Was the student who used the N word

     5    disciplined?

     6             A         Yes.

     7             Q         How?
     8             A         I don't recall the specific.

     9             Q         Was the student who was called nigger a

   10     student of color?

   11              A         Yes.

   12              Q         Do you remember when about this

   13     incident happened during your time at Vestal?

   14              A         I do not recall.

   15              Q         But he was disciplined.

   16              A         Yes.

   17              Q         Were you the DASA coordinator at Vestal
   18     during any time of your career there?

   19              A         No.

   20              Q         When incidents like that happen, would

   21     that be an incident which would result in a DASA form

   22     being filled out?

   23              A         Yes.

   24                        (Ms. Payne conferred with Mr. Cotter.)

   25                        MR. COTTER:     Charles, we'd request the
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 28 of 175




                                                                     27


     1              DASA form for the incident Miss Caddick is --

     2                       MR. SPAGNOLI:      Put it in writing.        I

     3              don't necessarily agree that it's relevant.

     4    BY MR. COTTER:

     5              Q        Okay.   Any other incidents of racist

     6    behavior you can remember during your time at Vestal

     7    High School?
     8              A        I do not recall.

     9              Q        Did you ever investigate a student for

   10     homophobic behavior during your time at Vestal High

   11     School?

   12               A        Yes.

   13               Q        Can you describe that, those incidents?

   14               A        Students would make a complaint to a

   15     staff member, and sometimes that was then referred to

   16     me.

   17               Q        Can you remember any specific
   18     incidences?

   19               A        No.

   20               Q        Do you remember if any of those

   21     behaviors resulted in the suspension of a student?

   22               A        I do not recall.

   23               Q        Were you ever involved in the

   24     investigation of a student for antisemitic behavior?

   25               A        Yes.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 29 of 175




                                                                     28


     1             Q         Can you describe for me that

     2    investigation?

     3             A         That was the kick a Jew incident.

     4             Q         Okay, tell me about the kick a Jew

     5    incident.

     6             A         Students kicked another student that

     7    was Jewish.     You're Jewish, kick.        And students became
     8    upset and came to the principal.

     9             Q         And what happened next?

   10              A         We did an investigation, spoke with the

   11     students, those who were alleged to have kicked and

   12     those who were alleged to have received the kicks.

   13              Q         And what was the result of your

   14     investigation?

   15              A         Several students were disciplined.           And

   16     it was -- it was a lengthy, drawn-out process.

   17              Q         Were you involved in recommending
   18     discipline for some of the students?

   19              A         Yes.

   20              Q         Do you remember what your

   21     recommendation was for some of the students?

   22              A         There was a range.

   23              Q         Can you describe for me the range?

   24              A         Suspensions and -- I believe that's it.

   25              Q         How long of suspensions did you
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 30 of 175




                                                                     29


     1    recommend?

     2             A         Like range from one to five days.

     3             Q         None greater than five days?

     4             A         I don't recall that.

     5             Q         Kick a Jew incident received national

     6    news coverage, right?

     7             A         Yes.
     8             Q         Was it covered in the local media too?

     9             A         Yes.

   10              Q         Did the school receive a lot of phone

   11     calls about kick a Jew day?

   12              A         Yes.

   13              Q         How would you describe the disruption

   14     kick a Jew day caused?

   15              A         We met with students.        Some of them

   16     multiple times.      During the course of an investigation

   17     parents, some of the students' parents came in.                 I
   18     remember meeting with local clergy, rabbi came in and

   19     met with us, met with staff.

   20              Q         Besides kicking Jewish students, were

   21     there any other allegations of antisemitic behavior

   22     that went on on kick a Jew day?

   23              A         I don't recall.

   24                        MR. COTTER:     I have no idea what letter

   25              we're on.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 31 of 175




                                                                     30


     1                        MS. YOUNG:     Oh, we are on, what comes

     2             after U.

     3                        MR. COTTER:     V.

     4                        (Exhibit V was marked.)

     5    BY MR. COTTER:

     6             Q          Miss Caddick, I'm showing you what's

     7    been marked as Plaintiff's Exhibit V.            Take your time,
     8    look over it for a second.

     9             A          (Reviews document).

   10              Q          All set?     Take more time if you need

   11     it.

   12              A          (Indicating).

   13              Q          Okay.   So are you familiar with this

   14     document?

   15              A          I have seen it.

   16              Q          Okay.   Directing your attention to the

   17     second page last paragraph.          Does this paragraph
   18     refresh your recollection of any anti -- students

   19     speaking any antisemitic materials or doing any

   20     antisemitic gestures?

   21              A          Yes.

   22              Q          Can you describe what your recollection

   23     is?

   24              A          Once we began the investigation, the

   25     kick a Jew investigation, I know of one specific
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 32 of 175




                                                                     31


     1    student that came forth with -- with allegations; I

     2    don't believe they were particularly to that day, but

     3    came out in the course of the investigation, a student

     4    and parent came forward.

     5             Q         What kind of allegations did that

     6    student make?

     7             A         The antisemitic remarks were made
     8    towards --

     9                       MR. SPAGNOLI:      Can we take a break for

   10              a moment?

   11                        Sorry, go ahead.

   12                        MS. PAYNE:     They're just cashews.

   13                        MR. SPAGNOLI:      Did you have a chance to

   14              finish your answer?

   15                        THE WITNESS:     Yes.

   16                        MR. SPAGNOLI:      Okay.

   17     BY MR. COTTER:
   18              Q         And was one of those remarks students

   19     chanting Hail Hitler?

   20              A         Yes.

   21              Q         Saying Nazi?

   22              A         Yes.

   23              Q         Doing the Nazi salute?

   24              A         Yes.

   25              Q         How long did the investigation into
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 33 of 175




                                                                     32


     1    kick a Jew day last?

     2              A        I don't recall specifically.

     3              Q        Would you say, was it weeks?

     4              A        Yes.

     5              Q        Would you say it was months?

     6              A        The investigation?

     7                       MR. SPAGNOLI:      The witness has asked
     8              for clarification; are you going to offer a

     9              clarification?

   10     BY MR. COTTER:

   11               Q        Oh, I thought she.

   12                        Yes, the investigation, did it last

   13     months?

   14               A        I don't recall specifically.

   15               Q        Did the U.S. -- did any representatives

   16     from the U.S. Department of Education Office for Civil

   17     Rights visit the school?
   18               A        Yes.

   19               Q        How many times did they visit the

   20     school?

   21               A        I don't recall.

   22               Q        Was it more than once?

   23               A        I don't recall.

   24               Q        What happened when they visited the

   25     school?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 34 of 175




                                                                     33


     1             A         I know they met with the principal.          I

     2    just don't recall the specifics of what took place.

     3             Q         Do you remember it being a big deal?

     4                       MR. SPAGNOLI:      Objection to form.

     5             A         It was in the national media.

     6    BY MR. COTTER:

     7             Q         Okay.   Okay, moving on from kick a Jew
     8    day.

     9                       MR. SPAGNOLI:      If you're going to

   10              broach another subject --

   11                        MR. COTTER:     Want to take a break?

   12                        MR. SPAGNOLI:      -- would this be a good

   13              time for a break?

   14                        MR. COTTER:     Yeah.

   15                        (Short break)

   16     BY MR. COTTER:

   17              Q         During your time as an assistant
   18     principal at Vestal, were you ever involved in an

   19     investigation about a student who had -- who may have

   20     access to firearms?

   21                        MR. SPAGNOLI:      Objection to form.

   22              A         Yes.

   23     BY MR. COTTER:

   24              Q         Can you describe for me that incidence?

   25              A         It came to our attention that there was
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 35 of 175




                                                                     34


     1    a party over a weekend where a student displayed a

     2    gun.    And then Monday morning we received calls.

     3             Q         What happened next?

     4             A         We investigated, and long story short

     5    the police did recover the gun which had been thrown

     6    into a storm drain.       The students were taken to a

     7    hearing and suspended.
     8             Q         The individual who displayed a gun, was

     9    he or she a Vestal High School student?

   10              A         Yes.

   11              Q         Who did the school receive calls from

   12     about this incident?

   13              A         I believe it was a parent.

   14              Q         And do you remember the length of

   15     suspension the student who displayed the gun got?

   16              A         It was lengthy.      I can't recall

   17     specifically.
   18              Q         That student went to a superintendent's

   19     hearing?

   20              A         Yes.

   21              Q         Do you remember if it was more than a

   22     year?

   23              A         I don't recall.

   24              Q         Do you remember the time period this

   25     incident happened?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 36 of 175




                                                                     35


     1             A         I remember the student was compulsory

     2    age and transferred to an alternative school.

     3             Q         But you don't remember like the year

     4    this happened, the school year it happened?

     5             A         I do not.

     6                       MR. COTTER:     We'd ask that the hearing

     7             officer's recommendation and the
     8             superintendent's decision in that incident be

     9             produced, Charles.       We'll put it in writing

   10              after the deposition.

   11              A         I do know the student's last name.

   12                        MR. SPAGNOLI:      Don't share it.

   13                        THE WITNESS:     Okay.

   14                        MR. SPAGNOLI:      Pursuant to FERPA,

   15              F-E-R-P-A.

   16     BY MR. COTTER:

   17              Q         You can share that name with your
   18     attorney, and he should be able to find this -- these

   19     decisions for us no problem, I think.

   20                        Okay.

   21                        Can you take me through what happens

   22     during lockdown drills?

   23              A         Yeah.   It's changed a bit since I

   24     retired but the State mandates X number of lockdown

   25     drills per year.      When we first began it would be
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 37 of 175




                                                                     36


     1    announced and we talked everyone through it.              But a

     2    lockdown drill is generally not announced.             It would

     3    come over the P.A. system that we're now in a lockdown

     4    drill.

     5                       We have law enforcement so if it's a

     6    scheduled lockdown drill law enforcement would be

     7    aware and would be at the school.           Obviously if it
     8    wasn't scheduled that would be different.             But for a

     9    scheduled lockdown drill law enforcement would be at

   10     the school.

   11                        Members, generally administrators, but,

   12     of the safety team would pair up with a police

   13     officer, and we would divide up the building into

   14     sections and we would go and check.           Teachers and

   15     students know that when there's a lockdown drill they

   16     turn off the lights, they get so -- they quiet, that

   17     they can't be seen from the windows, from the door.
   18                        And then we would go, say I would be

   19     with a police officer and we would go from room to

   20     room.    The officer would open the door and say police

   21     officer, this is a practice lockdown drill.             And I

   22     would say you are to remain in the room until the

   23     drill is -- it's announced that the drill is over.

   24     And we would go from room to room and check, first

   25     look to see can you see anyone visible, do you hear
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 38 of 175




                                                                     37


     1    anything, is the door locked, and we would go from

     2    room to room, and once we had finished our section we

     3    would report back.

     4                       And once everyone had reported back,

     5    then the principal would announce that the lockdown

     6    drill is complete.

     7             Q         Up until the point the police officer
     8    knocks on the classroom door and enters the room, do

     9    the students know it's a drill?

   10              A         No.     Students and staff do not know.

   11              Q         Why aren't they told it's a drill,

   12     before it happens?

   13              A         Practice, in case anything should

   14     arise.

   15              Q         Let's move on to Vincent Spero.          So are

   16     you familiar with Vincent Spero?

   17              A         I am.
   18              Q         Okay.     And he was a student at Vestal

   19     High School during your time there, right?

   20              A         Yes.

   21                        (Exhibit W was marked.)

   22     BY MR. COTTER:

   23              Q         Miss Caddick, I'm showing you what's

   24     been marked as Plaintiff's Exhibit W.            Take your time,

   25     look it over.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 39 of 175




                                                                     38


     1              A        (Reviews document).

     2              Q        You can just look up when you're done.

     3              A        Okay.

     4              Q        All set?

     5              A        Uh-huh.     Yes.

     6              Q        So are you familiar with this document?

     7              A        Yes.
     8              Q        Okay.     And is that your signature on

     9    page 7?

   10               A        Yes.

   11               Q        Okay.     So did you create or take part

   12     in creating this affidavit?

   13               A        Yes.

   14               Q        Okay.     What was your understanding of

   15     Vincent's academic standing as of the 2016/2017 school

   16     year?

   17                        MR. SPAGNOLI:      Objection to form.
   18                        At what point in the 2016/17 school

   19               year, the outset?

   20     BY MR. COTTER:

   21               Q        Yeah, at the outset of the school year

   22     let's say.

   23               A        So the beginning of the --

   24               Q        The beginning of the school year.

   25               A        He was a senior.      He and all students
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 40 of 175




                                                                     39


     1    need 22 credits to graduate.          And he needed all of his

     2    credits for his courses that he was taking in order to

     3    meet that minimum 22 credits.          He needed to pass them.

     4             Q         So if he would have -- he had to pass

     5    every class he was in to graduate on time.

     6             A         Correct.

     7             Q         Okay.   What was your understanding of
     8    his academic standing in January 2017?

     9             A         I do not believe he was passing every

   10     class.

   11                        (Exhibit X was marked.)

   12     BY MR. COTTER:

   13              Q         Okay.   I'm showing you what's been

   14     marked as Plaintiff's Exhibit X.           And are you familiar

   15     with this document?

   16              A         Yes.

   17              Q         Okay.   What does this document show?
   18              A         It's a grade report dated 10 -- where

   19     does it say that.

   20                        Okay.   Marking period 2.

   21              Q         Okay.   And this has grades up to the

   22     end of marking period 2, right?

   23              A         Yes.

   24              Q         And what month does marking period 2

   25     end?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 41 of 175




                                                                     40


     1             A         I don't recall.      I'm looking but I

     2    don't see that.

     3             Q         I guess just generally when does

     4    marking period 2, like what's the time period that

     5    that ends?

     6             A         January.

     7             Q         January, okay.
     8                       And is Vincent passing English in this

     9    grade report?

   10              A         Yes.

   11              Q         Did he get credit for participation in

   12     government in this grade report?

   13              A         Half credit.

   14              Q         Is that a half credit class?

   15              A         It's a -- yes.

   16              Q         Okay.   Is he passing chemistry in this

   17     grade report?
   18              A         Yes.

   19              Q         Did he get credit for forensic

   20     science 1 in this grade report?

   21              A         Yes, another half credit.

   22              Q         Was he passing physical education in

   23     this grade report?

   24              A         Yes.

   25              Q         Okay.   And he has an incomplete for
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 42 of 175




                                                                     41


     1    foundations college math, right?

     2              A        Yes.

     3              Q        But did he pass the first marking

     4    period?

     5              A        Yes.

     6              Q        Are there -- strike that.

     7                       Can a student take credit bearing math
     8    class in summer school?

     9              A        Yes.

   10               Q        So.    So as of January 2017 was Vincent

   11     on track to graduate?

   12               A        Yes.

   13               Q        You can put that aside for now.

   14                        I'm showing you what was previously

   15     marked as Defendant's 16.

   16                        MR. COTTER:     Do you want a copy,

   17               Charles, or have you got yours?
   18                        MR. SPAGNOLI:      I've got mine.

   19     BY MR. COTTER:

   20               Q        Take your time, look it over.

   21               A        (Reviews document).

   22               Q        Oh, all set?

   23               A        Yes.

   24               Q        Are you familiar with this document?

   25               A        Yes.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 43 of 175




                                                                     42


     1             Q          Okay.   That is Vincent's student

     2    discipline report, right, up until December 15th,

     3    2016?

     4             A          Yes.

     5             Q          Okay.   So the front page, what does --

     6    under incident, incident category, what does VADIR

     7    stand for?
     8             A          It's a state code.      It's a violent and

     9    disruptive incident report.

   10              Q          Okay.   So can you explain to me why

   11     that has to be documented?

   12              A          All of this information is entered

   13     into, we use the E school re -- recording system.

   14     It's a -- in the computer.         At the end of the year it

   15     tabulates and generates, and we have to turn in to the

   16     State, every school has to turn in to the State what's

   17     known as the VADIR report, which is a tabulated report
   18     of any violent -- any incidents that fall under VADIR

   19     codes.       So you run the report, it goes to the State.

   20     It's after the end of the school year.

   21              Q          Okay.   So if there was a VADIR, keeping

   22     with the Star Wars theme of the day, I guess,

   23     incident, it would be -- it would be marked -- it

   24     would be indicated under incident category?

   25              A          Yeah; where these say non-VADIR.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 44 of 175




                                                                     43


     1             Q         Right.

     2                       Your-.

     3                       So that's where it would be recorded

     4    under incident category, if it was a VADIR incident.

     5             A         In a perfect world.        Yes.

     6             Q         Okay.     Does Vincent have any VADIR

     7    incidents in this discipline report?
     8             A         I do not see any.

     9             Q         Okay.     So is that no?

   10              A         No.

   11              Q         Okay.     Can -- going to offense code

   12     description.     Can you explain to me the different

   13     truant levels?

   14              A         Yes.     So when students are truant from

   15     class, their first time they are truant the level 1 is

   16     a warning.

   17                        A level 2, the second time you've been
   18     truant from a class, you would -- say the teacher gave

   19     a test, you would be eligible for 75 percent of the

   20     score for that day.

   21                        Level 3 would be 50 percent.

   22                        And if you were continually truant and

   23     you reach level 4, you cannot make up the work for

   24     that class period that you were truant from.              Or

   25     any -- so once you get to level 4 you're there.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 45 of 175




                                                                     44


     1             Q         Okay.   So level 1 you can still get

     2    full credit, then it progressively goes down to no

     3    credit at level 4.

     4             A         Yes.

     5             Q         Okay.

     6             A         For -- for that --

     7             Q         For that class.
     8             A         -- for that class you were truant from.

     9             Q         Okay.   Okay.    Looking at offense code

   10     and offense code description?

   11              A         Okay.

   12              Q         Is there some kind of document which

   13     guides the codes and their corresponding descriptions?

   14              A         Yes.

   15              Q         What are examples of some types of

   16     descriptions?

   17              A         Of the first one, G1 is inappropriate
   18     behavior.

   19              Q         Okay.

   20              A         So the offense code tells you, then

   21     there's a description of what that code is.

   22              Q         Okay.   So --

   23              A         Okay.

   24              Q         -- G1 in the document corresponds with

   25     inappropriate behavior.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 46 of 175




                                                                     45


     1             A         Yes.

     2                       G26 is a level 1 truancy.

     3             Q         Okay.

     4             A         G27 would be the level 2.

     5             Q         Okay.   And there's a document that lays

     6    all this out?

     7             A         It's a -- yeah, it's a list.         A list.
     8                       MR. COTTER:     Okay, Charles, we'd ask

     9             that that document be produced, and we will put

   10              that request in writing after the deposition.

   11                        MR. SPAGNOLI:      Thank you.

   12     BY MR. COTTER:

   13              Q         Moving on from that discipline report,

   14     are you aware of an incident on November 22nd, 2016

   15     involving Vincent in Miss Dyer's class?

   16              A         Yes.

   17              Q         Can you describe for me what you recall
   18     about that?

   19              A         Vincent was in the class.         Isaac --

   20     another student was sent out.          Vincent was playing his

   21     music or using his phone to cause a disruption.                 Miss

   22     Dyer spoke to him more than once.           And he mocked her,

   23     kind of repeated what she said.          And he was asked to

   24     leave the classroom.       And on his way out he called

   25     Miss Dyer a fucking racist.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 47 of 175




                                                                     46


     1             Q         And did you talk to Miss Dyer about

     2    this incident sometime after the 22nd?

     3             A         Yes.

     4             Q         Okay, I'm showing you what was

     5    previously marked as Plaintiff's Exhibit D.             Take your

     6    time, look it over.

     7             A         (Reviews document).
     8                       Okay.

     9             Q         Is this your handwriting?

   10              A         Yes.

   11              Q         So are these your notes?

   12              A         Yes.

   13              Q         And when did you take these notes?

   14              A         11/28/16.

   15              Q         And that's when you met with Miss Dyer?

   16              A         Yes.

   17              Q         Okay.     And do you remember what you
   18     talked to her about?

   19              A         She told me -- she -- she asked for

   20     some strategies; that her fourth period class of

   21     seniors was somewhat difficult, 19 boys, 5 girls, and

   22     that they sort of all knew each other and could get

   23     each other going.         She described some of the

   24     strategies she had used.         She told me that there was

   25     an incident on the 22nd and she had called home about
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 48 of 175




                                                                     47


     1    two students.

     2                       We discussed some strategies that she

     3    could use as a teacher, and I told her that she had

     4    good instincts and I was there if she needed anything

     5    further.

     6             Q         In the middle, under Vincent Spero,

     7    there is racist, in quotes, and after it says Mom said
     8    this as well.      Is that right?

     9             A         She -- she called home.        Yes, it is --

   10     you're -- you're correct.

   11              Q         Okay, and what did Miss Dyer tell you

   12     about what Vincent's mother said?

   13              A         The mother called Miss Dyer a racist

   14     during the conversation.

   15              Q         Did she say why, do you remember?

   16              A         No.    No.

   17              Q         Did you ever follow up with Vincent's
   18     mother about that allegation?

   19              A         I did not.

   20              Q         Why?

   21              A         I don't have an answer.

   22              Q         Would it be normal practice for you as

   23     an assistant principal to follow up with a parent who

   24     accuses one of your teachers of being a racist?

   25              A         Mrs. Spero did not contact me.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 49 of 175




                                                                     48


     1             Q         But were you aware on the 28th that she

     2    called Miss Dyer a racist?

     3             A         Yes.

     4             Q         Do you know if a DASA form was filled

     5    out as a result of that incident?

     6                       MR. SPAGNOLI:      Objection to form.

     7             A         Can you repeat your question?
     8                       MR. COTTER:     Can you read it back,

     9             please.

   10                        (The stenographer read back.)

   11     BY MR. COTTER:

   12              Q         I can be more specific.        Do you know if

   13     a DASA form was filled out in response to Miss Spero's

   14     allegation that Miss Dyer is a racist?

   15              A         Not specifically that.

   16              Q         Can you remember anything else about

   17     your meeting with Miss Dyer on the 28th?
   18              A         No.

   19              Q         So did you become aware of another

   20     incident involving Vincent in Miss Dyer's class on or

   21     about December 1st, 2016?

   22              A         Yes.

   23              Q         Okay.   Can you talk to me about that

   24     incident?     What happened?

   25              A         In that class?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 50 of 175




                                                                     49


     1             Q         On December 1st in Miss Dyer's class.

     2    What's your understanding of what happened?

     3             A         In Miss Dyer's class students were

     4    working in groups.       During that time Vincent said the

     5    name of the street that Miss Dyer lives on.             He said

     6    the first and middle name of her husband.             And someone

     7    gave the number of her house.
     8             Q         What happened as a result of that

     9    incident?

   10              A         Miss Dyer came down to talk to me at

   11     the end of the day.       She was concerned.       She had

   12     consulted with her husband.         She stated she was --

   13     felt intimidated, that she had -- I know she

   14     specifically said she had two young children, and she

   15     felt she needed to report it to me.

   16              Q         What action did you take after she

   17     reported it to you?
   18              A         I called our school resource officer,

   19     Officer Talbut, and made him aware of what she told

   20     me.

   21                        I believe I called him while she was in

   22     my office and left a message and then he called back

   23     and I spoke to him after Miss Dyer had left.

   24                        He contacted Miss Dyer and then let me

   25     know that he had contacted her.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 51 of 175




                                                                     50


     1                       I also had asked, I met with Miss Dyer

     2    for her to write up a statement of what had happened.

     3    She did email that to me but it -- I didn't get it

     4    until the next morning.        I believe it was later, much

     5    later in the evening that she sent that.

     6             Q         And around that time, December 1st,

     7    December 2nd, did another teacher come to you and
     8    mention Vincent being riled up and accusing Miss Dyer

     9    of being a racist?

   10              A         Mr. Donlon did.

   11              Q         Can you talk to me about what he said,

   12     Mr. Donlon?

   13              A         He came into the assistant principals'

   14     office, said something to the effect of what's going

   15     on with Vinny, he came in, caused a disruption in my

   16     classroom, was talking about Miss Dyer, claims she was

   17     a racist.     You know, what -- said that he was pretty
   18     riled up.     And disrupted his class, he had to settle

   19     him down.

   20              Q         Did he give any specifics of why

   21     Vincent was alleging Miss Dyer was a racist?

   22              A         I don't recall that.

   23              Q         Did you eventually have a meeting with

   24     Vincent about the December 1st incident?

   25              A         I did.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 52 of 175




                                                                     51


     1              Q         Tell me about that meeting.

     2              A         I met with him, and I believe

     3    Mr. Kasson was present.        And he admitted that he did

     4    say her street.       He talked about, didn't make sense,

     5    but he said something to the effect that you don't

     6    think of your teachers as real people.            And, you know,

     7    here she is, she lives on this street.
     8                        He -- he was upset that I was speaking

     9    with him.       He asked to have the superintendent's phone

   10     number.       And I wrote it on a Post-it Note and gave it

   11     to him.

   12                         And he left my office.

   13               Q         After that meeting did you offer a

   14     recommendation to Interim Principal Penna about

   15     discipline for Vincent?

   16               A         Yes.

   17               Q         Okay, what was that recommendation?
   18               A         To consider a suspension.

   19               Q         Was there another meeting with Vincent

   20     in which Principal Penna was present about the

   21     December 1st issue?

   22               A         Yes.

   23               Q         Okay, what happened at that meeting?

   24               A         I'm trying to --

   25               Q         That's fine, take your --
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 53 of 175




                                                                     52


     1              A        -- get the days straight.

     2              Q        Take your time.

     3              A        We met with -- when I met with Vincent,

     4    he wanted to call his mother, and he did.             He -- I had

     5    him go over to Dr. Penna's office and wait, then his

     6    mother, father, and sister came in.           And we met in

     7    Dr. Penna's conference room.          It would be me,
     8    Mr. Kasson, Dr. Penna, Mr. Spero, Mrs. Spero, and his

     9    sister.

   10               Q        Tell me what was said during that

   11     meeting.

   12               A        I basically reviewed what had happened

   13     in the classroom.       And the -- the sister during that

   14     meeting was very antagonistic toward her brother as

   15     far as really don't know what it's like to be a

   16     racist, basically.       And she questioned him.

   17                        Mr. Spero asked Dr. Penna to apologize
   18     to the teacher because she felt intimidated.              And

   19     Dr. Penna counseled Vincent to stay off his phone and

   20     social media.

   21                        And the parents then took Vincent home

   22     with them and he began a suspension that day.              Because

   23     they took him home.       The suspension would have begun

   24     the next school day but they took him home.

   25               Q        Do you know why Dr. Penna told Vincent
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 54 of 175




                                                                     53


     1    to stay off his phone and social media?

     2             A         I can't speak for Dr. Penna.         I can say

     3    that social media and students, it's just a prudent

     4    thing to do.

     5             Q         Would he say that in other meetings

     6    with students that involved discipline?

     7             A         Yes; and we frequently, when we met
     8    with students as assistant principals, would advise

     9    that.

   10              Q         And when you made your recommendation

   11     to Dr. Penna about the term of the suspension, do you

   12     remember what you recommended?

   13              A         I don't recall specifically.

   14                        (Ms. Payne conferred with Mr. Cotter.)

   15     BY MR. COTTER:

   16              Q         Do you recall -- strike that.

   17                        Are you aware Vincent ended up serving
   18     a five-day suspension for that incident?

   19              A         Yes.

   20              Q         Do you remember anyone disagreeing with

   21     the -- with giving Vincent a five-day suspension

   22     during that meeting with Dr. Penna?

   23                        MR. SPAGNOLI:      Objection to form; other

   24              than Vincent?

   25                        MR. COTTER:     Strike that.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 55 of 175




                                                                     54


     1    BY MR. COTTER:

     2             Q         Were you, Mr. Kasson, and Mr. Penna all

     3    in agreement with giving Vincent a five-day suspension

     4    for the December 1st incident?

     5             A         Yes.

     6             Q         Why did you think a five-day suspension

     7    was appropriate?
     8             A         Previously when I met with him I placed

     9    him on probation for senior activities.            That's a

   10     pretty low level consequence.          And the fact that he

   11     took those actions on very -- within a short period of

   12     time from knowing that he was placed on probation and

   13     the fact that he intimidated the teacher, I think five

   14     days was warranted.

   15              Q         Okay, so moving on, did you eventually

   16     become aware of another incident involving Vincent on

   17     December 8th?
   18              A         Yes.

   19              Q         Where were you when you found out about

   20     it?

   21              A         I was in an instructional

   22     administrators meeting at central office.

   23              Q         Okay.   Was that a standing meeting?

   24              A         Monthly on Thursdays.

   25              Q         And how long did that meeting go,
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 56 of 175




                                                                     55


     1    normally?

     2             A         Eight thirty to twelve thirty,

     3    one o'clock.

     4             Q         Would you be sent an email to remind

     5    you about that meeting?

     6             A         Yes.

     7                       MR. COTTER:     I'd ask that email
     8             referencing the scheduling of the instructional

     9             administrators meeting for the 2016/2017 school

   10              year be produced.       I'll put it in writing after

   11              the deposition.

   12     BY MR. COTTER:

   13              Q         Okay, so you were at the meeting.            And

   14     how do you become aware of Vincent's social media

   15     post?

   16              A         Officer Talbut called me on my cell

   17     phone.
   18              Q         Okay, what did he say?

   19              A         He said that he had spoken with several

   20     students, there was some social media circulating.

   21     And I shared that with Dr. Penna and Mr. Kasson.                And

   22     we went back to the building.

   23              Q         Okay.   Back to the instructional

   24     administrators meetings; were minutes taken at those

   25     meetings?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 57 of 175




                                                                     56


     1              A        Yes.

     2                       MR. COTTER:     We'd also request the

     3              minutes for the December 8th meeting of the

     4              instructional administrators.         And I will put

     5              it in writing after the deposition.

     6    BY MR. COTTER:

     7              Q        Okay, so you got the phone call from
     8    Officer Talbut.      And what happened next?

     9              A        We left the meeting and returned back

   10     to the high school.

   11               Q        Okay, do you know roughly what time it

   12     was when you got back to the high school?

   13               A        His call was at about eleven fifteen,

   14     so shortly thereafter.

   15               Q        How close is the administrative

   16     building to the high school?

   17               A        It could be considered all on one
   18     campus.

   19               Q        Okay.    Did you walk or drive?

   20               A        Drive.

   21                        MR. COTTER:     Can we take a break real

   22               quick?

   23                        (Short break)

   24     BY MR. COTTER:

   25               Q        So you arrive at the high school; and
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 58 of 175




                                                                     57


     1    what do you do next?

     2             A         We met in my office, and Officer Talbut

     3    shared his conversation with students he had met with.

     4    He pulled up -- used my computer and pulled up and

     5    showed a couple -- there was a video clip and some

     6    social media --

     7             Q         Okay.
     8             A         -- he shared.

     9             Q         So who was in your office at that time?

   10              A         Myself, Officer Talbut, Dr. Penna, and

   11     Mr. Kasson.

   12              Q         Showing you what's been previously

   13     marked as Plaintiff's Exhibit I.           Take your time and

   14     look it over.

   15              A         Okay.

   16              Q         So is this your handwriting?

   17              A         Yes.
   18              Q         And are these your notes?

   19              A         Yes.

   20              Q         And when -- did you take these notes

   21     during that initial meeting with Officer Talbut,

   22     Principal -- Assistant Principal Kasson, and Interim

   23     Principal Penna?

   24              A         Yes.

   25              Q         Showing you what's been previously
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 59 of 175




                                                                      58


     1    marked as Plaintiff's Exhibit G.           Were those the

     2    tweets that Officer Talbut showed you on your

     3    computer?

     4              A        Yes.

     5              Q        Okay.   And what was your initial

     6    reaction viewing those tweets?

     7              A        Concern.
     8              Q        What about the tweets was concerning?

     9              A        The concern, my concern was that they

   10     were -- what he shared from the girls were that they

   11     were going viral and that many people had seen them.

   12     And when they saw them, students shared this, they

   13     were in the commons, which is upper classmen study

   14     hall, so to speak, but it's a large -- like it's like

   15     a cafeteria type space.        They shared them.       So

   16     students were talking about them.

   17                        A couple girls were concerned.           Another
   18     two girls who were class officers or student

   19     government had escorted those girls down to Officer

   20     Talbut to share that their -- they were seeing these

   21     videos.

   22                        And these were -- the concern was

   23     really that these, along with the video showing a

   24     woman with a gun and a girl in a hospital room

   25     together, the students then were -- were fearful and
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 60 of 175




                                                                     59


     1    were discussing it and came down to the school officer

     2    who they would go to if -- if they were fearful or

     3    would -- would share that sort of information.

     4             Q         That was four girls that went to

     5    Officer Talbut, right?

     6                       MR. SPAGNOLI:      Objection to form.

     7    BY MR. COTTER:
     8             Q         Initially.

     9             A         I don't know.      Three or four.

   10              Q         Three to four.

   11                        Directing you to Exhibit I.         The names

   12     on the top, and I'll just, CG, JP, SC?

   13              A         Yes.

   14              Q         Is it your understanding that those are

   15     the young girls who initially went to Officer Talbut

   16     with the social media posts?

   17              A         Yes.
   18              Q         Okay.   Is there anything specific about

   19     the tweets that you had concerns about?

   20                        MR. SPAGNOLI:      Objection, asked and

   21              answered.

   22              A         Specifically no.

   23     BY MR. COTTER:

   24              Q         What did you think about Vincent

   25     calling the school district racist?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 61 of 175




                                                                     60


     1              A        He had said that about Miss Dyer.

     2              Q        Are there any threats in the tweets?

     3              A        No.

     4                       But I can say that students found

     5    Vincent and his dollar sign Savage Spero as

     6    threatening.     Vincent had that persona.         Acting in a

     7    threatening manner.
     8              Q        Can you describe how -- strike that.

     9                       Who told you he had that persona?

   10               A        Students and staff.

   11               Q        Is there any specific students

   12     mentioned in Vincent's tweets?

   13               A        The last says separated with four other

   14     students because of our color.

   15               Q        Are there other students' names in the

   16     tweets?

   17               A        No.
   18               Q        Are there any school staff or

   19     administrators' names in the tweets?

   20               A        No names.

   21               Q        Are there any calls to violence again

   22     the school in the tweets?

   23               A        No.

   24                        MR. SPAGNOLI:      I'm going to object to

   25               form on that one.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 62 of 175




                                                                     61


     1    BY MR. COTTER:

     2              Q        Is there any reference to Snapchat in

     3    the tweets?

     4              A        No.

     5              Q        Is there any reference to a gun in the

     6    tweets?

     7              A        No.
     8                       MR. COTTER:     Okay.     What was the number

     9              of the video again?      I forgot.

   10                        MR. SPAGNOLI:        6.

   11                        MR. COTTER:     6.

   12                        MR. SPAGNOLI:        It was a DVD marked as

   13               Defendant's Exhibit 6 that included two files,

   14               one of which was the gun video.

   15     BY MR. COTTER:

   16               Q        So I'm showing you what's been marked

   17     as Defendant's Exhibit 6.
   18                        MR. SPAGNOLI:        Part of Defendant's

   19               Exhibit 6.

   20     BY MR. COTTER:

   21               Q        Part of Defendant's Exhibit 6.          You can

   22     see it okay?

   23               A        Uh-huh.

   24               Q        Okay.

   25               A        Yes.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 63 of 175




                                                                     62


     1              Q         I'll play it one more time.

     2                        (A video was played.)

     3                        (Ms. Payne conferred with Mr. Cotter.)

     4                        MR. SPAGNOLI:     As I explained before on

     5              the record, Defendant's Exhibit 6 was a DVD

     6              that included two video files, one being the

     7              gun video and the other the video of Vincent
     8              confronting a student at a gas station.

     9                        MS. PAYNE:    Oh, thank you.

   10                         MR. SPAGNOLI:     Let the record reflect

   11               that I made that explanation or comment in

   12               response to apparent puzzlement on the part of

   13               Plaintiff's counsel.

   14     BY MR. COTTER:

   15               Q         So is what you just viewed the Snapchat

   16     you viewed on December 8th with Officer Talbut,

   17     Principal Penna, and Assistant Principal Kasson?
   18               A         Yes.

   19               Q         Okay.   Actually backtracking for a

   20     second.       When did students tell you they thought Vinny

   21     was intimidating?

   22               A         During previous conversations with

   23     students, spe-.       Specifically before this?

   24               Q         Before December 8th, yes.

   25               A         Okay.   There was a time I did an
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 64 of 175




                                                                     63


     1    investigation about locker room.           That investigation

     2    was basically unfounded.        The gym teacher brought the

     3    students down to report an incident, I believe it was

     4    with -- something about money.          Students did not want

     5    to, when they were called down, to talk about it.

     6    They did not want to talk about Vincent because they

     7    said they were afraid of him.
     8             Q         I'm going to direct you to Defendant's

     9    Exhibit 16 again, which, there it is.            And if you

   10     could turn to the fourth page.          And do you see the

   11     last entry on that page?

   12              A         Yes.

   13              Q         And was that the incident you were just

   14     discussing?

   15              A         Yes.

   16              Q         And it says in the middle Vinny was

   17     upset, quote, this is racist, and, comma, quote, only
   18     because of my color, end quote, quote, bothers me that

   19     I was accused, feel it was race.

   20              A         Uh-huh.

   21              Q         And then it states Vinny claims student

   22     and his group make racist comments, say N word, make

   23     fun of student and his turban, right?

   24              A         That's what it says.

   25              Q         So did you ever investigate those
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 65 of 175




                                                                     64


     1    claims?

     2              A        Yes.

     3              Q        Did you ever -- was it a DASA

     4    investigation?

     5              A        I don't recall.      Those are students

     6    that didn't really want to talk or pursue this and

     7    told me they were afraid of Vincent.
     8              Q        The students that Vincent was claiming

     9    say the N word?

   10               A        Student reported to PE teacher.          When I

   11     talked to that student and asked if there were other

   12     students that were in the locker room at the time,

   13     they either didn't want to talk about it or they

   14     stated that they were afraid of Vincent.

   15               Q        Okay.   And that was the one student.

   16                        MR. SPAGNOLI:      Objection to form.

   17               A        I talked to more than one student.
   18     BY MR. COTTER:

   19               Q        And each -- and how many students did

   20     you speak with?

   21               A        More than one.

   22               Q        And how many of them said they didn't

   23     want to speak to you because they accused Vincent of

   24     being intimidating?

   25               A        More than one.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 66 of 175




                                                                     65


     1             Q         And these are the same students that

     2    Vincent was saying used the N word, right?

     3             A         I don't know.      I didn't use the

     4    student's name when I talked -- students' names when I

     5    talked to Vincent.

     6             Q         Right.     But you investigated it.

     7             A         Yes.
     8             Q         And was part of your investigation

     9    whether or not these students use racial slurs?

   10              A         Yes.

   11              Q         And was there a report written about

   12     your investigation?

   13              A         The conduct form.

   14              Q         And Vincent -- did Vincent have the

   15     money amount that was alleged stolen?

   16              A         No.

   17              Q         Okay.     Any other incidents that come to
   18     your mind of students accusing Vincent of being

   19     intimidating before December 8th, 2016?

   20              A         If you look at 10/21/15.

   21              Q         Okay, that was someone accusing Vincent

   22     of throwing apples.         Right?

   23              A         Yes.

   24              Q         And what did that student say to you?

   25     Who accused Vincent of throwing apples?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 67 of 175




                                                                     66


     1             A          The daughter.

     2             Q          Seems from here that several students

     3    reported Vincent of throwing -- of throwing apples,

     4    right?

     5             A          If you looked at this incident, it was

     6    Miss Kurkoski who investigated this.

     7             Q          Right, but that -- that's not what I
     8    asked.       It says right in the middle several students

     9    report it was Vinny who through apples, right?

   10              A          Yes.

   11              Q          So they weren't too intimidated to talk

   12     up, right?

   13              A          But in talking, they shared how they

   14     felt with Vinny.       About Vinny.

   15                         And look at his reaction.

   16              Q          I mean I think it'd be normal to feel

   17     blamed, wouldn't it?
   18                         MR. SPAGNOLI:     Objection.

   19              A          I can't answer that.

   20     BY MR. COTTER:

   21              Q          That's fine.

   22                         And this was inconclusive, right?

   23              A          Again, yes.

   24              Q          Okay.   Outside of the disciplinary

   25     report, is there anything you can remember off the top
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 68 of 175




                                                                     67


     1    of your head of students coming to you feeling

     2    intimidated by Vincent before December 8th, 2016?

     3             A         The incident that was on the other

     4    video there.

     5             Q         The Snapchat video I just showed you.

     6             A         No.     There was a student that was

     7    intimidated by Vincent at the gas station.
     8                       (Ms. Payne conferred with Mr. Cotter.)

     9    BY MR. COTTER:

   10              Q         Okay, anything else besides those three

   11     incidents?

   12              A         No.

   13              Q         Okay.     So what was your initial

   14     reaction viewing the Snapchat video?

   15              A         Any time there's a gun involved, it's

   16     very concerning.         I did not know initially who that

   17     was.   That Vin -- that Snapchat there was also a
   18     picture of a girl in a hospital room.

   19              Q         Was Vincent in that Snapchat I showed

   20     you?

   21              A         No.

   22              Q         What was the woman in the video doing

   23     with the gun in the video I showed you?

   24              A         I don't know guns well but she was

   25     either loading or unloading the gun.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 69 of 175




                                                                     68


     1              Q        We'll do it again.       Hang on, I'll

     2    restart it.

     3                       I'll figure it out.

     4                       Okay.

     5                       Okay.   So what it did it look like to

     6    you she was doing with the gun?

     7              A        She had the gun held out, she brought
     8    it back, she took the, called a magazine, she took

     9    part of the gun out, and then she reached back into

   10     her briefcase.

   11               Q        So do you think taking the magazine out

   12     is loading or unloading the gun?

   13               A        That would be unloading.

   14               Q        Okay.   Okay, so you viewed the tweets,

   15     you viewed the video.        And roughly what time is it

   16     after -- on the 8th, after you saw both of those

   17     things?
   18               A        Twelve thirty.

   19               Q        And when was the decision made to

   20     suspend Vincent for another five days?            How shortly

   21     after viewing the tweets and the Snapchat video?

   22               A        That afternoon.

   23               Q        Okay, so directing you back to

   24     Exhibit I?

   25               A        Okay.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 70 of 175




                                                                     69


     1             Q         And near the bottom it says twelve

     2    twenty-five Conor just got a call from state police

     3    reporting Vinny's online, comma, call from concerned

     4    parents.     Right?

     5                       Is that -- that's what it says, right?

     6             A         That's what it says.

     7             Q         Okay.   And was the decision to suspend
     8    Vinny made before or after that call?

     9             A         I do not recall.

   10              Q         Okay.   And that call was from a captain

   11     in the state police, right?

   12              A         I don't know whether it was a captain

   13     but.

   14              Q         Someone in the state police?

   15              A         Someone in the state police.

   16              Q         Okay.   And if you look up -- well, hang

   17     on.
   18                        And that person in the state police was

   19     also the father of a student at Vestal High School,

   20     right?

   21              A         Yes.

   22              Q         And her initials would be MD.          Is

   23     that -- do you know who I'm referring to when I say

   24     MD?

   25              A         Yes.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 71 of 175




                                                                     70


     1             Q         Okay.     Looking up from twelve

     2    twenty-five, there's a note where it says new five

     3    days, violent student, then there's an arrow, and it

     4    says hearing, then there's a question mark.             Is that

     5    right?

     6             A         Yes.

     7             Q         Okay, so does that refresh your
     8    recollection of when the decision was made to suspend

     9    Vinny, whether it was before or after twelve

   10     twenty-five?

   11              A         There's a question mark.        So it was

   12     discussed but I can't say that the decision was made

   13     then.    Discussion was is this the route we might take.

   14              Q         The route being a new five-day

   15     suspension.

   16              A         Yes.     It says new five-day, violent

   17     student, arrow like to a hearing, question mark, like.
   18              Q         Right.     But would there have to be a

   19     new determination to take it to a hearing after the

   20     five days?

   21                        MR. SPAGNOLI:      Objection to form.        Can

   22              you repeat that?

   23     BY MR. COTTER:

   24              Q         Strike that.

   25                        So the process is the principal can
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 72 of 175




                                                                     71


     1    give up to five days, right?

     2             A          Correct.

     3             Q          Then there has to be a new decision of

     4    whether or not it's taken to a hearing for further

     5    suspension.       Is that right?

     6                        MR. SPAGNOLI:     Objection to form.

     7             A          I'm not quite sure what you're asking.
     8    BY MR. COTTER:

     9             Q          Vincent could have just been given

   10     another five days by the principal, right?

   11              A          A principal can suspend up to five

   12     days.    If you're looking for more than five days,

   13     that's the superintendent's decision.

   14              Q          Right.

   15                         (Ms. Payne conferred with Mr. Cotter.)

   16     BY MR. COTTER:

   17              Q          At that point were you considering a
   18     suspension of longer than five days?

   19                         MR. SPAGNOLI:     Objection to form; what

   20              point?

   21     BY MR. COTTER:

   22              Q          At that point, before twelve

   23     twenty-five on December 8th, 2016?

   24              A          That's where there's the question mark.

   25              Q          So is that a yes?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 73 of 175




                                                                     72


     1              A        Ask your question again?

     2                       MR. COTTER:     Can you read back my

     3              question?

     4                       (The stenographer read back.)

     5              A        Was it being considered, yes.

     6    BY MR. COTTER:

     7              Q        Let me show you, actually back to I.
     8                       Below twelve twenty-five it says call

     9    to Jeff Ahearn, speaker, DC, comma, CK, comma, AP.              Is

   10     that right?

   11               A        Yes.

   12               Q        Is DC you?

   13               A        Yes.

   14               Q        And CK indicates Assistant Principal

   15     Kasson?

   16               A        Yes.

   17               Q        And AP indicates Interim Principal
   18     Penna.

   19               A        Yes.

   20               Q        Okay.   And what did you talk to Jeff

   21     Ahearn about?

   22               A        To fill him in on what we had been

   23     discussing, what we saw, the gun video, the students'

   24     concerns, and the report from Officer Talbut, the call

   25     from the state police officer.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 74 of 175




                                                                     73


     1             Q         And what did he say to you,

     2    Superintendent Ahearn?

     3             A         To contact Wendy Dewind and to share

     4    that information.

     5                       Which, which I did, I called her.

     6                       MR. SPAGNOLI:      Objection.

     7                       Not objection.
     8                       Do not discuss the content of any

     9             conversation you had with Wendy Dewind.

   10                        THE WITNESS:     Okay.

   11     BY MR. COTTER:

   12              Q         Is it normal for the superintendent to

   13     have you call an attorney this soon after an incident?

   14                        MR. SPAGNOLI:      Objection to form.

   15              A         Normal?

   16     BY MR. COTTER:

   17              Q         How many times in your career at Vestal
   18     High School did you contact an attorney the same day

   19     as an incident happened?

   20                        MR. SPAGNOLI:      Objection to form.

   21              A         I can't say specifically how many

   22     times.

   23     BY MR. COTTER:

   24              Q         Was it every time?

   25              A         No.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 75 of 175




                                                                     74


     1             Q         So was it -- would you say it was

     2    common to call an attorney the same day of finding out

     3    of an incident?

     4                       MR. SPAGNOLI:      Objection to form.

     5             A         Yes.

     6    BY MR. COTTER:

     7             Q         So every time -- strike that.
     8             A         I did not say that.

     9                       MR. SPAGNOLI:      When he says strike

   10              that, it means he's withdrawing the question

   11              because he realized he's going down the wrong

   12              road.

   13                        THE WITNESS:     Thank you.

   14     BY MR. COTTER:

   15              Q         What did you think the purpose of

   16     calling Wendy was?

   17              A         To share where we were at.
   18              Q         Why did you think you needed to share

   19     where you were at?

   20              A         Before a decision was made.

   21              Q         So did you rely on Wendy's advice when

   22     you were making the decision?

   23                        MR. SPAGNOLI:      I'm going to object to

   24              that.   We haven't asserted the defensive legal

   25              advice, and the question trenches pretty
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 76 of 175




                                                                     75


     1             heavily on the attorney-client privilege, so

     2             I'm going to direct my client not to answer

     3             because I don't think she can answer without

     4             revealing the subject matter of discussions

     5             with Miss Dewind.

     6                       MR. COTTER:     Can you read back my

     7             question?
     8                       (The stenographer read back.)

     9                       MR. COTTER:     I mean I think it's a yes

   10              or no.

   11     BY MR. COTTER:

   12              Q         I'm not asking about what you talked

   13     about, just whether you relied on --

   14                        MR. SPAGNOLI:      The problem -- I'm

   15              sorry.    The problem is that there is no way to

   16              answer the question -- let me -- let me

   17              rephrase that.
   18                        Given the possible answer to the

   19              question, it could reveal the subject matter of

   20              an attorney-client privileged conversation.

   21                        MR. COTTER:     Right.    But if she relied

   22              on -- if they relied on Wendy's advice in

   23              making the decision, that would waive the

   24              privilege, they can't say we -- they can't use

   25              it as a solution.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 77 of 175




                                                                     76


     1                       MR. SPAGNOLI:      No, it wouldn't.      I

     2             think you got to look at what attorney-client

     3             privilege covers.

     4                       MR. COTTER:     You can't say that I

     5             have -- let's go off the record for a minute.

     6                       (Off-the-record discussion was held.)

     7    BY MR. COTTER:
     8             Q         Do you remember about what time your

     9    conversation with Wendy occurred?

   10              A         Sometime that afternoon.

   11              Q         Was it before or after your

   12     conversation with Mr. Spero, your first conversation

   13     with Mr. Spero?

   14                        MR. SPAGNOLI:      Just for clarity, you're

   15              talking about --

   16                        MR. COTTER:     On December --

   17                        MR. SPAGNOLI:      -- Vincent Spero's
   18              father?

   19                        MR. COTTER:     Oh, Vincent Spero's

   20              father.

   21              A         Yeah.   It would be after.

   22     BY MR. COTTER:

   23              Q         All right.     Showing you Plaintiff's

   24     Exhibit Q?

   25                        Let me know if you have a hard time
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 78 of 175




                                                                     77


     1    reading that one 'cause I have a clearer one that I

     2    can mark, just.

     3             A         I can read this.

     4             Q         Okay.    So is this your handwriting?

     5             A         Yes.

     6             Q         And are these your notes?

     7             A         Yes.
     8             Q         Okay.    And did you have time to read

     9    them over quick?

   10              A         I did.

   11              Q         Okay.    And do you see on the top it

   12     says Mr. Spero twelve forty-four.

   13              A         Yes.

   14              Q         And does this refresh your recollection

   15     of when the decision to suspend Vincent was made,

   16     these notes?

   17              A         Yes.
   18              Q         Okay.    Tell me about that, when was --

   19     so when was it made?

   20              A         Mr. Vin -- or Mr. Spero was told it

   21     would be an additional suspension during this

   22     conversation.

   23              Q         Okay.    So prior to this conversation a

   24     decision was made to suspend Vincent for an additional

   25     five days.     Is that right?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 79 of 175




                                                                     78


     1              A        Yes.

     2              Q        Okay.    And at that time, at the time a

     3    decision was made, take me through -- strike that.

     4                       So at the time the decision was made,

     5    you knew that the four girls complained to Officer

     6    Talbut, correct?      Or?

     7              A        Three or four.
     8              Q        Three or four, okay.

     9              A        Yes.

   10               Q        You saw the Snapchat video?

   11               A        Yes.

   12               Q        You saw the tweets?

   13               A        Yes.

   14               Q        You knew Officer Talbut received a call

   15     from the father of a student who happens to be in the

   16     state police, right?

   17               A        Yes.
   18               Q        Is there anything else --

   19                        MR. SPAGNOLI:      Objection to form.

   20     BY MR. COTTER:

   21               Q        -- that you knew prior to making the

   22     decision to suspend Vincent for five additional

   23     days --

   24                        MR. SPAGNOLI:      Objection.

   25     BY MR. COTTER:
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 80 of 175




                                                                     79


     1             Q         -- on December 8th?

     2                       MR. SPAGNOLI:      Objection to form.

     3             A         Can you repeat that?       Is there anything

     4    else?

     5    BY MR. COTTER:

     6             Q         Right.     So we have -- I don't want to

     7    go back through them.         We established the three or
     8    four girls, right, you knew about them.            You knew

     9    about the Twitter, the tweets, right?            You knew about

   10     the Snapchat video.         Right.   You knew the father of

   11     one of the girls who happens to be a state police

   12     employee who called as well, right?           So those four

   13     things you knew when you made the decision to suspend

   14     Vincent for an additional five day -- or when

   15     Mr. Penna made the decision to suspend Vincent for an

   16     additional five days, right?

   17              A         Yes.
   18              Q         Was there anything else that you knew

   19     prior -- prior to that decision being made by

   20     Dr. Penna?

   21              A         I don't recall.

   22              Q         Okay, is it fair to say if you knew

   23     anything else it would be in your notes?

   24              A         These specific notes you mean?

   25              Q         Or Exhibit I as well.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 81 of 175




                                                                     80


     1                       Do you remember the question?

     2             A         I do.

     3                       (Reviews document).

     4                       To the best of my recollection I can't

     5    recall anything else.

     6             Q         Okay.   Okay.    Staying with Exhibit Q in

     7    your hand, do you remember Dr. Penna saying something
     8    about Vincent violating his own FERPA rights?

     9             A         He did say that.

   10              Q         Can you explain to me what he had said?

   11              A         Just what's written here.

   12              Q         What did you take that to mean,

   13     Mr. Penna -- Dr. Penna's statement, about violate --

   14     Vincent violating his own FERPA rights?

   15              A         I was confused.

   16              Q         Why were you confused?

   17              A         We-.
   18                        That's not part of my understanding of

   19     FERPA.

   20              Q         What isn't part of your understanding

   21     of FERPA, what?

   22              A         Vincent violating his own FERPA rights.

   23              Q         So you're aware that Vincent can't

   24     violate his own FERPA rights.          Is that right?

   25              A         Correct.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 82 of 175




                                                                     81


     1             Q         Right, okay.

     2                       So what did you make of Dr. Penna

     3    making such a big deal about Vincent's FERPA rights?

     4                       MR. SPAGNOLI:      Objection to form.

     5             A         All I can say is that, as we discussed

     6    earlier, we frequently tell students not to use their

     7    cell phones or social media.
     8    BY MR. COTTER:

     9             Q         Did you ever tell Dr. Penna that a

   10     student can't violate his own FERPA rights?

   11              A         I don't believe so.

   12              Q         Why didn't you?

   13              A         I can't answer that.

   14                        MR. COTTER:     Can you read back my

   15              question?

   16                        (The stenographer read back.)

   17     BY MR. COTTER:
   18              Q         Can't, or?     Can you elaborate on what

   19     you mean by can't?

   20              A         You're asking why I didn't --

   21              Q         Why didn't --

   22              A         -- call him out --

   23              Q         Right.

   24              A         -- for saying that.

   25              Q         Right.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 83 of 175




                                                                     82


     1             A         And I don't have an answer for that.         I

     2    just didn't.

     3                       He's Dr. Penna.

     4             Q         I -- I met Dr. Penna.

     5             A         I'll leave it at that.

     6             Q         Okay.    So tell me what else you

     7    remember about the phone call you had with Mr. Spero
     8    on the 8th at twelve forty-four.

     9             A         It started out he was upset that --

   10     that students were -- well, his information wasn't

   11     accurate but he believed many students were going to

   12     the superintendent.        When we gave him some facts, he

   13     was upset.     He swore several times.        He did make it

   14     clear that the girl in the video was Vincent's

   15     girlfriend and she had had some procedure and that it

   16     was that morning.        'Cause we didn't -- we didn't know

   17     who that was.
   18              Q         To clarify, the video you're referring

   19     to isn't the video showing the woman unloading the

   20     gun, right?

   21              A         No.

   22              Q         Okay, so there was another video on the

   23     Snapchat.

   24              A         Students reported that they -- and

   25     Officer Talbut reported that in some social media
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 84 of 175




                                                                     83


     1    there was a picture, that they saw the picture of the

     2    gun, they saw a picture of a girl in a hospital bed.

     3             Q         Did you see that?

     4             A         I -- I did.

     5             Q         Where did you see that?

     6             A         From Officer Talbut.       But I don't

     7    recall what it was, Snapchat.
     8             Q         Okay.   Was it the video I previously

     9    showed you that was marked as Defendant's Exhibit 6?

   10              A         I do not believe so.

   11              Q         Okay, so you're saying there might be

   12     another video that shows a young girl in a hospital

   13     bed.

   14              A         (Nods head).

   15              Q         Okay.   And you viewed this video.

   16              A         (Nods head).

   17                        MR. SPAGNOLI:      You need to say yes or
   18              no.

   19              A         Yes.

   20                        So he clarified, Mr. Spero clarified in

   21     that conversation that the girl in question, that that

   22     was Vincent's girlfriend.

   23     BY MR. COTTER:

   24              Q         Okay.   Did he clarify the woman in the

   25     gun video as well?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 85 of 175




                                                                     84


     1                       Strike that.

     2                       Did he say who the woman in the gun

     3    video was?

     4             A         That that was his daughter.

     5             Q         Okay.   Did he say anything about where

     6    the gun was then, during the time of your phone call?

     7             A         I believe him saying that his
     8    daughter's.

     9             Q         And if you turn to the second page of

   10     the exhibit that I showed you.          And do you see up on

   11     the top it says Conor weapon, question mark?

   12              A         Yes.

   13              Q         Okay.

   14              A         Yes.

   15              Q         Does that refresh your recollection of

   16     what Mr. Spero told you?

   17              A         Yeah.
   18              Q         Okay, what did he tell you?

   19              A         Mr. Spero said that it was under lock

   20     and key.

   21              Q         Okay.   Okay, so then after-.

   22                        So was Mr. Spero the first member of

   23     the Spero family including Vincent who you spoke with

   24     on December 8th?

   25              A         He was the first.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 86 of 175




                                                                     85


     1              Q         Okay, so before you spoke with

     2    anyone -- with Vincent or anyone in his family, the

     3    decision was made to suspend Vincent for another five

     4    days.     Is that right?

     5              A         Yes.

     6              Q         Okay.   What happened after the phone

     7    call with Mr. Spero?
     8              A         A lot of things.     I believe I met with

     9    a student who had talked to Vincent.            And she had let

   10     Vincent know that the girls had gone down to speak

   11     with Officer Talbut.        She came to speak with

   12     Dr. Penna, he was not available, she came to my

   13     office.       And I did speak with her.

   14                         (Exhibit Y was marked.)

   15     BY MR. COTTER:

   16               Q         The initial of that student, were they

   17     AH?
   18               A         Yes.

   19               Q         So do you know who I'm referring to

   20     when I say AH?

   21               A         Yes.

   22               Q         What did AH and you discuss?

   23               A         She let -- she was the one that

   24     contacted Vincent to let him know that students had

   25     gone to Officer Talbut.        She wanted to speak to me on
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 87 of 175




                                                                     86


     1    Vincent's behalf, so to speak.          Because when she went

     2    to speak to Dr. Penna, he wasn't available.             So then

     3    she came to our office.

     4             Q         What did she say on Vincent's behalf?

     5             A         She -- she was his friend.         And -- and

     6    I don't recall the other specifics.

     7             Q         Showing you what's marked as Exhibit Y.
     8    Take your time, read it over quick, and then -- then

     9    we can talk about it.

   10              A         (Reviews document).

   11                        Okay.

   12              Q         Okay, is that your handwriting?

   13              A         Yes.

   14              Q         And are these your notes?

   15              A         Yes.

   16              Q         And are these your notes of your

   17     conversation with AH that occurred on 12/8/16?
   18              A         Yes.

   19              Q         Okay, and does reading over the notes

   20     refresh your recollection of what you two discussed?

   21              A         Yes.

   22              Q         Okay.   So can you tell me about it?

   23              A         She had been in contact with Vinny.

   24     She stated that his father had called him, so she had

   25     talked to Vinny, and she learned, her concern was that
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 88 of 175




                                                                     87


     1    he was suspended again.        She said that it wasn't fair,

     2    felt it was racist, and that she really didn't know

     3    what had happened previously.          She verified that a lot

     4    of students were talking about this, and she told me

     5    that they were saying that he's aggressive and

     6    violent, they saw his story on Snapchat, and that she

     7    verified that students had seen the sister's gun.               And
     8    she was concerned for Vincent.          People were making

     9    assumptions about him.

   10                        And so that's -- I assume as his friend

   11     she was keeping him informed.

   12              Q         And do you remember when, what time on

   13     the 8th your meeting with AH took place?

   14              A         I would say in the middle of the

   15     afternoon.

   16              Q         And did you have any other meetings

   17     like the meeting you had with AH on the afternoon of
   18     December 8?

   19                        MR. SPAGNOLI:      Objection to form.

   20              A         Other than meetings?

   21     BY MR. COTTER:

   22              Q         (Nods head).

   23              A         Met with Dr. Penna, with --

   24              Q         I should clarify.       Meetings with

   25     student.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 89 of 175




                                                                     88


     1             A         Students?

     2             Q         Right.

     3             A         I did not.

     4             Q         Okay, I'm showing you what was

     5    previously marked as Plaintiff's Exhibit S.

     6             A         (Reviews document).

     7             Q         Are you familiar with this document?
     8             A         Yes.

     9             Q         Okay.    And is this your handwriting?

   10              A         Yes.

   11              Q         And are these your notes?

   12              A         Yes.

   13              Q         Okay.    What was the purpose of creating

   14     these notes?

   15              A         Sort of -- there was a lot going on and

   16     it was sort of ongoing here's what was happening.

   17              Q         Okay.    So this was kind of a summation
   18     of what was happening at school on December 8th, 2016?

   19                        MR. SPAGNOLI:      Object to form.

   20              A         We -- we met to discuss the afternoon.

   21     BY MR. COTTER:

   22              Q         Okay.    Okay.   And at the top it says no

   23     lockdown drill, right?

   24              A         Yes.

   25              Q         So when was it decided that there
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 90 of 175




                                                                     89


     1    wouldn't be a lockdown drill on the following day?

     2              A        I think we all came to agreement during

     3    that meeting.

     4              Q        The meeting during which the notes

     5    Plaintiff's Exhibit S were taken.

     6              A        Yes.

     7              Q        Okay.    And why was that decision made,
     8    to cancel the lockdown?

     9              A        We had also heard from one of our

   10     school counselors who had been meeting with the two

   11     students, C and S, and that counselor is also a member

   12     of our safety team.        And we as administrators and

   13     Officer Talbut, who are also on the safety team,

   14     discussed that this Snapchat, this information is

   15     circulating, there's a picture of a gun, students were

   16     afraid.

   17                        Those two students, C and S, would not
   18     leave their classroom, and the counselor I spoke of

   19     went up and got them and escorted her -- escorted them

   20     to her office, and then Officer Talbut met with her

   21     and the students, and from student AH and those

   22     students that would -- they were sharing that many

   23     students were aware of these -- this video.

   24                        And in light that the lockdown drill is

   25     not announced, we felt it would not -- it would be the
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 91 of 175




                                                                     90


     1    prudent thing to cancel it because if students are --

     2    have concerns and fears that that would not be a wise

     3    thing to do to hold a drill, an unannounced drill.

     4    The morning after we're having all these

     5    conversations.

     6             Q         So did more students than just AH come

     7    to the office and express concern for Vinny on
     8    December 8th?

     9             A         Not that I'm aware of.

   10              Q         And you only spoke with AH, right?

   11              A         Correct.

   12              Q         Okay.   Regarding C and S, are you aware

   13     of why they were scared to leave their classroom on

   14     December 8th?

   15              A         They're high school students.          They put

   16     together these images of the gun, a girl in the

   17     hospital bed, and some angry social media, and they
   18     were afraid.

   19              Q         Did they tell you that?

   20              A         Not me personally.

   21              Q         So do you know why they refused to

   22     leave their classroom on December 8th?

   23                        MR. SPAGNOLI:      I'm going to object.

   24              That's the same question.

   25                        But go ahead and answer it again.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 92 of 175




                                                                     91


     1             A         They -- they were afraid to leave the

     2    classroom.     And they had -- the counselor had to go up

     3    and escort them through the hall down to our office.

     4    BY MR. COTTER:

     5             Q         Right, but you didn't speak with them.

     6             A         I did not speak with them.

     7             Q         And Officer Talbut spoke with them,
     8    right?

     9             A         And Miss Wallack.

   10              Q         Right.

   11              A         And then they both spoke to us.

   12              Q         All right.     And what did they tell you?

   13              A         That the girls were frightened; they

   14     knew of Vinny; they found him frightening; from past

   15     experiences they heard him have outbursts in

   16     classrooms.

   17                        And the counselor shared that other
   18     students had been coming down to the office with

   19     concerns about what they saw on social media.

   20              Q         Did Officer Talbut tell you that other

   21     students in the school were giving C and S a hard time

   22     for reporting Vinny?

   23              A         No.     I don't recall that.

   24              Q         Okay.     Would it surprise you to know

   25     that when Officer Talbut sat for his deposition he
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 93 of 175




                                                                      92


     1    said the reason the two girls asked for an escort was

     2    because other students were giving them a hard time?

     3                        MR. SPAGNOLI:     Objection.     That

     4             mischaracterizes Officer Talbut's testimony.

     5                        You do not have to accept that as the

     6             truth of the matter.

     7                        (Ms. Payne conferred with Mr. Cotter.)
     8                        MR. COTTER:     Yeah, how does it

     9             mischaracterize?

   10                         MS. PAYNE:    For the record?

   11                         MR. SPAGNOLI:     Do you want to go on the

   12              record or off the record?          I'm not going to

   13              testify.     I've stated my objection, I believe

   14              you've mischaracterized Officer Talbut's

   15              testimony.

   16                         MR. COTTER:     Right, but --

   17                         MR. SPAGNOLI:     I guess the question,
   18              though, was would it be -- would it surprise

   19              you if he said that.

   20                         Was that your question?

   21                         MR. COTTER:     Yeah.

   22                         MR. SPAGNOLI:     You can answer that

   23              question.

   24              A          No.

   25     BY MR. COTTER:
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 94 of 175




                                                                     93


     1             Q         Why wouldn't it?

     2             A         Why wouldn't it surprise me --

     3             Q         Why wouldn't it surprise you?

     4             A         -- that he said this?

     5                       I knew AH was upset.

     6             Q         Okay.     Moving to the bottom of

     7    Plaintiff's Exhibit S.         There's 26 students, it's
     8    boxed in.

     9             A         Uh-huh.

   10              Q         And it says interview, slash,

   11     consistent questions.         Is that right?

   12              A         Yes.

   13              Q         Okay, so what was -- what does that

   14     mean?

   15              A         There were 26 students enrolled in Miss

   16     Dyer's class.      And we were going to interview each one

   17     of them.
   18              Q         Why?

   19              A         We had only spoken to five or six of

   20     those students.

   21              Q         And why was it decided to speak with

   22     all of them?

   23              A         To make sure our investigation was

   24     thorough.

   25              Q         And what was the goal of the
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 95 of 175




                                                                     94


     1    investigation?

     2             A          To clarify exactly what happened in

     3    Miss Dyer's classroom.

     4             Q          And would the investigation inform any

     5    further discipline Vincent would be subject to?

     6                        MR. SPAGNOLI:     Objection to form.

     7             A          If we were going forward with a
     8    superintendent's hearing, we would have thoroughly

     9    investigated.

   10     BY MR. COTTER:

   11              Q          So the investigation could inform

   12     whether or not to go forward with the superintendent's

   13     hearing.

   14              A          It could.

   15              Q          Okay.   Did it?

   16              A          Yes.

   17              Q          Okay, so after the meeting which you
   18     took notes on -- strike that.

   19                         So what happened next after your

   20     meeting with Officer Talbut and Dr. Penna at

   21     three o'clock on December 8th?

   22              A          We canceled the lockdown drill.

   23              Q          Okay, yep.    During the meeting, I think

   24     you already testified that you canceled the lockdown

   25     drill.       So after --
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 96 of 175




                                                                     95


     1                       MR. SPAGNOLI:      Objection.

     2    BY MR. COTTER:

     3             Q         After that meeting, what did you do the

     4    rest of the day?

     5             A         I don't recall.

     6                       MR. SPAGNOLI:      Counsel, it's well past

     7             one o'clock.      Do you want to take a quick
     8             break?

     9                       MR. COTTER:     Yeah, then I have just one

   10              more quick line of the post 8th.

   11                        MR. SPAGNOLI:      Give the witness a break

   12              for a few minutes?

   13                        (A luncheon recess was taken from

   14              1:17 p.m. to 2:36 p.m.)

   15                        (Exhibits Z and AA were marked.)

   16     BY MR. COTTER:

   17              Q         Okay, Miss Caddick, I'm going to show
   18     you what's been marked as Plaintiff's Exhibit AA.               Are

   19     you familiar with that document?

   20              A         Yes.

   21              Q         Okay.    And did you create that

   22     document?

   23              A         Along with Mr. Kasson.

   24              Q         What was the purpose of creating that

   25     document?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 97 of 175




                                                                     96


     1             A         So that we consistently ask students

     2    the same questions.

     3             Q         Okay.   And what was the goal -- strike

     4    that.

     5                       What was the purpose of including

     6    question 9?

     7             A         Exactly what it says.        If they were
     8    aware of any social media regarding that -- their math

     9    class.

   10              Q         And why did you want to know that?

   11              A         We were investigating an incident that

   12     happened in their math class.

   13              Q         Related to Vincent's social media

   14     activities?

   15              A         Related to Vincent, yeah.

   16                        Can -- can I clarify one of my answers,

   17     now that you handed me this?
   18              Q         Sure.

   19              A         You asked me if I did anything else on

   20     the end of the day of the 8th.          And part of it was to

   21     prepare, because we were going to spend a better part

   22     of the 9th asking these questions.           Meeting with

   23     students.

   24              Q         Okay.   So part of the day of the 8th

   25     was creating the document marked Plaintiff's
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 98 of 175




                                                                     97


     1    Exhibit AA.

     2             A         After -- at the end of the day we

     3    worked on getting ready for interviewing.

     4                       You had asked me --

     5             Q         Right.    Okay.    Because most of the

     6    interviews happened on the 9th and the 10th, right?

     7             A         Yes.
     8             Q         Okay.    Makes sense.

     9                       Okay, I'm showing you what's been

   10     marked as Plaintiff's Exhibit Z.           And are you familiar

   11     with that document?

   12              A         Yes.

   13              Q         And what is it?

   14              A         It's a list of the students in period 4

   15     foundations of math with Miss Dyer.

   16              Q         And is that the list of students you

   17     were going to ask the questions set forth in
   18     Plaintiff's Exhibit AA?

   19              A         Yes.

   20              Q         Okay.

   21                        (Exhibit BB was marked.)

   22     BY MR. COTTER:

   23              Q         So I'm showing you what's now been

   24     marked as Plaintiff's Exhibit BB.           Take your time to

   25     look through it, it's a series of documents.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 99 of 175




                                                                     98


     1             A          (Reviews document).

     2                        MR. SPAGNOLI:     Let's go off the record

     3             for a moment?

     4                        MR. COTTER:     Yeah.

     5                        (Off-the-record discussion was held.)

     6                        MR. SPAGNOLI:     Off the record Counsel

     7             has represented that although the bates numbers
     8             are out of order these are all the documents

     9             that he saw that seemed to relate to the

   10              interviews of the students in the math class.

   11              And upon that representation, subject to

   12              further checking, I will not object that it's a

   13              partial document.

   14                         MR. COTTER:     To be clear, there is

   15              another grouping which I was going to go

   16              through next.     So before us now isn't every

   17              single one.     There is -- which I can just mark
   18              now, might as well.

   19                         (Exhibit CC was marked.)

   20     BY MR. COTTER:

   21              Q          So I'm also showing you Plaintiff's

   22     Exhibit --

   23                         MR. COTTER:     Did I give you your copy,

   24              Charles?

   25                         MR. SPAGNOLI:     Not yet.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 100 of 175




                                                                     99


     1                       MR. COTTER:     There you go.

     2    BY MR. COTTER:

     3             Q         CC.

     4             A         (Reviews document).

     5                       MR. SPAGNOLI:      Okay, off the record

     6             again.

     7                       (Off-the-record discussion was held.)
     8                       MR. SPAGNOLI:      All right, let's go back

     9             on the record.

    10                       Counsel's representative that

    11             Plaintiff's Exhibit BB and Plaintiff's

    12             Exhibit CC taken together represent all of the

    13             documents that appear to pertain to the

    14             investigation except a single student summary

    15             that is not accompanied by any apparent notes

    16             from the investigation.         I will withhold for

    17             the moment objection that it's partial
    18             documents.

    19    BY MR. COTTER:

    20             Q         So if you'd start with BB, Miss

    21    Caddick.     On the first page, there's a student initial

    22    CH?

    23             A         Yes.

    24             Q         And is it your understanding that he

    25    was a student in Miss Dyer's fourth period math class
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 101 of 175




                                                                    100


     1    in 2016?

     2             A         Yes.

     3             Q         Okay.    And if you turn the page to

     4    bates number VS886?         What was his response to

     5    question 9 regarding social media?

     6             A         No, I haven't seen anything on social

     7    media.
     8             Q         Turning the page to VS874.         Is it your

     9    understanding that student AC was a student in Miss

    10    Dyer's fourth period class in 2016?

    11             A         Yes.

    12             Q         Turning the page to VS876, what was his

    13    response to question 9 regarding social media?

    14             A         No.

    15             Q         And turning the page once more to

    16    VS875, the next page?

    17             A         This.
    18             Q         Oh, yep, you're on it.

    19                       So is that your handwriting?

    20             A         Yes.

    21             Q         Are these your notes of your

    22    conversation with AC?

    23             A         Yes.

    24             Q         Turning the next page to student BC.

    25    Was -- is it your understanding that BC was a student
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 102 of 175




                                                                    101


     1    in Miss Dyer's fourth period class in 2016?

     2             A         Yes.

     3             Q         And what was BC's response to

     4    question 9 regarding social media on the next page?

     5             A         No, I am not aware of any posts.

     6             Q         Turning the page to VS871?         Is your

     7    understanding that student NB was in Miss Dyer's
     8    fourth period class in 2016?

     9             A         Yes.

    10             Q         And turning the page to VS872, what was

    11    NB's response to question 9 regarding social media?

    12             A         Not that I have seen.

    13             Q         And turning to VS873, is this your

    14    handwriting?

    15             A         Yes.

    16             Q         And are these your notes of your

    17    conversation with NB?
    18             A         Yes.

    19             Q         And you interviewed NB as part of your

    20    investigation, right?

    21             A         Yes.

    22             Q         Turning to VS887?       Student MI?     Was she

    23    in Miss Dyer's fourth period class in 2016?

    24             A         Yes.

    25             Q         And turning the page to VS888, what was
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 103 of 175




                                                                    102


     1    her response to question 9 regarding social media?

     2             A         Not that I've seen.

     3             Q         Okay.    Turning the page to VS889,

     4    student CP, is it your understanding that CP was in

     5    Miss Dyer's fourth period class?

     6             A         Yes.

     7             Q         Turning the page to VS890, what was his
     8    response to question 9 regarding social media?

     9             A         I haven't seen anything.

    10             Q         And turning your attention to the top

    11    of the page, when -- what date did he fill out the

    12    questions?

    13             A         12/12/16.

    14             Q         Turning the page to VS899, student JT.

    15    Was student JT in Miss Dyer's fourth period class in

    16    2016?

    17             A         Yes.
    18             Q         Then turning the page to VS900, what

    19    was his response to question 9 regarding social media?

    20             A         Not really.

    21             Q         Okay.    Turning the page to VS902, was

    22    student DW in Miss Dyer's fourth period class?

    23                       MR. SPAGNOLI:      Counsel, if it will

    24             speed things up we'll stipulate that the

    25             students reflected in Plaintiff's Exhibit BB
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 104 of 175




                                                                    103


     1             were all students in the fourth period math

     2             class and the answers they gave to question 9

     3             are the one -- are the answers written in

     4             handwriting next to the number 9 on the

     5             respective pages.

     6                       MS. PAYNE:     I think you should just go

     7             through them.
     8                       MR. SPAGNOLI:      Sure.    Why not waste

     9             time.

    10    BY MR. COTTER:

    11             Q         Okay, so turning to 903, what was his

    12    response to question 9 regarding social media?

    13             A         No, I am not aware of anything being

    14    posted on social media.

    15             Q         Okay.    The student on VS896, she was in

    16    Miss Dyer's class, right?

    17             A         Which student?
    18             Q         The next page, VS896, ST?

    19             A         Yes.

    20             Q         And what did she respond to the

    21    question 9 regarding social media?

    22             A         I can't read the first part, but then

    23    it says slash, not on social media.

    24             Q         And VS898 on the next page.          That's

    25    your handwriting, right?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 105 of 175




                                                                    104


     1             A         Yes, it is.

     2             Q         These are your notes of your

     3    conversation with ST?

     4             A         Yes.

     5             Q         Okay.    Turning to the next page,

     6    student CD, she was in Miss Dyer's class, correct?

     7             A         Yes.
     8             Q         Turning two pages to VS910, what was

     9    her response to question 9 regarding social media?

    10             A         We're on student CD?

    11             Q         CD, yes.

    12                       VS910 on the bottom.        On the bottom.

    13             A         Nope, I didn't see anything about our

    14    math class.

    15             Q         Okay.    Turning the page to VS911, are

    16    these your notes of your conversation with CD?

    17             A         Yes.
    18             Q         Do you remember what, if anything, CD

    19    told you about Vinny's suspension?

    20                       MR. SPAGNOLI:      Objection to form.

    21             A         (Reviews document).

    22                       It says I know Vinny got suspended.           I

    23    disagreed.     He never disrespected her in a way.

    24    BY MR. COTTER:

    25             Q         Do you know what CD was talking about
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 106 of 175




                                                                    105


     1    when she told you that?

     2             A          It starts about class, question mark.

     3    I would assume it's about class.

     4             Q          Turning to the next page?        VS927,

     5    student BH, was she in Miss Dyer's fourth period

     6    class?

     7             A          Yes.
     8             Q          Turning two pages to VS929, what was

     9    her response to question 9?

    10             A          No.

    11             Q          Okay.   Turning to the next page to

    12    VS931?       Student ID, was he in Miss Dyer's class?

    13             A          Yes.

    14             Q          And what was his response to question 9

    15    on the next page, VS933?

    16             A          No.

    17             Q          Turning two pages to VS891, student
    18    TP.    Was he a student in Miss Dyer's class?

    19             A          Yes.

    20             Q          Okay.   Turning the page to VS892, what

    21    was his response to question 1?

    22             A          It reads she's changed seats a couple

    23    of times, five times at most.          At one point she

    24    separated students by color of their skin.              It could

    25    have been accidental because we got a new seat within
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 107 of 175




                                                                    106


     1    a few days.

     2             Q         What did you think when you read that?

     3    Initially, not right now.

     4             A         It was consistent with what Miss Dyer

     5    had told us.

     6             Q         How was it consistent?

     7             A         That she did change seats frequently.
     8    And that students often chose to sit with friends.

     9             Q         What about the second sentence about

    10    seating, separating students of color, what did you

    11    think of that when you read it?

    12             A         That was Trevor's answer to the

    13    question.

    14             Q         You didn't think anything more of it?

    15                       MR. SPAGNOLI:      Objection to form.

    16             A         That was consistent with Vincent's

    17    allegation.
    18    BY MR. COTTER:

    19             Q         What did TP respond to question --

    20    strike that.

    21                       What was TP's response to question 9

    22    regarding social media?

    23             A         No.

    24             Q         Okay, turning to the next page, VS893,

    25    student IS, was he in Miss Dyer's fourth period class?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 108 of 175




                                                                    107


     1             A          Yes.

     2             Q          Okay.    Turning to the next page, to

     3    VS894.       Can you read IS's response to question 1

     4    starting with one seating.

     5             A          Okay.    I found it.

     6                        One seating arrangement had all the

     7    black students in the back, which caused some
     8    disruption about separate but equal and blacks to the

     9    back.    Among students.       Seemingly just joking chatter.

    10    I don't feel that this was racially motivated, just a

    11    way of grouping in new seats.

    12             Q          What did you think when you first read

    13    IS's response to question 1?

    14             A          He was giving a description of -- he

    15    was answering the question.

    16             Q          Specifically his -- what did you think

    17    of his description of the seating arrangement that had
    18    all the black students in the back which caused some

    19    disruption?

    20             A          What did I think of it?

    21                        (Ms. Payne conferred with Mr. Cotter.)

    22    BY MR. COTTER:

    23             Q          Yes.    I'm sorry.

    24             A          Again, that was consistent with some of

    25    the things that Vincent had said to me.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 109 of 175




                                                                    108


     1             Q         And what was IS's response to

     2    question 9 regarding social media, at the bottom of

     3    the page on VS894?

     4             A         None that I have heard of.

     5             Q         Okay, turning two pages, to VS930,

     6    student JA?      Was this a student in Miss Dyer's fourth

     7    period class?
     8             A         Can we go back?

     9             Q         Oh, sure.

    10             A         Student IS in answering question

    11    number 1 clarified more information in his answer

    12    number 10.

    13             Q         And his answer to question number 10 he

    14    wrote I think the seating was just a fluke happening

    15    and nothing to be of any concern, right?

    16             A         That's one sentence.

    17             Q         Right.    There's also more, and he's
    18    more supportive of Miss Dyer in his long response to

    19    question 10, right?

    20             A         Yes.

    21             Q         But he recognizes in question 1 that

    22    one seating arrangement had placed all the black

    23    students in the back of the classroom, right?

    24             A         That's what he said.

    25             Q         Okay.    Turning back to VS930, JA is a
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 110 of 175




                                                                    109


     1    student in Miss Dyer's class, fourth period class,

     2    right?

     3             A         Yes.

     4             Q         And what was JA's response to

     5    question 9 regarding social media on the next page,

     6    VS934?

     7             A         No, I'm not aware of any postings on
     8    social media.

     9             Q         Okay, for question 1 JA responded yes,

    10    seating have changed but, ineligible, I can't read

    11    that part.

    12                       MR. SPAGNOLI:      Our first seat change.

    13    BY MR. COTTER:

    14             Q         Our first seat change, I believe, has.

    15                       MR. SPAGNOLI:      Was.

    16    BY MR. COTTER:

    17             Q         Was okay.     She put one colored student
    18    in the front of the room and the other colored

    19    students in the back corner, and I don't know if that

    20    were her in -- I guess intentions, but I believe it

    21    wasn't okay for her to do that.

    22                       Is that what question 1, the answer,

    23    JA's answer to question 1 says?

    24             A         That's what it says.

    25             Q         And you read this question, this answer
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 111 of 175




                                                                    110


     1    as a part of your investigation?

     2             A         Yes.

     3             Q         Did you have any concern with JA

     4    referring to students of color as colored students?

     5             A         Those were his words.

     6             Q         Did you talk to him about it?

     7             A         No.
     8             Q         Why didn't you?

     9             A         Those were the words he used, that's

    10    his perception.

    11             Q         Do you think it's okay for students to

    12    call students of color colored students?

    13                       MR. SPAGNOLI:      Objection to form.

    14                       (Ms. Payne conferred with Mr. Cotter.)

    15             A         I don't think it's okay.         Personally.

    16    BY MR. COTTER:

    17             Q         JA's answer to question 1 also
    18    seemingly backs up Vincent's allegations about black

    19    students being placed in the back of the classroom,

    20    right?

    21                       MR. SPAGNOLI:      Objection.

    22             Mischaracterizes the document.

    23             A         Did you ask me a question?

    24    BY MR. COTTER:

    25             Q         Yes.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 112 of 175




                                                                    111


     1             A         I'm sorry.

     2                       MR. SPAGNOLI:      Can we have it read

     3             back?

     4                       (The stenographer read back.)

     5                       MR. SPAGNOLI:      I'll just object as to

     6             form.

     7             A         Yes.
     8    BY MR. COTTER:

     9             Q         Okay, so moving on to CC.         We're all

    10    set with -- with this one.

    11                       Student ID, was he in Miss Dyer's

    12    class, fourth period class?

    13             A         Yes.

    14             Q         On VS880 what was his -- wait, never --

    15    strike that.

    16                       VS880, these are your notes of your

    17    conversation with ID, right?
    18             A         Yes.

    19             Q         Turning the page to VS881, what was

    20    ID's response to question 9 regarding social media?

    21             A         Instagram, Twitter.

    22             Q         Then you subsequently had a

    23    conversation with ID, right?          About his responses to

    24    the questions?

    25             A         Yes.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 113 of 175




                                                                    112


     1             Q         Okay.     And do you remember your

     2    conversation with ID?

     3             A         Nothing other than what's on this page.

     4             Q         What's the -- do you see where number 9

     5    is?

     6             A         Yes.

     7             Q         What's the first word after the
     8    number 9?

     9             A         Seen tweets.

    10             Q         And what does it say after Snapchat?

    11             A         Not sure, question mark.

    12             Q         And what about video?

    13             A         Not so.

    14             Q         Okay.     So after your conversation with

    15    ID, you were aware he saw Vincent's tweets.              Is that

    16    right?

    17             A         Yes.
    18             Q         Turning to his initial response on

    19    VS881, the next page, does this contain -- strike

    20    that.

    21                       Does he have -- does he state any

    22    concern for Vincent on this page?

    23             A         No.

    24             Q         Does he say he's intimidated by

    25    Vincent?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 114 of 175




                                                                    113


     1              A        No.

     2              Q        Does he say he's scared that Vincent

     3    might do something to the school?

     4              A        No.

     5              Q        Okay, turning to the next page,

     6    VS882, student MH.        Was she a student in Miss Dyer's

     7    fourth period class?
     8              A        Yes.

     9              Q        And turning to the next page, VS883,

    10    what was her response to question 9?

    11              A        Yes, Twitter, tweets from Vinny about

    12    feeling segregated.

    13              Q        Does she mention anything about

    14    Snapchat in her responses?

    15              A        No.

    16              Q        Does she mention being scared of Vinny?

    17              A        No.
    18              Q        Does she mention feeling intimidated by

    19    Vinny?

    20              A        No.

    21              Q        Does she mention a disruption to the

    22    school?

    23                       MR. SPAGNOLI:      Objection to form.

    24              A        Her first one says sometimes students

    25    are talk -- too talkative, students disruptive.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 115 of 175




                                                                    114


     1    BY MR. COTTER:

     2             Q         The question 1's about Miss Dyer's

     3    class, right?

     4             A         Uh-huh.

     5             Q         Turning to the next page, VS884.              Are

     6    these your notes of your conversation with MH?

     7             A         Yes.
     8             Q         Do you remember any of your

     9    conversation with her on the 9th, December 9th?

    10             A         She shared that she really hadn't been

    11    in school much the past week.

    12             Q         Did she share whether she saw Vinny's

    13    Snapchat?

    14             A         She said no.

    15             Q         What about any video containing Vinny

    16    or a video?

    17             A         No.
    18             Q         Did she express -- strike that.

    19                       Did she say anything about people

    20    talking about social media?

    21             A         No.

    22             Q         Okay, under question 9, or number 9,

    23    the third line, it says hasn't heard people talking in

    24    the building.      Is that right?

    25             A         Yes.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 116 of 175




                                                                    115


     1             Q         So is that what MH told you?

     2             A         That's what it says; hasn't heard

     3    people talking in the building.

     4             Q         Okay, moving to the next page,

     5    VS904, student CW?

     6                       And is CW a student in Miss Dyer's

     7    fourth period class?
     8             A         Yes.

     9             Q         Turning to the next page, VS905, are

    10    these your notes of your conversation with CW?

    11             A         Yes.

    12             Q         What did CW tell you about Vincent's

    13    social media activities?

    14             A         It says on Twitter, that's it,

    15    Snapchats no, videos, heard someone said Vinny got

    16    trouble.     Saw video, don't think we got many concerns.

    17             Q         Does he say anything about Vinny's
    18    intentions?

    19                       MR. SPAGNOLI:      Objection to form.

    20             A         I don't believe he speaks about Vinny.

    21    I think he's talking about himself.

    22    BY MR. COTTER:

    23             Q         So under -- next to number 10 it says I

    24    don't think he bad intentions, right?

    25             A         Yes.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 117 of 175




                                                                    116


     1              Q        And was that about Vinny?

     2                       Or strike that, was he referring to

     3    Vinny as the he in that sentence?

     4              A        Yes.    Now that I look at it, yes.

     5              Q        Okay.    Turn the page to VS918, student

     6    MK.     Is MK in Miss Dyer's fourth period class?

     7              A        Yes.
     8              Q        And what was -- on the next page,

     9    VS919, what was MK's response to question 9?

    10              A        It reads I did see a handgun on Vinny's

    11    Snapchat but it was not in his hand but I did see

    12    that.

    13              Q        Does it mention Twitter?

    14              A        No.

    15              Q        Did you ever have a conversation with

    16    MK about his responses to the questionnaire?

    17              A        About these specific responses?
    18              Q        Similar to what you did with the other

    19    students where you followed up with him and took

    20    notes?

    21              A        (Reviews document).

    22                       I don't recall.

    23              Q        Okay.    Does his response to the

    24    questionnaire say anything about being scared of

    25    Vinny?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 118 of 175




                                                                    117


     1             A         It says sometimes Vinny Spero is rude

     2    to Miss Dyer for no reason, just because he doesn't

     3    like her.     Vinny called Miss Dyer a racist in class

     4    when no one else thought she was.           Also said he knew

     5    her address and where she lived.

     6             Q         Right, but that wasn't my question.

     7    Does he state anywhere in here that he feels scared of
     8    Vinny?

     9             A         No.

    10             Q         Intimidated by Vinny.

    11                       Does it state in here whether or not --

    12    whether he feels intimidated by Vinny?

    13             A         No.

    14                       I thought I answered that.

    15             Q         Turning to VS924, student MK.          MK was a

    16    student in Miss Dyer's fourth period class, right?

    17             A         Yes.
    18                       MR. SPAGNOLI:      You can call him MK2.

    19                       MR. COTTER:     Oh, there's two MKs.          MK2.

    20    BY MR. COTTER:

    21             Q         What was MK's response to question 8?

    22                       MR. SPAGNOLI:      Objection to form.

    23    BY MR. COTTER:

    24             Q         Oh, next page, VS926.

    25             A         To which question?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 119 of 175




                                                                    118


     1             Q         Actually it will be easier if we just

     2    go to VS925, the next page.

     3                       Are these your notes of your

     4    conversation with MK2?

     5             A         Yes.

     6             Q         Okay.     And what was his response to

     7    question 9 when you spoke with him?
     8             A         It reads yes, Twitter, people saying

     9    the school is racist, Snapchat no, video no.

    10             Q         Did he mention to you that he felt

    11    scared of Vinny?

    12             A         No.

    13             Q         Intimidated by Vinny?

    14             A         No.

    15             Q         Okay.     Turning to the next page,

    16    VS912, student JB?         Is he a student in Miss Dyer's

    17    fourth period class?
    18             A         Yes.

    19             Q         Okay.     What -- turning to the next

    20    page, VS913, what was JB's response to question 4?

    21             A         Yes, I think it was a coincidence that

    22    all of the colored people were in a corner.

    23             Q         What did you think when you first read

    24    JB's response?

    25             A         JB is a black student.        And he answered
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 120 of 175




                                                                    119


     1    the question.

     2             Q         All right, so how did you feel that

     3    JB, a black student, noticed that all of the people of

     4    color were sat in the corner?

     5             A         He said it was a coincidence.

     6             Q         But he did notice that they were all

     7    sat in the corner, right?
     8                       MR. SPAGNOLI:      Objection.

     9             A         That's what he said.

    10    BY MR. COTTER:

    11             Q         What was his response to question 9

    12    regarding social media?

    13             A         It reads I saw a post on Twitter

    14    regarding something about racism in class.

    15             Q         And does he -- turning to the next

    16    page, VS914, you had a conversation with JB after he

    17    filled out that questionnaire, right?
    18             A         Yes.

    19             Q         And did he ever mention feeling

    20    intimidated by Vinny?

    21             A         No.

    22             Q         Scared of Vinny?

    23             A         No.

    24             Q         Had he seen the Snapchat video?

    25             A         No.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 121 of 175




                                                                    120


     1              Q        Okay, turning to the next page, student

     2    RT.     Was he a student in Miss Dyer's fourth period

     3    class?

     4              A        Yes.

     5              Q        And what was his response to question 9

     6    regarding social media?

     7              A        It reads yes, I am, I saw the video on
     8    Snapchat and the tweet on Twitter.            It really didn't

     9    bother me because we grown up around guns.

    10              Q        What did you think when you first

    11    initially read RT's response to question 9?

    12              A        That he answered it honestly.

    13              Q        And question 6, his response says three

    14    colored student were sitting in the back corner,

    15    Vincent Spero said, quote, why don't you move Jordan

    16    over here too, end quote, seats were assigned, period.

    17    I don't think Miss Dyer did that on purpose, she is
    18    nice.

    19                       Is that what it says?

    20                       MR. SPAGNOLI:      Nope.

    21                       MR. COTTER:     Oh, she is too nice.

    22                       MR. SPAGNOLI:      Okay.

    23    BY MR. COTTER:

    24              Q        Is that what it says?

    25              A        Yes.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 122 of 175




                                                                    121


     1             Q         I'd like you to turn the page,

     2    VS921, student HR.         Was he a student in Miss Dyer's

     3    fourth period class?

     4             A         Yes.

     5             Q         Okay.     Okay, so in his response to

     6    question 9 he wrote I have seen the video and the

     7    tweets that concern some people, and from my honest
     8    opinion is that there was no threat made by any

     9    students and that nothing threatening was posted.

    10                       Is that what it says?

    11             A         Yes.

    12             Q         What did you think when you read

    13    HR's -- when you initially read HR's response to

    14    question 9?

    15             A         We asked a question and he gave his

    16    honest answer.

    17             Q         All right.     Did you think his answer
    18    was consistent with the rest of the students' answer

    19    to question 9?

    20                       MR. SPAGNOLI:      Objection to form.

    21             A         I'm not sure what you mean by

    22    consistent.

    23    BY MR. COTTER:

    24             Q         We just went through the responses to

    25    the questionnaire of the class which you reviewed as
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 123 of 175




                                                                    122


     1    part of an investigation, right?

     2             A         Uh-huh.

     3             Q         Did any --

     4             A         Yes.

     5             Q         -- of those responses mention Vincent

     6    being a threat to the school?

     7             A         No.
     8             Q         Did any of those responses mention

     9    Vincent being intimidating?

    10             A         No.

    11             Q         In fact, most people hadn't even seen

    12    the social media post, right?

    13                       MR. SPAGNOLI:      Objection to form.

    14             A         They answered the questions that were

    15    asked.

    16                       MR. COTTER:     Can you read back my

    17             question?
    18                       (The stenographer read back.)

    19             A         Correct.

    20    BY MR. COTTER:

    21             Q         How many students were in the senior

    22    class in the 2016/2017 school year?

    23             A         I believe a little over 1100.

    24             Q         In the sen -- in just the senior class?

    25             A         Oh, no.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 124 of 175




                                                                    123


     1             Q         Okay.

     2             A         In the school.

     3             Q         Okay.

     4             A         In the school, I'm sorry.

     5                       The class would have been around 300.

     6             Q         And turning to VS923, are these your

     7    notes of your conversation with HR?
     8             A         Yes.

     9             Q         And in your conversation with HR, did

    10    he say he noticed students of color being grouped

    11    together in Miss Dyer's seating arrangements?

    12             A         Can you repeat your question?

    13             Q         In your conversation with HR after he

    14    filled out the questionnaire, did he tell you that he

    15    noticed students of color being sat together in Miss

    16    Dyer's class?

    17             A         He said it was questionable.
    18             Q         So did more than just Vincent notice

    19    that students of color were sat together in the back

    20    of Miss Dyer's class?

    21             A         Can you repeat that?

    22                       MR. COTTER:     Can you read it back?

    23             A         Sorry.

    24    BY MR. COTTER:

    25             Q         So did more students than just Vincent
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 125 of 175




                                                                    124


     1    notice that students of color were sat together in the

     2    back of Miss Dyer's class?

     3              A         Yes.

     4              Q         That doesn't mean that Ms. Dyer did it

     5    intentionally, though, right?

     6              A         Correct.

     7              Q         Right.     So it could have just happened.
     8                        MR. SPAGNOLI:     Objection to form.

     9              A         It could have been a seating chart, it

    10    could have been the way students chose to sit.               Or how

    11    they were grouped.

    12    BY MR. COTTER:

    13              Q         Okay.    So you completed your

    14    investigation, reviewed all those responses; and what

    15    conclusion did you make after reviewing those

    16    responses?

    17              A         Can I add to my last response?
    18              Q         Sure.

    19              A         How students were grouped according to

    20    a task.       Like teachers say, pair share.

    21              Q         Okay.

    22                        MR. COTTER:     Can you read back my last

    23              question?

    24                        (The stenographer read back.)

    25              A         In regards to a specific question?           Or
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 126 of 175




                                                                    125


     1    in general?

     2    BY MR. COTTER:

     3             Q         Generally.

     4             A         That students were pretty consistent

     5    with their answers.

     6             Q         How, how so?

     7             A         They were aware that seating changed
     8    frequently throughout the semester.            Many of them had

     9    not -- did not specifically see the social media.                And

    10    most of them had something positive to say about Miss

    11    Dyer.

    12             Q         And did you share the results of your

    13    investigation with anybody?

    14             A         Yes.

    15             Q         Okay, who did you share it with?

    16             A         Mr. Kasson and I interviewed the

    17    students, and we shared that with Dr. Penna.              And the
    18    superintendent.       Because the superintendent requested

    19    that we speak to each of the students.

    20             Q         Was that one meeting with Dr. Penna and

    21    the superintendent or two separate meetings?

    22             A         Two separate.

    23             Q         Okay, first what did you say to

    24    Dr. Penna?

    25             A         I don't recall specifically.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 127 of 175




                                                                    126


     1             Q         Did you let him know that most students

     2    didn't see the social media post?

     3                       MR. SPAGNOLI:      Objection to form.

     4             A         We tallied the responses and shared

     5    that with him.

     6    BY MR. COTTER:

     7             Q         Did you -- so -- strike that.
     8                       So did you create a document tallying

     9    the responses?

    10             A         I believe so.

    11             Q         Did you hand write it or type it?

    12             A         I don't recall.

    13                       MR. COTTER:     Charles, we ask that that

    14             document if it exists be produced, and we'll

    15             put our request in writing.

    16                       MR. SPAGNOLI:      I'm pretty sure that

    17             document doesn't exist anymore.           But I'll
    18             request it.

    19    BY MR. COTTER:

    20             Q         Okay, so the tally in that document

    21    would have included the number of students who saw

    22    Vincent's social media post?

    23             A         It would have included the answers to

    24    the questions.

    25             Q         Right, but I guess I'm under -- trying
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 128 of 175




                                                                    127


     1    to understand how would you tally those responses?

     2             A         Whether they answered yes or no or

     3    whether they were aware or not.

     4             Q         Of the students in Miss Dyer's fourth

     5    period class who responded that they did see Vincent's

     6    social media posts, how many expressed concern over

     7    them?
     8             A         We just went over each one of them.           I

     9    don't recall the number.

    10             Q         Do you remember any?

    11                       MR. SPAGNOLI:      Objection to form.

    12                       (Ms. Payne conferred with Mr. Cotter.)

    13             A         Can you restate your question?

    14                       (Ms. Payne conferred with Mr. Cotter.)

    15    BY MR. COTTER:

    16             Q         Do you remember any that expressed

    17    concern over Vincent's social media post?
    18                       MR. SPAGNOLI:      Objection to form.

    19                       (Ms. Payne conferred with Mr. Cotter.)

    20             A         Not at that time.

    21                       MR. SPAGNOLI:      Counsel, it's now past

    22             three thirty.      Do you want to take another

    23             break?    How much longer do you have?

    24                       MR. COTTER:     Sure.    And not much

    25             longer.    That was the bulk of the time that's
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 129 of 175




                                                                    128


     1             important.

     2                       (Short break)

     3                       MR. SPAGNOLI:      In an off-the-record

     4             discussion, Counsel for plaintiffs indicated

     5             that due to the weather forecast she's

     6             concerned about safety of traveling to

     7             Binghamton for depositions tomorrow.            And as a
     8             courtesy I am agreeing to adjourn the

     9             depositions of Brittany Spero and Ms. Spero

    10             scheduled for tomorrow, on a couple of

    11             conditions that have been agreed to.

    12                       One is we will reschedule those

    13             depositions for one of the available dates for

    14             counsel in March.       If through some national

    15             emergency or circumstances of similar scope we

    16             cannot go forward on that date, we will -- they

    17             will produce Brittany Spero and Mrs. Spero on a
    18             date if necessary after the discovery

    19             deadline without objection.

    20                       They further agree to produce Brittany

    21             Spero without subpoena, Mrs. Spero of course

    22             being a party and subject to production.

    23                       And they have also committed to

    24             providing me within two weeks of this date with

    25             copies of the Snapchat story if it was in fact
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 130 of 175




                                                                    129


     1             saved by Vincent and a copy of the pickup truck

     2             from the pickup truck incident if Vincent still

     3             has it in his possession, custody, or control.

     4                       Is that accurate?

     5                       MS. PAYNE:     It is, Counselor.

     6    BY MR. COTTER:

     7             Q         Miss Caddick, going back to your
     8    investigation, you mentioned you shared the results

     9    with Superintendent Ahearn.          Right?

    10             A         Yes.

    11             Q         Can you tell me about that

    12    conversation?

    13             A         I do not recall the specifics.

    14             Q         What about generally, do you know what

    15    you spoke with him about?

    16             A         That we interviewed all of the

    17    students, finished up on the 12th, and we asked the
    18    questions that we had determined to ask, and we had

    19    finished up on that date, on the 12th.             We let him

    20    know that all of the students had been interviewed.

    21             Q         And do you remember what he said to

    22    you?

    23             A         I do not.

    24             Q         So you finished the investigation on

    25    December 12th, right?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 131 of 175




                                                                    130


     1             A         We finished the interviewing.

     2             Q         The interview on December 12th.           Did

     3    there come a point where Vincent -- strike that.

     4                       When was it recommended -- strike that.

     5                       To your knowledge when was it

     6    recommended that Vincent serve longer than a five-day

     7    suspension for the second incident?
     8             A         It would have been after the 12th, and

     9    I believe the notice of hearing went out on the 15th,

    10    so.    13th or the 14th.

    11             Q         Were you involved in those discussions?

    12             A         Very minorly.

    13             Q         Okay, what was your minor involvement

    14    with the discussions?

    15             A         That if we -- you know, if the

    16    superintendent decided to suspend and go to a hearing,

    17    I would have to collect the documents pertinent or
    18    needed for that -- that hearing.

    19             Q         Did you offer your recommendation of

    20    whether Vincent should serve more than five days?

    21             A         I did.

    22             Q         What was your recommendation?

    23             A         That a hearing was -- should take

    24    place.

    25             Q         Why was that your recommendation?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 132 of 175




                                                                    131


     1             A         Because there had been a disruption to

     2    the school.      I think there was great potential for

     3    further disruption.        Students were fearful because of

     4    the gun video, and students, staff members, parents,

     5    the state police, many had contacted the school with

     6    concerns about what was going on.

     7                       We sent -- we spent a great deal of
     8    time interviewing, meeting with students, meeting

     9    with -- just not me specifically but the parents,

    10    answering calls, meeting with Miss Dyer, meeting with

    11    Officer Talbut, meeting with the school counselors.

    12    And all of that together.

    13                       But mainly it was that -- it was that

    14    gun video that really created concern for all of those

    15    people I've mentioned.         And for us as administrators.

    16             Q         Did you say the superintendent's

    17    hearing notice went out the 14th?
    18             A         It's my recollection it was the 15th.

    19             Q         15, okay.     The 15th.     So between the

    20    8th when the incident happened and the 15th when the

    21    notice of a superintendent's hearing went out, how

    22    many phone calls from parents did you personally

    23    receive?

    24             A         I believe I talked to two people.

    25             Q         Who were they?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 133 of 175




                                                                    132


     1             A         I don't recall the one but I do recall

     2    that Dr. Lamosh, that a phone call came in to the

     3    central office, she called me and asked me to follow

     4    up with a parent.

     5                       And I also believe another parent, I

     6    believe it was Mr. Kies that called me.

     7             Q         You don't happen to know how to spell
     8    that, would you??

     9             A         K-I-E-S.

    10             Q         Oh, is he the father of MK2?

    11             A         One of -- one of the MKs.

    12             Q         One of the MKs.       But he was a father of

    13    one of the students in Miss Dyer's class.

    14             A         Yes.

    15             Q         And what did Mr. Kies say when he spoke

    16    with you?

    17             A         He was concerned about the disruption,
    18    math class.      I remember he said specifically is that

    19    he knew of Miss Dyer and he was pleased that his son

    20    was in that class, and that in -- in -- he was

    21    concerned about that there was disruption.

    22             Q         In the math class?

    23             A         (Nods head).      Yes.

    24             Q         And was that after you interviewed his

    25    son as part of your investigation?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 134 of 175




                                                                    133


     1             A         Yes.

     2             Q         And when you offered a -- strike that.

     3                       When you offered the recommendation

     4    that Vincent should be suspended beyond the initial

     5    five days, did you offer an opinion on the length of

     6    suspension that would be appropriate?

     7             A         I did not.
     8             Q         You mentioned the potential for further

     9    disruption, as part of the reasoning why a suspension

    10    longer than five days may be appropriate.             What did

    11    you mean by further disruption?

    12             A         If you -- if you look at some of the

    13    social media, Vincent was angry.           He was angry when he

    14    spoke to me.      He was angry initially in the class.

    15    And student AH mentioned he was angry.

    16                       The -- the students that went down and

    17    talked with Officer Talbut were -- were concerned.
    18    And Miss Dyer was concerned that Vincent would be in

    19    her class after making those remarks.

    20             Q         What remarks are you referring to when

    21    you just mentioned Miss Dyer?

    22             A         He mentioned her street, her husband's

    23    first and middle name, and someone in the class

    24    mentioned her -- her house number.

    25             Q         Right.    But Vincent served a five-day
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 135 of 175




                                                                    134


     1    suspension for those remarks, right?

     2             A         Yes.

     3             Q         And those remarks had nothing to do

     4    with his second suspension.          Is that right?

     5                       MR. SPAGNOLI:      Objection.

     6             A         Her concern was that he was angry with

     7    her.
     8    BY MR. COTTER:

     9             Q         Did she tell you this?

    10             A         When she initially came down, she

    11    was -- she was frightened.         She was teary-eyed.           She

    12    said she had two young children.

    13             Q         But what about -- strike that.

    14                       (Ms. Payne conferred with Mr. Cotter.)

    15    BY MR. COTTER:

    16             Q         Were there Post-it Notes posted around

    17    the school that read hash tag free Spero?
    18             A         Yes.

    19             Q         What did you think of those?

    20             A         Staff members came down to the office

    21    bringing them, you know, oh, I found this or I found

    22    that.

    23                       Students can post things.

    24                       I think back to what I said about

    25    Vincent's persona.        People were concerned about him.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 136 of 175




                                                                    135


     1             Q         Concerned that he was going to be

     2    suspended?

     3             A         That he had posted a picture of a gun.

     4             Q         Why would students put Post-it Notes

     5    around the school that read hash tag free Spero if

     6    they were concerned about Vincent posting a gun?

     7                       MR. SPAGNOLI:      Objection to form.
     8             A         Some students supported Vinny, others

     9    were fearful of him.

    10    BY MR. COTTER:

    11             Q         Was the posting of the Post-it Notes

    12    part of the further disruption you mentioned earlier?

    13             A         In that it was still being talked

    14    about, after his initial suspension.            They were still

    15    ongoing.

    16             Q         Who did you give your recommendation to

    17    that Vinny be suspended for an addit -- more than five
    18    days to?

    19             A         Dr. Penna.

    20             Q         What did he say when you gave him that

    21    recommendation?

    22             A         He agreed.

    23             Q         Did he say anything else?

    24             A         Not that I recall.

    25                       MR. SPAGNOLI:      Really?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 137 of 175




                                                                    136


     1                       MR. COTTER:     Are we talking about the

     2             same Dr. Penna?

     3                       MR. SPAGNOLI:      Let the record reflect

     4             levity in the room.

     5             A         Some things you block out of your mind.

     6    BY MR. COTTER:

     7             Q         So who in the district office would
     8    handle -- strike that.

     9                       So Dr. Penna can't suspend for beyond

    10    five days, right?

    11             A         Correct.

    12             Q         So who in the district office would

    13    handle a suspension when it was referred to a hearing

    14    for greater than five days?

    15             A         The superintendent.

    16             Q         So did you have any conversations with

    17    the superintendent about a further suspension for
    18    Vinny?

    19             A         I don't recall specifically, no.

    20             Q         What about Assistant Superintendent

    21    Lorraine Paushter, did you have any conversations with

    22    her about this incident?

    23             A         Those conversations were, if I recall,

    24    once the superintendent made his decision.

    25             Q         Okay, so just so I understand the
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 138 of 175




                                                                    137


     1    process, the superintendent would make the decision to

     2    go forward with a hearing, the notice would go out,

     3    and then after that you had conversations with

     4    Lorraine Paushter.

     5             A         To prepare for the hearing.

     6             Q         Okay.    So what did you discuss with

     7    Assistant Superintendent Paushter?
     8                       MR. SPAGNOLI:      Hold on a moment.          Do

     9             not answer to the extent those conversations

    10             took place in the presence of counsel.

    11             Otherwise, if they were outside the presence of

    12             counsel, go ahead.

    13             A         Then -- then I can't answer.

    14    BY MR. COTTER:

    15             Q         So every conversation you had with Miss

    16    Paushter, Ms. Dewind presumably was present as well,

    17    right?
    18                       MR. SPAGNOLI:      Every conversation

    19             relating to preparation for the

    20             superintendent's hearing in this matter?                As

    21             opposed to every conversation she ever had?

    22                       MR. COTTER:     Ever, yes.

    23                       MR. SPAGNOLI:      Okay, thank you.

    24                       MS. PAYNE:     Is that correct?

    25    BY MR. COTTER:
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 139 of 175




                                                                    138


     1             Q         Did --

     2                       MS. PAYNE:     Josh, did you hear an

     3             answer?

     4    BY MR. COTTER:

     5             Q         Wait, so was Ms. Dewind present in

     6    every meeting you had preparing for the

     7    superintendent's hearing?
     8             A         Yes.

     9             Q         Did there come a time during the

    10    hearing process where you offered a recommendation as

    11    to the length of the punishment that Vincent should

    12    serve?

    13             A         I don't recall.

    14             Q         Do you know if anyone else offered a

    15    recommendation to the length of punishment Vincent

    16    should serve?

    17             A         Not -- I'm not sure what you're asking.
    18             Q         Maybe I'll try be to clearer.

    19                       So at the hearing Ms. Dewind told the

    20    hearing -- recommended to the hearing officer that

    21    Vincent serve an 18-month suspension.            I'm trying to

    22    figure out how -- whose idea that was.

    23                       MR. SPAGNOLI:      Again I'm going to have

    24             to instruct the witness not to answer if she

    25             only knows the information from a private
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 140 of 175




                                                                    139


     1             meeting with counsel.

     2                        I don't know if you can answer without

     3             getting into that.

     4             A          Every conversation we had was with

     5    counsel.     Once -- really once we got started.

     6                        MR. SPAGNOLI:     If I may.

     7                        Were you aware that Ms. Dewind made a
     8             recommendation at the hearing that Vincent get

     9             an 18-month suspension?

    10                        THE WITNESS:     Yes.

    11                        MR. SPAGNOLI:     Okay.

    12                        THE WITNESS:     I was present.

    13                        MR. SPAGNOLI:     Oh, at the hearing?

    14                        THE WITNESS:     The superintendent's

    15             hearing?

    16                        MR. SPAGNOLI:     Yeah.

    17                        THE WITNESS:     Yeah.
    18                        MR. SPAGNOLI:     All right.     There's your

    19             answer.

    20    BY MR. COTTER:

    21             Q          Right.

    22                        (Ms. Payne conferred with Mr. Cotter.)

    23    BY MR. COTTER:

    24             Q          But, yeah, do you know where the

    25    recommendation came from?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 141 of 175




                                                                    140


     1             A         It was not from me.

     2             Q         Who else was involved besides you and

     3    Miss Dewind in the hearing process?

     4             A         The superintendent.

     5                       The process?      I'm very confused by what

     6    you're asking.

     7             Q         So there is the hearing, right?           And
     8    you -- you had -- you were tasked with preparing for

     9    the hearing, right?

    10             A         Yes.

    11             Q         Who else was helping you prepare

    12    besides Miss Dewind?

    13             A         Mr. Kasson.

    14             Q         Anyone else besides Mr. Kasson?

    15             A         Miss Paushter, the superintendent.

    16                       Did I mention Dr. Penna?

    17             Q         Okay, so Miss Paushter, did you say and
    18    the superintendent, or?

    19             A         If we met with counsel we met together.

    20                       (Ms. Payne conferred with Mr. Cotter.)

    21    BY MR. COTTER:

    22             Q         Including the superintendent?

    23             A         Most times.

    24             Q         And this was prior to the

    25    superintendent issuing his decision in the hearing,
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 142 of 175




                                                                    141


     1    right?

     2             A         Yes.

     3             Q         Did you have any conversations with

     4    Michael Sherwood during the hearing process?

     5             A         Michael Sherwood was the hearing

     6    officer.

     7             Q         Right.    Did you have any conversations
     8    with him outside of the hearing process?

     9             A         I do not recall that.

    10             Q         If the investigation would have came

    11    back -- strike that.

    12                       If the conclusion of your investigation

    13    was that there was a racially motivated seating chart,

    14    would have you recommended Vincent be suspended for

    15    more than five days?

    16             A         Can you repeat that?

    17                       MR. COTTER:     Can you read it back?
    18                       (The stenographer read back.)

    19                       MR. SPAGNOLI:      Objection to form.

    20             A         No.

    21    BY MR. COTTER:

    22             Q         Changing gears to -- sorry.

    23                       Showing you again Plaintiff's

    24    Exhibit W.     If you could turn to page 4.

    25                       MR. SPAGNOLI:      Take a break for a
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 143 of 175




                                                                    142


     1             moment?    I'm having difficulty locating my copy

     2             of W here.

     3                       MS. PAYNE:     Do you want me to make you

     4             a copy, Charles?

     5                       MR. SPAGNOLI:      No, I found it.

     6                       MS. PAYNE:     Okay.

     7                       MR. SPAGNOLI:      Just give me one moment.
     8                       Thank you.

     9    BY MR. COTTER:

    10             Q         Okay, you with me on page 4?

    11             A         Yes.

    12             Q         And do you want to take a minute to

    13    read over just page 4?

    14             A         Sure.

    15                       (Reviews document).

    16             A         Okay.

    17             Q         So this section discussions
    18    alternatives Vincent may have to get a diploma, right?

    19             A         Yes.

    20             Q         Okay.    So is -- is the TASC diploma the

    21    same as a regents diploma from Vestal High School?

    22             A         No.

    23             Q         Is a TASC diploma just as good as a

    24    regents diploma from Vestal High School?

    25             A         No.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 144 of 175




                                                                    143


     1             Q         No.   Do you know if Vincent or his

     2    parents had the ability to enter into a home schooling

     3    program?

     4             A         Any parent could do that.

     5             Q         How could -- how would any parent do

     6    it?

     7             A         If a parent decided that they wanted to
     8    home school their child, they would tell a

     9    superintendent.       The superintendent would then -- the

    10    home schooling is handled through BOCES; BOCES

    11    would -- the superintendent would notify BOCES or

    12    BOCES would send a packet of information to a parent

    13    on how to proceed.

    14             Q         With the information that that parent

    15    would then teach their child the material?

    16             A         No.   You -- you can -- there are many

    17    programs online that you can, you know, do the home
    18    schooling, meet those requirements through that way.

    19             Q         And what diploma do you receive as a

    20    result of finishing the home schooling program through

    21    BOCES?

    22             A         You could get -- students on home

    23    schooling come into the school to take regents exams,

    24    so they could get a regents diploma.

    25             Q         After Vincent was suspended for 18
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 145 of 175




                                                                    144


     1    months, could he have went back into school to take

     2    regents exams?

     3                       MR. SPAGNOLI:      Objection to form.

     4             A         I'm not -- I'm not sure.

     5                       (Ms. Payne conferred with Mr. Cotter.)

     6    BY MR. COTTER:

     7             Q         Backtracking to the December 1st
     8    incident in Miss Dyer's class; was the student who

     9    said the number of Miss Dyer's house suspended?

    10                       MR. SPAGNOLI:      Objection to form.

    11             A         It was not determined who said that.

    12    BY MR. COTTER:

    13             Q         Okay, so did you investigate who said

    14    that?

    15             A         We did not determine who it was.

    16             Q         Right, but did you investigate to find

    17    out who it was?
    18             A         We talked to students.

    19                       Could I have some more water?

    20                       MR. COTTER:     I'm almost --

    21                       MR. SPAGNOLI:      Yeah, you said that at

    22             one twenty.

    23                       THE WITNESS:      We've heard that several

    24             times.

    25                       MR. COTTER:     I mean.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 146 of 175




                                                                    145


     1    BY MR. COTTER:

     2             Q         Okay, so I'm showing you what's been --

     3                       MR. SPAGNOLI:      Wait.

     4                       MR. COTTER:     Are we taking a break?

     5                       MR. SPAGNOLI:      Susan's out of the room,

     6             I didn't know if you wanted to wait till she

     7             comes in.
     8                       THE WITNESS:      Thank you.

     9    BY MR. COTTER:

    10             Q         Okay.    I'm showing you what's been

    11    marked as Plaintiff's Exhibit N.           Are you familiar

    12    with that document?

    13             A         Yes.

    14             Q         And what is it?

    15             A         It is a presuspension letter for

    16    Vincent Spero.

    17             Q         And that's the letter we spoke about a
    18    while ago that lays out the basis for the suspension,

    19    right?

    20             A         Yes.

    21             Q         Does it anywhere in that letter --

    22    strike that.

    23                       Does the letter mention a Snapchat

    24    video of a girl in a hospital?

    25             A         Not specifically.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 147 of 175




                                                                    146


     1                       MR. COTTER:     I think I'm done; can I

     2             take two minutes, gather my thoughts, and then

     3             I think --

     4                       MR. SPAGNOLI:      By all means, Counsel.

     5             Take as much time as you need.

     6                       (Short break)

     7                       MR. COTTER:     Okay.    Just a few more
     8             questions.      Honest this time.

     9    BY MR. COTTER:

    10             Q         Have there -- in your time as assistant

    11    principal at Vestal, was there ever any actual

    12    lockdowns?     As opposed to the drill.

    13             A         No.

    14             Q         Okay, I'm showing you Defendant's

    15    Exhibit 11.

    16             A         (Reviews document).

    17             Q         Are you familiar with these pictures?
    18             A         During the hearing Brittany Spero

    19    presented those pictures.

    20             Q         On the pages there are names.          Do you

    21    recognize any of those names as students at Vestal

    22    High School during the 2016/2017 school year?

    23             A         I recognize most of them.

    24             Q         And before the hearing in which

    25    Brittany submitted these photos, have you seen these
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 148 of 175




                                                                    147


     1    photos be -- I'll rephrase.

     2                       Had you -- did you see these photos

     3    before Brittany Spero submitted them in the hearing?

     4             A         No.

     5             Q         After-.

     6                       Did you investigate any of these

     7    students after you saw these photos during the
     8    hearing?

     9             A         No.

    10             Q         Why?

    11             A         The only time they were brought to our

    12    attention was by Miss Spero.

    13             Q         Do any of these photos concern you?

    14             A         They all appear to be students who are

    15    hunters.

    16                       Not all, sorry.       I'll take that back.

    17                       (Reviews document).
    18                       All of them are hunting related except

    19    for this, which was a very poor choice on Halloween.

    20                       MR. SPAGNOLI:      Let the record indicate

    21             the witness has indicated the page VS432.

    22    BY MR. COTTER:

    23             Q         Did you-.

    24                       (Ms. Payne conferred with Mr. Cotter.)

    25    BY MR. COTTER:
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 149 of 175




                                                                    148


     1             Q         On page VS432, how do you know that

     2    that's Halloween?

     3                       MR. SPAGNOLI:      Objection to form.

     4             A         I can answer that.       I spoke with

     5    C.P. and his mother.        And -- and that's what I was

     6    told.

     7    BY MR. COTTER:
     8             Q         After the hearing?

     9             A         After I was made aware of the picture.

    10             Q         Okay, and you first became aware of the

    11    picture through Brittany Spero at the hearing, right?

    12             A         Yes.

    13             Q         Okay.    So talk -- so you reached out to

    14    CP's mother.      Is that right?

    15             A         I believe so.

    16                       MR. SPAGNOLI:      Could we have, where she

    17             made reference to the student's name could we
    18             replace that with the initials?

    19    BY MR. COTTER:

    20             Q         And what did you -- what did you

    21    discuss with her?

    22             A         That it -- that I was made aware of a

    23    picture of her son and other -- with other students,

    24    and he was holding a gun.

    25             Q         And was CP disciplined?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 150 of 175




                                                                    149


     1             A         No.

     2             Q         Why?

     3             A         There was no concern that came into the

     4    school about that picture.

     5             Q         Is CP in that picture holding a gun?

     6             A         Yes.

     7             Q         And the other students in that picture,
     8    they're Vestal students holding guns?

     9             A         I -- I can only recognize the one

    10    student whose face; the other face is cut off and the

    11    other face is behind a mask.

    12             Q         Were any of the other students in that

    13    picture disciplined?

    14             A         No.

    15                       (Ms. Payne conferred with Mr. Cotter.)

    16    BY MR. COTTER:

    17             Q         Turning back one page?
    18             A         This one.

    19             Q         Oh, the other way.

    20                       (Ms. Payne conferred with Mr. Cotter.)

    21    BY MR. COTTER:

    22             Q         Can I look at it for a second?

    23                       I'm showing you page VS429.          Student

    24    HV.    Are you familiar with that student?

    25             A         Not personally but I recognize the
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 151 of 175




                                                                    150


     1    name.

     2              Q          Did seeing this gun concern you?

     3              A          Any picture of a gun would concern me.

     4              Q          Did you investigate HV's access to that

     5    firearm?

     6              A          No.

     7              Q          Do you know if -- strike that.
     8                         Were threat assessments completed by

     9    Officer Talbut for any of the students in those

    10    pictures?

    11              A          No.     Not that I'm aware of.

    12                         (Ms. Payne conferred with Mr. Cotter.)

    13    BY MR. COTTER:

    14              Q          Are you familiar, I'm showing you

    15    VS433.        Are you familiar with student RT?

    16              A          Yes.

    17              Q          And the caption on the picture reads
    18    hash tag sniper.           Is that right?

    19              A          That's what it says.

    20              Q          Did that picture concern you when you

    21    saw it?

    22              A          I know Richard, and I know he's a

    23    hunter.

    24                         (Ms. Payne conferred with Mr. Cotter.)

    25    BY MR. COTTER:
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 152 of 175




                                                                    151


     1              Q        So did you follow up on that picture at

     2    all?

     3              A        I did not.

     4                       (Ms. Payne conferred with Mr. Cotter.)

     5    BY MR. COTTER:

     6              Q        Do you know whether or not Vincent or

     7    anyone -- strike that.
     8                       Do you know whether or not Vincent's a

     9    hunter?

    10              A        I do not.

    11                       MR. COTTER:     I do not have any more

    12              questions.

    13                       MR. SPAGNOLI:      I have just a short

    14              series of questions, and we can all get out of

    15              here.

    16    EXAMINATION

    17    BY MR. SPAGNOLI:
    18              Q        I'm going to ask you to look at

    19    Exhibit I, which are your notes from the December 8,

    20    2016 meeting?

    21                       I can just share my copy.

    22                       MR. COTTER:     That makes it easy.

    23    BY MR. SPAGNOLI:

    24              Q        You listed the name of three students

    25    at the top left of the notes.          Do you see those
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 153 of 175




                                                                    152


     1    note -- those names?

     2              A         I do.

     3              Q         Were you taking these notes -- strike

     4    that.

     5                        Were these notes taken during the

     6    meeting in which Officer Talbut was presenting certain

     7    information?
     8              A         Yes.

     9              Q         Is it possible that he recited more

    10    names than that and you just didn't get them all down?

    11              A         Yes.

    12              Q         You referred earlier in your testimony

    13    to an incident Miss Dyer described to you in which on

    14    November 22, 2016 Vincent had called her a fucking

    15    racist.       Do you recall that testimony?

    16              A         Yes.

    17              Q         Did you have a conversation with
    18    Vincent about that incident?

    19              A         Yes.

    20              Q         When did you have that conversation

    21    with Vincent, what date?

    22              A         December 1st.

    23              Q         And at what time of day on December 1st

    24    did you have that conversation?

    25              A         During first period.
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 154 of 175




                                                                    153


     1             Q         So you had a conversation on

     2    December 1 with Vincent about him calling Miss Dyer a

     3    fucking racist.       Did you have -- and then I think you

     4    testified that on December 2 you had a conversation

     5    with him about the allegation that he was intimidating

     6    Miss Dyer, correct?

     7                       MR. COTTER:     Objection to form.
     8             A         Yes.

     9    BY MR. SPAGNOLI:

    10             Q         Is that what you testified to before?

    11                       MR. COTTER:     Objection to form.

    12             A         I don't recall.

    13                       MR. SPAGNOLI:      I'll withdraw that.

    14                       THE WITNESS:      Okay.

    15    BY MR. SPAGNOLI:

    16             Q         When you were talking about your

    17    conversation with Vincent earlier today, you testified
    18    that at one point Vincent asked for the

    19    superintendent's number and you put that number on a

    20    Post-it.     Do you remember that testimony?

    21                       MR. COTTER:     Objection to form.

    22             A         I do.

    23    BY MR. SPAGNOLI:

    24             Q         Was that request made in either the

    25    December 1 or December 2 meeting?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 155 of 175




                                                                    154


     1              A        Yes.

     2              Q        Do you remember which of the meetings

     3    it was?

     4              A        The first meeting.

     5              Q        December 1?

     6              A        Yes.

     7              Q        Showing you what's been marked as
     8    Exhibit Y.     You testified earlier that these were the

     9    notes of your interview with Asia Holloway on

    10    December 8, 2016, correct?

    11              A        Yes.

    12              Q        I note that a few lines up from the

    13    bottom of the notes it states Dr. Penna, we care about

    14    everyone.     Is that -- have I read that correctly?

    15              A        Yes.

    16              Q        Does that refresh your recollection as

    17    to whether Dr. Penna was present for any part of the
    18    meeting between you and Asia Holloway on December 8,

    19    2016?

    20              A        Yes.    Because it's his name.

    21              Q        My question is does it actually refresh

    22    your recollection that he was there for some part of

    23    the meeting?

    24              A        Yes.

    25              Q        And what is that recollection?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 156 of 175




                                                                    155


     1             A         I believe he stepped in after I had

     2    been talking with her for a couple minutes.

     3             Q         I'm showing you what's been marked as

     4    Exhibit BB, and I'm turning to the last page with your

     5    notes of your conversation with student JA.

     6             A         Okay.

     7             Q         Previous to interviewing JA, at some
     8    point Vincent had made a claim that there was some

     9    grouping of students according to the seating chart in

    10    Miss Dyer's class.         You're familiar with that

    11    allegation, correct?

    12                       MR. COTTER:     Objection to form.

    13             A         Yes.

    14    BY MR. SPAGNOLI:

    15             Q         What was it specifically that Vincent

    16    claimed had happened with the seating arrangement?

    17             A         That she put students of color
    18    together.

    19             Q         Did he -- was it your understanding

    20    that he was claiming that just some students of color

    21    had been grouped together or all students of color in

    22    her classroom had been grouped together?

    23                       MR. COTTER:     Objection to form.

    24                       MR. SPAGNOLI:      What's the problem with

    25             the form?
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 157 of 175




                                                                    156


     1                        MR. COTTER:     Can you read back the

     2             question?

     3                        (The stenographer read back.)

     4                        MR. COTTER:     Some or all?     That's fine.

     5             Go ahead.

     6             A          Some.

     7    BY MR. SPAGNOLI:
     8             Q          Who was it who told you that Vincent

     9    was claiming some students of color had been grouped

    10    in an area of the classroom?          If you recall.

    11             A          Can you repeat that?

    12             Q          Yeah.     You just testified that your

    13    understanding was Vincent was claiming some students

    14    of color were grouped together in Miss Dyer's

    15    classroom.     I'm just wondering where did you get that

    16    information that that was what Vincent was claiming?

    17             A          That's what Vincent said.
    18             Q          To you?

    19             A          Yes.

    20                        MR. SPAGNOLI:     I don't have anything

    21             further.     Thank you.

    22                        You're done.

    23                        MR. COTTER:     Thank you, Miss Caddick.

    24                        THE WITNESS:     Thank you.

    25                        (The testimony of Ms. Caddick was
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 158 of 175




                                                                    157


     1             adjourned at 4:46 p.m.)

     2                                * * * * *

     3

     4

     5

     6

     7
     8

     9

    10

    11

    12

    13

    14

    15

    16

    17
    18

    19

    20

    21

    22

    23

    24

    25
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 159 of 175




                                                                    158


     1                          SIGNATURE OF WITNESS

     2

     3

     4           I have read the foregoing record of my testimony

     5    taken at the time and place indicated in the heading

     6    hereof, and I do hereby acknowledge it to be a true

     7    and correct transcript of same, with any corrections
     8    or changes I desire to make indicated on the attached

     9    errata sheet(s).

    10

    11                             __________________________________

    12                             DEBORAH CADDICK

    13

    14

    15

    16    STATE OF _______________          )

    17    COUNTY OF ______________          )
    18

    19

    20

    21    Subscribed and sworn to before me this _____ day

    22    of ___________, 20___.

    23

    24    _______________________________

    25    Notary Public
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 160 of 175




                                                                    159


     1                               ERRATA SHEET

     2

     3    Page___Line___      Reads:

     4                  Correct to:

     5    Page___Line___      Reads:

     6                  Correct to:

     7    Page___Line___      Reads:
     8                  Correct to:

     9    Page___Line___      Reads:

    10                  Correct to:

    11    Page___Line___      Reads:

    12                  Correct to:

    13    Page___Line___      Reads:

    14                  Correct to:

    15    Page___Line___      Reads:

    16                  Correct to:

    17    Page___Line___      Reads:
    18                  Correct to:

    19    Page___Line___      Reads:

    20                  Correct to:

    21    Page___Line___      Reads:

    22                  Correct to:

    23    Page___Line___      Reads:

    24                  Correct to:

    25                     WITNESS SIGNATURE:
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 161 of 175




                                                                    160


     1                               ERRATA SHEET

     2

     3    Page___Line___      Reads:

     4                  Correct to:

     5    Page___Line___      Reads:

     6                  Correct to:

     7    Page___Line___      Reads:
     8                  Correct to:

     9    Page___Line___      Reads:

    10                  Correct to:

    11    Page___Line___      Reads:

    12                  Correct to:

    13    Page___Line___      Reads:

    14                  Correct to:

    15    Page___Line___      Reads:

    16                  Correct to:

    17    Page___Line___      Reads:
    18                  Correct to:

    19    Page___Line___      Reads:

    20                  Correct to:

    21    Page___Line___      Reads:

    22                  Correct to:

    23    Page___Line___      Reads:

    24                  Correct to:

    25                     WITNESS SIGNATURE:
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 162 of 175




                                                                    161


     1                               ERRATA SHEET

     2

     3    Page___Line___      Reads:

     4                  Correct to:

     5    Page___Line___      Reads:

     6                  Correct to:

     7    Page___Line___      Reads:
     8                  Correct to:

     9    Page___Line___      Reads:

    10                  Correct to:

    11    Page___Line___      Reads:

    12                  Correct to:

    13    Page___Line___      Reads:

    14                  Correct to:

    15    Page___Line___      Reads:

    16                  Correct to:

    17    Page___Line___      Reads:
    18                  Correct to:

    19    Page___Line___      Reads:

    20                  Correct to:

    21    Page___Line___      Reads:

    22                  Correct to:

    23    Page___Line___      Reads:

    24                  Correct to:

    25                     WITNESS SIGNATURE:
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 163 of 175




                                                                    162


     1                            C E R T I F I C A T I O N

     2

     3    STATE OF NEW YORK

     4    COUNTY OF BROOME

     5

     6

     7           I, Ruth I. Lynch, RMR, do hereby certify that the

     8    foregoing testimony was duly sworn to; that I reported

     9    in machine shorthand the foregoing pages of the

    10    above-styled cause, and that they were prepared using

    11    computer-aided transcription by me personally and

    12    constitute a true and accurate record of the

    13    proceedings;

    14           I further certify that the witness reserved his

    15    right to review the transcript;

    16           I further certify that I am not an attorney or

    17    counsel of any parties, nor a relative or employee of

    18    any attorney or counsel connected with the action, nor

    19    financially interested in the action.

    20

    21
                             Signed this 1st day of March, 2019.
    22

    23                     By_________________________________
                             Ruth I. Lynch
    24                       Registered Professional Reporter
                             Registered Merit Reporter
    25                       NY/PA Notary Public
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 164 of 175




                                                                                                                           163

                          2019 [2] - Vol. 1 -      121:19                 advise   Vol. 1 -       anymore [2] -          background [3] -
                           1:15, 162:21           90  Vol. 1 - 8:14        53:8                    Vol. 1 - 24:1,         Vol. 1 - 6:22,
             1            22 [3] - Vol. 1 -
                           39:1, 39:3, 152:14
                                                  903  Vol. 1 -
                                                   103:11
                                                                          affect
                                                                           5:22
                                                                                   Vol. 1 -        126:17
                                                                                                  anyway   Vol. 1 -
                                                                                                                          8:23, 9:5
                                                                                                                         backs   Vol. 1 -
                          22nd [3] - Vol. 1 -     93 [3] - Vol. 1 -       affidavit [2] -          25:2                   110:18
   1 [16] - Vol. 1 -       45:14, 46:2, 46:25      8:8, 8:9, 8:14          Vol. 1 - 3:10,         AP [2] - Vol. 1 -      backtracking [2] -
    40:20, 43:15,         26 [2] - Vol. 1 -       95 [2] - Vol. 1 -        38:12                   72:9, 72:17            Vol. 1 - 62:19,
    44:1, 45:2,            93:7, 93:15             3:14, 10:10            afraid [6] -            apologize   Vol. 1 -    144:7
    105:21, 107:3,        28874   Vol. 1 -        96  Vol. 1 - 3:13        Vol. 1 - 63:7,          52:17                 bad   Vol. 1 -
    107:13, 108:11,        1:21                   97  Vol. 1 - 3:15        64:7, 64:14,           apology   Vol. 1 -      115:24
    108:21, 109:9,        28th [2] - Vol. 1 -     99  Vol. 1 - 3:16        89:16, 90:18, 91:1      14:14                 base   Vol. 1 -
    109:22, 109:23,        48:1, 48:17            9th [4] - Vol. 1 -      after-school [3] -      apparent [2] -          18:23
    110:17, 153:2,        2:36   Vol. 1 -          96:22, 97:6,            Vol. 1 - 13:3,          Vol. 1 - 62:12,       basically [4] -
    153:25, 154:5          95:14                   114:9, 114:9            14:10, 14:11            99:15                  Vol. 1 - 15:22,
   1's   Vol. 1 - 114:2   2nd   Vol. 1 - 50:7                             afternoon [5] -         appear [2] -            52:12, 52:16, 63:2
   10 [6] - Vol. 1 -                                                       Vol. 1 - 68:22,         Vol. 1 - 99:13,       bates [2] - Vol. 1 -
    10:22, 39:18,
    108:12, 108:13,
                                    3                      A               76:10, 87:15,
                                                                           87:17, 88:20
                                                                                                   147:14
                                                                                                  APPEARANCES
                                                                                                                          98:7, 100:4
                                                                                                                         BB [7] - Vol. 1 -
    108:19, 115:23                                                        against   Vol. 1 -       Vol. 1 - 2:1           3:15, 97:21,
   10/21/15   Vol. 1 -                            a.m   Vol. 1 - 1:15      1:5                    apples [4] -            97:24, 99:11,
    65:20                 3   Vol. 1 - 43:21      AA [5] - Vol. 1 -       age   Vol. 1 - 35:2      Vol. 1 - 65:22,        99:20, 102:25,
   10:02   Vol. 1 -       30   Vol. 1 - 3:9        3:14, 95:15,           aggressive   Vol. 1 -    65:25, 66:3, 66:9      155:4
    1:15                  300    Vol. 1 - 123:5    95:18, 97:1, 97:18      87:5                   appropriate [3] -      BC [2] - Vol. 1 -
   10th   Vol. 1 - 97:6   301    Vol. 1 - 2:3     ability [3] -           agree [2] - Vol. 1 -     Vol. 1 - 54:7,         100:24, 100:25
   11 [2] - Vol. 1 -      37   Vol. 1 - 3:10       Vol. 1 - 5:22,          27:3, 128:20            133:6, 133:10         BC's   Vol. 1 -
    10:22, 146:15         39   Vol. 1 - 3:11       14:18, 143:2           agreed [2] -            approval   Vol. 1 -     101:3
   11/28/16   Vol. 1 -    396-1459    Vol. 1 -    able   Vol. 1 -          Vol. 1 - 128:11,        16:11                 bearing   Vol. 1 -
    46:14                   1:22                   35:18                   135:22                 approximately [2] -     41:7
   1100   Vol. 1 -                                above-styled            agreeing   Vol. 1 -      Vol. 1 - 10:7,        became [2] -
    122:23                                         Vol. 1 - 162:10
   11th   Vol. 1 - 1:14
   12 [2] - Vol. 1 -
                                    4             Absolutely
                                                   11:16
                                                               Vol. 1 -
                                                                           128:8
                                                                          agreement [2] -
                                                                           Vol. 1 - 54:3,
                                                                                                   12:4
                                                                                                  aren't
                                                                                                   37:11
                                                                                                           Vol. 1 -
                                                                                                                          Vol. 1 - 28:7,
                                                                                                                          148:10
                                                                                                                         become [4] -
    11:20, 13:14                                  AC [2] - Vol. 1 -        89:2                   arise   Vol. 1 -        Vol. 1 - 21:9,
   12/12/16   Vol. 1 -    4 [9] - Vol. 1 -         100:9, 100:22          AH [11] - Vol. 1 -       37:14                  48:19, 54:16,
    102:13                 3:3, 43:23, 43:25,     academic [2] -                                  arrangement [4] -
                                                                           85:17, 85:20,                                  55:14
   12/8/16 [2] -           44:3, 97:14,            Vol. 1 - 38:15,                                                       becomes
                                                                           85:22, 86:17,           Vol. 1 - 107:6,                 Vol. 1 -
    Vol. 1 - 3:12,         118:20, 141:24,         39:8                    87:13, 87:17,           107:17, 108:22,        21:8
    86:17                  142:10, 142:13         accept   Vol. 1 -                                                      bed [3] - Vol. 1 -
                                                                           89:21, 90:6,            155:16
   12/9/2016   Vol. 1 -   4:46   Vol. 1 -          92:5                    90:10, 93:5,           arrangements            83:2, 83:13, 90:17
    3:14                   157:1                  access [2] -                                                           beginning [2] -
                                                                           133:15                  Vol. 1 - 123:11
   12th [5] - Vol. 1 -                             Vol. 1 - 33:20,        ahead [9] - Vol. 1 -    arrested   Vol. 1 -     Vol. 1 - 38:23,
    129:17, 129:19,
    129:25, 130:2,
    130:8
                                    5              150:4
                                                  accidental
                                                   105:25
                                                               Vol. 1 -
                                                                           9:13, 12:2, 15:3,
                                                                           24:5, 24:20,
                                                                           31:11, 90:25,
                                                                                                   21:25
                                                                                                  arrive
                                                                                                   56:25
                                                                                                           Vol. 1 -
                                                                                                                          38:24
                                                                                                                         begun
                                                                                                                          52:23
                                                                                                                                 Vol. 1 -
   1300   Vol. 1 - 12:4                           accompanied              137:12, 156:5          arrow [2] - Vol. 1 -   behalf [4] -
                          5   Vol. 1 - 46:21
   13057   Vol. 1 - 2:7                            Vol. 1 - 99:15         Ahearn [5] -             70:3, 70:17            Vol. 1 - 2:4, 2:8,
                          5/21/2012    Vol. 1 -
   13820   Vol. 1 - 2:4                           according [2] -          Vol. 1 - 1:7,          Asia [2] - Vol. 1 -     86:1, 86:4
   13th                     3:9
          Vol. 1 -                                 Vol. 1 - 124:19,        72:9, 72:21, 73:2,      154:9, 154:18         behavior [8] -
                          50    Vol. 1 - 43:21
    130:10                                         155:9                   129:9                  aside [2] - Vol. 1 -    Vol. 1 - 15:18,
                          570    Vol. 1 - 1:22
   14th [2] - Vol. 1 -                            accurate [3] -          ALBERT   Vol. 1 -        22:10, 41:13           25:10, 27:6,
    130:10, 131:17                                 Vol. 1 - 82:11,         1:7                    asking [7] -            27:10, 27:24,
   15
   151
   158
        Vol. 1 - 131:19
         Vol. 1 - 3:4
         Vol. 1 - 3:5
                                    6              129:4, 162:12
                                                  accused [3] -
                                                   Vol. 1 - 63:19,
                                                                          alert [3] - Vol. 1 -
                                                                           23:2, 23:4, 25:2
                                                                          allegation [5] -
                                                                                                   Vol. 1 - 20:12,
                                                                                                   71:7, 75:12,
                                                                                                   81:20, 96:22,
                                                                                                                          29:21, 44:18,
                                                                                                                          44:25
                                                                                                                         behaviors   Vol. 1 -
   15th [5] - Vol. 1 -    6 [9] - Vol. 1 -         64:23, 65:25            Vol. 1 - 47:18,         138:17, 140:6          27:21
    42:2, 130:9,           61:10, 61:11,          accuses   Vol. 1 -       48:14, 106:17,         asserted   Vol. 1 -    behind   Vol. 1 -
    131:18, 131:19,        61:13, 61:17,           47:24                   153:5, 155:11           74:24                  149:11
    131:20                 61:19, 61:21,          accusing [3] -          allegations [4] -       assessments            believed   Vol. 1 -
   16 [2] - Vol. 1 -       62:5, 83:9, 120:13      Vol. 1 - 50:8,          Vol. 1 - 29:21,         Vol. 1 - 150:8         82:11
    41:15, 63:9           6575  Vol. 1 - 2:7       65:18, 65:21            31:1, 31:5, 110:18     assign   Vol. 1 -      benefit   Vol. 1 -
   171   Vol. 1 - 1:21                            acknowledge             alleged [3] -            13:24                  5:7
   18   Vol. 1 - 143:25                            Vol. 1 - 158:6          Vol. 1 - 28:11,        assigned   Vol. 1 -    besides [10] -
   18-month [2] -
    Vol. 1 - 138:21,
    139:9
                                    7             Acting
                                                   60:6
                                                           Vol. 1 -

                                                  action [4] -
                                                                           28:12, 65:15
                                                                          alleging   Vol. 1 -
                                                                                                   120:16
                                                                                                  assistant [22] -
                                                                                                                          Vol. 1 - 6:16,
                                                                                                                          6:19, 9:18, 11:11,
                                                                           50:21                   Vol. 1 - 11:4,         22:4, 29:20,
   18847   Vol. 1 -       7  Vol. 1 - 38:9         Vol. 1 - 14:3,         allow   Vol. 1 -         11:18, 11:21,          67:10, 140:2,
    1:21                  75  Vol. 1 - 43:19       49:16, 162:18,          22:18                   12:19, 12:21,          140:12, 140:14
   189   Vol. 1 - 2:3                              162:19                 already   Vol. 1 -       12:23, 13:6,          best [3] - Vol. 1 -
   19   Vol. 1 - 46:21                            actions   Vol. 1 -
   1973 [2] - Vol. 1 -
    7:2, 9:9
                                    8              54:11
                                                  activities [5] -
                                                                           94:24
                                                                          alternative
                                                                           Vol. 1 - 35:2
                                                                                                   13:12, 14:17,
                                                                                                   15:16, 19:9,
                                                                                                   19:12, 33:17,
                                                                                                                          17:15, 24:6, 80:4
                                                                                                                         better [2] -
                                                                                                                          Vol. 1 - 22:8,
   1975   Vol. 1 - 7:17                            Vol. 1 - 13:3,         alternatives             47:23, 50:13,          96:21
   1:17   Vol. 1 -        8 [6] - Vol. 1 -         14:15, 54:9,            Vol. 1 - 142:18         53:8, 57:22,          beyond [2] -
    95:14                  10:2, 87:18,            96:14, 115:13          although [2] -           62:17, 72:14,          Vol. 1 - 133:4,
   1st [10] - Vol. 1 -     117:21, 151:19,        actual   Vol. 1 -        Vol. 1 - 16:2,          136:20, 137:7,         136:9
    48:21, 49:1, 50:6,     154:10, 154:18          146:11                  98:7                    146:10                BH   Vol. 1 - 105:5
    50:24, 51:21,         86  Vol. 1 - 3:12       add   Vol. 1 -          Among                   associate's            bigger
                                                                                  Vol. 1 -                                        Vol. 1 -
    54:4, 144:7,          8th [21] - Vol. 1 -      124:17                  107:9                   Vol. 1 - 7:11          11:8
    152:22, 152:23,        54:17, 56:3,           addit   Vol. 1 -        amount   Vol. 1 -       assume [4] -           biggest   Vol. 1 -
    162:21                 62:16, 62:24,           135:17                  65:15                   Vol. 1 - 6:1,          18:18
                           65:19, 67:2,           additional [5] -        angry [6] - Vol. 1 -     20:12, 87:10,         Binghamton [9] -
                           68:16, 71:23,           Vol. 1 - 77:21,
             2             79:1, 82:8, 84:24,
                           87:13, 88:18,
                                                   77:24, 78:22,
                                                   79:14, 79:16
                                                                           90:17, 133:13,
                                                                           133:13, 133:14,
                                                                           133:15, 134:6
                                                                                                   105:3
                                                                                                  assumptions
                                                                                                   Vol. 1 - 87:9
                                                                                                                          Vol. 1 - 7:23,
                                                                                                                          8:1, 8:2, 8:7,
                                                                                                                          10:18, 10:21,
                           90:8, 90:14,           address   Vol. 1 -      announce   Vol. 1 -     attached   Vol. 1 -     10:25, 11:3, 128:7
   2 [8] - Vol. 1 -        90:22, 94:21,           117:5                   37:5                    158:8                 bit   Vol. 1 - 35:23
    39:20, 39:22,          95:10, 96:20,          adjourn   Vol. 1 -      announced [4] -         attention [5] -        black [6] - Vol. 1 -
    39:24, 40:4,           96:24, 131:20           128:8                   Vol. 1 - 36:1,          Vol. 1 - 21:14,        107:7, 107:18,
    43:17, 45:4,                                  adjourned   Vol. 1 -     36:2, 36:23, 89:25      30:16, 33:25,          108:22, 110:18,
    153:4, 153:25
   20 [2] - Vol. 1 -
    20:1, 158:22
                                    9              157:1
                                                  administration
                                                  [5] - Vol. 1 - 7:8,
                                                                          answered [6] -
                                                                           Vol. 1 - 59:21,
                                                                           117:14, 118:25,
                                                                                                   102:10, 147:12
                                                                                                  attorney [6] -
                                                                                                   Vol. 1 - 35:18,
                                                                                                                          118:25, 119:3
                                                                                                                         blacks
                                                                                                                          107:8
                                                                                                                                  Vol. 1 -
   2003   Vol. 1 - 9:3                             7:13, 9:1, 11:7,
                          9 [35] - Vol. 1 -                                120:12, 122:14,         73:13, 73:18,         blamed   Vol. 1 -
   2016 [17] - Vol. 1 -                            15:18
                           10:22, 11:19,                                   127:2                   74:2, 162:16,          66:17
    42:3, 45:14,                                  administrative          answering [4] -                                block
                           13:14, 96:6,                                                            162:18                        Vol. 1 -
    48:21, 65:19,                                 [2] - Vol. 1 -                                  attorney-client
                           100:5, 100:13,                                  Vol. 1 - 4:25,                                 136:5
    67:2, 71:23,                                   8:25, 56:15                                    [3] - Vol. 1 -         board [2] - Vol. 1 -
                           101:4, 101:11,                                  107:15, 108:10,
    88:18, 100:1,                                 administrator
                           102:1, 102:8,                                   131:10                  75:1, 75:20, 76:2      1:6, 13:4
    100:10, 101:1,                                 Vol. 1 - 13:9          answers [8] -           attorneys              BOCES [5] - Vol. 1 -
                           102:19, 103:2,                                                                     Vol. 1 -
    101:8, 101:23,                                administrators
                           103:4, 103:12,                                  Vol. 1 - 4:22,          4:8                    143:10, 143:10,
    102:16, 151:20,                               [9] - Vol. 1 -                                  available [3] -
                           103:21, 104:9,                                  5:11, 5:23, 96:16,                             143:11, 143:12,
    152:14, 154:10,                                11:12, 36:11,
                           105:9, 105:14,                                  103:2, 103:3,           Vol. 1 - 85:12,        143:21
    154:19                                         54:22, 55:9,                                                          bomb
                           106:21, 108:2,                                  125:5, 126:23           86:2, 128:13                 Vol. 1 -
   2016/17   Vol. 1 -                              55:24, 56:4,
                           109:5, 111:20,                                 antagonistic                                    22:15
    38:18                                          60:19, 89:12,                                                         bother
                                                                           Vol. 1 - 52:14                                         Vol. 1 -
   2016/2017 [4] -
    Vol. 1 - 38:15,
    55:9, 122:22,
                           112:4, 112:8,
                           113:10, 114:22,
                           114:22, 116:9,
                                                   131:15
                                                  admitted   Vol. 1 -
                                                                          anti
                                                                           30:18
                                                                                 Vol. 1 -                  B              120:9
                                                                                                                         bothers   Vol. 1 -
                                                   51:3                   antisemitic [5] -                               63:18
    146:22                 118:7, 119:11,         advice [3] -                                    bachelor's [2] -
                           120:5, 120:11,                                  Vol. 1 - 27:24,                               bottom [6] -
   2017 [2] - Vol. 1 -                             Vol. 1 - 74:21,                                 Vol. 1 - 7:24,
                           121:6, 121:14,                                  29:21, 30:19,                                  Vol. 1 - 69:1,
    39:8, 41:10                                    74:25, 75:22                                    8:16
                                                                           30:20, 31:7                                    93:6, 104:12,
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 165 of 175




                                                                                                                            164

    104:12,                career [2] -            Vol. 1 - 82:18,         63:17, 69:3, 72:9,      51:18                  Cotter [211] -
    108:2, 154:13           Vol. 1 - 26:18,        83:24, 87:24,           72:9                   considered [2] -         Vol. 1 - 2:2, 3:3,
   boxed   Vol. 1 -         73:17                  94:2, 96:16            commencing   Vol. 1 -    Vol. 1 - 56:17,         4:5, 4:6, 4:16,
    93:8                   case [4] - Vol. 1 -    clarity   Vol. 1 -       1:15                    72:5                    4:20, 5:10, 9:15,
   boyfriend   Vol. 1 -     4:8, 22:10, 22:11,     76:14                  comment   Vol. 1 -      considering [3] -        12:6, 12:13,
    19:25                   37:13                 class [74] -             62:11                   Vol. 1 - 16:25,         15:10, 20:14,
   boyfriend's             cashews   Vol. 1 -      Vol. 1 - 12:5,         comments   Vol. 1 -      17:20, 71:17            20:16, 20:18,
    Vol. 1 - 20:1           31:12                  21:6, 39:5, 39:10,      63:22                  consistent [8] -         22:25, 23:1, 23:9,
   break [15] -            category [3] -          40:14, 41:8,           committed   Vol. 1 -     Vol. 1 - 93:11,         23:13, 23:22,
    Vol. 1 - 5:16,          Vol. 1 - 42:6,         43:15, 43:18,           128:23                  106:4, 106:6,           23:23, 24:9,
    5:17, 31:9, 33:11,      42:24, 43:4            43:24, 44:7, 44:8,     common   Vol. 1 -        106:16, 107:24,         24:14, 24:22,
    33:13, 33:15,          cause [6] - Vol. 1 -    45:15, 45:19,           74:2                    121:18, 121:22,         24:25, 25:8,
    56:21, 56:23,           5:13, 21:3, 45:21,     46:20, 48:20,          commons   Vol. 1 -       125:4                   26:24, 26:25,
    95:8, 95:11,            77:1, 82:16,           48:25, 49:1, 49:3,      58:13                  consistently             27:4, 29:24, 30:3,
    127:23, 128:2,          162:10                 50:18, 58:18,          community [2] -          Vol. 1 - 96:1           30:5, 31:17,
    141:25, 145:4,         caused [4] -            93:16, 96:9,            Vol. 1 - 12:8,         constitute   Vol. 1 -    32:10, 33:6,
    146:6                   Vol. 1 - 29:14,        96:12, 98:10,           23:20                   162:12                  33:11, 33:14,
   brief   Vol. 1 -         50:15, 107:7,          99:25, 100:10,         comparable   Vol. 1 -   consult   Vol. 1 -       33:16, 33:23,
    18:24                   107:18                 101:1, 101:8,           12:12                   15:25                   35:6, 35:16,
   briefcase   Vol. 1 -    caution   Vol. 1 -      101:23, 102:5,         compare   Vol. 1 -      consulted   Vol. 1 -     37:22, 38:20,
    68:10                   18:22                  102:15, 102:22,         12:7                    49:12                   39:12, 41:16,
   briefly   Vol. 1 -      CC [5] - Vol. 1 -       103:2, 103:16,         complained   Vol. 1 -   contact [4] -            41:19, 45:8,
    18:24                   3:16, 98:19, 99:3,     104:6, 104:14,          78:5                    Vol. 1 - 47:25,         45:12, 48:8,
   bring   Vol. 1 -         99:12, 111:9           105:2, 105:3,          complaint   Vol. 1 -     73:3, 73:18, 86:23      48:11, 53:14,
    21:14                  CD [6] - Vol. 1 -       105:6, 105:12,          27:14                  contacted [5] -          53:15, 53:25,
   bringing   Vol. 1 -      104:6, 104:10,         105:18, 106:25,        complete   Vol. 1 -      Vol. 1 - 21:12,         54:1, 55:7, 55:12,
    134:21                  104:11, 104:16,        108:7, 109:1,           37:6                    49:24, 49:25,           56:2, 56:6, 56:21,
   Brittany [7] -           104:18, 104:25         109:1, 111:12,         completed [2] -          85:24, 131:5            56:24, 59:7,
    Vol. 1 - 128:9,        cell [2] - Vol. 1 -     111:12, 113:7,          Vol. 1 - 124:13,       contain   Vol. 1 -       59:23, 61:1, 61:8,
    128:17, 128:20,         55:16, 81:7            114:3, 115:7,           150:8                   112:19                  61:11, 61:15,
    146:18, 146:25,        central [5] -           116:6, 117:3,          compulsory   Vol. 1 -   containing   Vol. 1 -    61:20, 62:3,
    147:3, 148:11           Vol. 1 - 1:6, 1:7,     117:16, 118:17,         35:1                    114:15                  62:14, 64:18,
   broach   Vol. 1 -        2:2, 54:22, 132:3      119:14, 120:3,         computer [3] -          content   Vol. 1 -       66:20, 67:8, 67:9,
    33:10                  certain [2] -           121:3, 121:25,          Vol. 1 - 42:14,         73:8                    70:23, 71:8,
   BROOME   Vol. 1 -        Vol. 1 - 22:9,         122:22, 122:24,         57:4, 58:3             continually              71:15, 71:16,
    162:4                   152:6                  123:5, 123:16,         computer-aided           Vol. 1 - 43:22          71:21, 72:2, 72:6,
   brother   Vol. 1 -      certification           123:20, 124:2,          Vol. 1 - 162:11        control   Vol. 1 -       73:11, 73:16,
    52:14                   Vol. 1 - 8:25          127:5, 132:13,         concern [20] -           129:3                   73:23, 74:6,
   brought [3] -           certify [3] -           132:18, 132:20,         Vol. 1 - 18:21,        conversation [41] -      74:14, 75:6, 75:9,
    Vol. 1 - 63:2,          Vol. 1 - 162:7,        132:22, 133:14,         58:7, 58:9, 58:9,       Vol. 1 - 16:2,          75:11, 75:21,
    68:7, 147:11            162:14, 162:16         133:19, 133:23,         58:22, 86:25,           47:14, 57:3, 73:9,      76:4, 76:7, 76:16,
   building [5] -          CG   Vol. 1 - 59:12     144:8, 155:10           90:7, 108:15,           75:20, 76:9,            76:19, 76:22,
    Vol. 1 - 36:13,        CH   Vol. 1 - 99:22    classes   Vol. 1 -       110:3, 112:22,          76:12, 76:12,           78:20, 78:25,
    55:22, 56:16,          chance   Vol. 1 -       10:7                    121:7, 127:6,           77:22, 77:23,           79:5, 81:8, 81:14,
    114:24, 115:3           31:13                 classmen   Vol. 1 -      127:17, 131:14,         83:21, 86:17,           81:17, 83:23,
   bulk   Vol. 1 -         change [3] -            58:13                   134:6, 147:13,          100:22, 101:17,         85:15, 87:21,
    127:25                  Vol. 1 - 106:7,       classroom [15] -         149:3, 150:2,           104:3, 104:16,          88:21, 91:4, 92:7,
   bulleted [2] -           109:12, 109:14         Vol. 1 - 11:11,         150:3, 150:20           111:17, 111:23,         92:8, 92:16,
    Vol. 1 - 17:3,         changed [4] -           37:8, 45:24,           concerned [12] -         112:2, 112:14,          92:21, 92:25,
    17:5                    Vol. 1 - 35:23,        50:16, 52:13,           Vol. 1 - 49:11,         114:6, 114:9,           94:10, 95:2, 95:9,
                            105:22, 109:10,        89:18, 90:13,           58:17, 69:3, 87:8,      115:10, 116:15,         95:16, 97:22,
                            125:7                  90:22, 91:2, 94:3,      128:6, 132:17,          118:4, 119:16,          98:4, 98:14,
             C             changes
                            158:8
                                     Vol. 1 -      108:23, 110:19,
                                                   155:22, 156:10,
                                                                           132:21, 133:17,
                                                                           133:18, 134:25,
                                                                                                   123:7, 123:9,
                                                                                                   123:13, 129:12,
                                                                                                                           98:20, 98:23,
                                                                                                                           99:1, 99:2, 99:19,
                           Changing   Vol. 1 -     156:15                  135:1, 135:6            137:15, 137:18,         103:10, 104:24,
   C-A-D-D-I-C-K            141:22                classrooms   Vol. 1 -   concerning [2] -         137:21, 139:4,          106:18, 107:21,
    Vol. 1 - 4:15          chanting   Vol. 1 -     91:16                   Vol. 1 - 58:8,          152:17, 152:20,         107:22, 109:13,
   C.P   Vol. 1 - 148:5     31:19                 clear [2] - Vol. 1 -     67:16                   152:24, 153:1,          109:16, 110:14,
   Caddick [15] -          charge   Vol. 1 -       82:14, 98:14           concerns [8] -           153:4, 153:17,          110:16, 110:24,
    Vol. 1 - 1:8,           11:20                 clearer [2] -            Vol. 1 - 21:10,         155:5                   111:8, 114:1,
    1:25, 3:2, 4:6,        Charles [8] -           Vol. 1 - 77:1,          21:13, 59:19,          conversations [9] -      115:22, 117:19,
    4:15, 4:21, 27:1,       Vol. 1 - 2:5,          138:18                  72:24, 90:2,            Vol. 1 - 62:22,         117:20, 117:23,
    30:6, 37:23,            26:25, 35:9,          clergy   Vol. 1 -        91:19, 115:16,          90:5, 136:16,           119:10, 120:21,
    95:17, 99:21,           41:17, 45:8,           29:18                   131:6                   136:21, 136:23,         120:23, 121:23,
    129:7, 156:23,          98:24, 126:13,        client   Vol. 1 -       concert   Vol. 1 -       137:3, 137:9,           122:16, 122:20,
    156:25, 158:12          142:4                  75:2                    13:3                    141:3, 141:7            123:22, 123:24,
   cafeteria   Vol. 1 -    chart [3] - Vol. 1 -   CLIFFORD   Vol. 1 -     conclusion [2] -        coordinator              124:12, 124:22,
    58:15                   124:9, 141:13,         1:8                     Vol. 1 - 124:15,        Vol. 1 - 26:17          125:2, 126:6,
   calling [3] -            155:9                 clip   Vol. 1 - 57:5     141:12                 copies   Vol. 1 -        126:13, 126:19,
    Vol. 1 - 59:25,        chatter   Vol. 1 -     close   Vol. 1 -        conditions   Vol. 1 -    128:25                  127:12, 127:14,
    74:16, 153:2            107:9                  56:15                   128:11                 corner [5] -             127:15, 127:19,
   campus   Vol. 1 -       check [2] - Vol. 1 -   closest   Vol. 1 -      conduct [10] -           Vol. 1 - 109:19,        127:24, 129:6,
    56:18                   36:14, 36:24           20:1                    Vol. 1 - 11:22,         118:22, 119:4,          134:8, 134:14,
   can't [22] -            checking   Vol. 1 -    clothing   Vol. 1 -      13:7, 13:10,            119:7, 120:14           134:15, 135:10,
    Vol. 1 - 8:21,          98:12                  19:24                   13:11, 13:17,          correct [51] -           136:1, 136:6,
    23:4, 26:3, 34:16,     chemistry   Vol. 1 -   code [10] - Vol. 1 -     13:20, 14:6, 17:2,      Vol. 1 - 14:20,         137:14, 137:22,
    36:17, 53:2,            40:16                  13:7, 13:11, 17:1,      18:6, 65:13             15:15, 18:15,           137:25, 138:4,
    66:19, 70:12,          child [2] - Vol. 1 -    18:6, 42:8, 43:11,     Confederate [2] -        39:6, 47:10, 71:2,      139:20, 139:22,
    73:21, 75:24,           143:8, 143:15          44:9, 44:10,            Vol. 1 - 25:13,         78:6, 80:25,            139:23, 140:20,
    75:24, 76:4, 80:4,     choice   Vol. 1 -       44:20, 44:21            25:16                   90:11, 104:6,           140:21, 141:17,
    80:23, 81:10,           147:19                codes [2] - Vol. 1 -    conference [4] -         122:19, 124:6,          141:21, 142:9,
    81:13, 81:18,          chose [2] - Vol. 1 -    42:19, 44:13            Vol. 1 - 14:7,          136:11, 137:24,         144:5, 144:6,
    81:19, 103:22,          106:8, 124:10         coincidence [2] -        14:8, 15:6, 52:7        153:6, 154:10,          144:12, 144:20,
    109:10, 136:9,         circulating [2] -       Vol. 1 - 118:21,       conferred [23] -         155:11, 158:7,          144:25, 145:1,
    137:13                  Vol. 1 - 55:20,        119:5                   Vol. 1 - 22:25,         159:4, 159:6,           145:4, 145:9,
   cancel [2] -             89:15                 collect   Vol. 1 -       23:22, 26:24,           159:8, 159:10,          146:1, 146:7,
    Vol. 1 - 89:8,         circumstances           130:17                  53:14, 62:3, 67:8,      159:12, 159:14,         146:9, 147:22,
    90:1                    Vol. 1 - 128:15       college   Vol. 1 -       71:15, 92:7,            159:16, 159:18,         147:24, 147:25,
   canceled [2] -          City   Vol. 1 - 8:1     41:1                    107:21, 110:14,         159:20, 159:22,         148:7, 148:19,
    Vol. 1 - 94:22,        Civil   Vol. 1 -       color [17] -             127:12, 127:14,         159:24, 160:4,          149:15, 149:16,
    94:24                   32:16                  Vol. 1 - 26:10,         127:19, 134:14,         160:6, 160:8,           149:20, 149:21,
   cannot [3] -            CK [2] - Vol. 1 -       60:14, 63:18,           139:22, 140:20,         160:10, 160:12,         150:12, 150:13,
    Vol. 1 - 22:2,          72:9, 72:14            105:24, 106:10,         144:5, 147:24,          160:14, 160:16,         150:24, 150:25,
    43:23, 128:16          claim   Vol. 1 -        110:4, 110:12,          149:15, 149:20,         160:18, 160:20,         151:4, 151:5,
   Canton [9] -             155:8                  119:4, 123:10,          150:12, 150:24,         160:22, 160:24,         151:11, 151:22,
    Vol. 1 - 7:5, 7:7,     claimed   Vol. 1 -      123:15, 123:19,         151:4                   161:4, 161:6,           153:7, 153:11,
    7:10, 7:16, 7:19,       155:16                 124:1, 155:17,         confronting              161:8, 161:10,          153:21, 155:12,
    7:22, 9:9, 9:11,       claiming [5] -          155:20, 155:21,         Vol. 1 - 62:8           161:12, 161:14,         155:23, 156:1,
    9:18                    Vol. 1 - 64:8,         156:9, 156:14          confused [3] -           161:16, 161:18,         156:4, 156:23
   capacities   Vol. 1 -    155:20, 156:9,        colored [6] -            Vol. 1 - 80:15,         161:20, 161:22,        counsel [18] -
    1:9                     156:13, 156:16         Vol. 1 - 109:17,        80:16, 140:5            161:24                  Vol. 1 - 18:25,
   capacity   Vol. 1 -     claims [3] -            109:18, 110:4,         Congratulations         corrections              20:6, 20:12,
    15:16                   Vol. 1 - 50:16,        110:12, 118:22,         Vol. 1 - 19:7           Vol. 1 - 158:7          62:13, 95:6, 98:6,
   captain [2] -            63:21, 64:1            120:14                 connected   Vol. 1 -    correctly   Vol. 1 -     102:23, 127:21,
    Vol. 1 - 69:10,        clarification [3] -    com   Vol. 1 - 12:12     162:18                  154:14                  128:4, 128:14,
    69:12                   Vol. 1 - 16:5,        comes [2] - Vol. 1 -    Conor [2] - Vol. 1 -    corresponding            137:10, 137:12,
   caption   Vol. 1 -       32:8, 32:9             30:1, 145:7             69:2, 84:11             Vol. 1 - 44:13          139:1, 139:5,
    150:17                 clarified [3] -        coming [2] -            consequence [2] -       corresponds              140:19, 146:4,
   care [3] - Vol. 1 -      Vol. 1 - 83:20,        Vol. 1 - 67:1,          Vol. 1 - 13:25,         Vol. 1 - 44:24          162:17, 162:18
    20:16, 24:18,           83:20, 108:11          91:18                   54:10                  Cortland   Vol. 1 -     Counsel's  Vol. 1 -
    154:13                 clarify [5] -          comma [4] - Vol. 1 -    consider   Vol. 1 -      8:24                    99:10
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 166 of 175




                                                                                                                            165

   counseled   Vol. 1 -     114:9, 129:25,          75:2                    52:17, 52:19,         educational [4] -        68:24, 76:24,
    52:19                   130:2, 144:7,          directing [3] -          52:25, 53:2,           Vol. 1 - 6:22,          79:25, 80:6, 83:9,
   counselor [6] -          151:19, 152:22,         Vol. 1 - 30:16,         53:11, 53:22,          7:22, 8:23, 9:5         84:10, 85:14,
    Vol. 1 - 21:11,         152:23, 153:2,          59:11, 68:23            55:21, 57:10,         effect [2] -             86:7, 88:5, 89:5,
    89:11, 89:18,           153:4, 153:25,         disagreed   Vol. 1 -     79:20, 80:7,           Vol. 1 - 50:14,         93:7, 95:18, 97:1,
    91:2, 91:17, 129:5      153:25, 154:5,          104:23                  80:13, 81:2, 81:9,     51:5                    97:10, 97:18,
   counselors [3] -         154:10, 154:18         disagreeing              82:3, 82:4, 85:12,    Eight   Vol. 1 -         97:21, 97:24,
    Vol. 1 - 21:11,        decided [5] -            Vol. 1 - 53:20          86:2, 87:23,           55:2                    98:19, 98:22,
    89:10, 131:11           Vol. 1 - 16:7,         disciplinary             94:20, 125:17,        either [3] -             99:11, 99:12,
   COUNTY [2] -             88:25, 93:21,           Vol. 1 - 66:24          125:20, 125:24,        Vol. 1 - 64:13,         102:25, 141:24,
    Vol. 1 - 158:17,        130:16, 143:7          discipline [15] -        132:2, 135:19,         67:25, 153:24           145:11, 146:15,
    162:4                  decision [24] -          Vol. 1 - 11:22,         136:2, 136:9,         elaborate   Vol. 1 -     151:19, 154:8,
   couple [5] -             Vol. 1 - 15:11,         13:6, 13:8, 14:2,       140:16, 154:13,        81:18                   155:4
    Vol. 1 - 57:5,          35:8, 68:19, 69:7,      14:5, 20:21, 22:3,      154:17                eleven   Vol. 1 -       Exhibits [2] -
    58:17, 105:22,          70:8, 70:12, 71:3,      25:9, 28:18, 42:2,     drain   Vol. 1 -        56:13                   Vol. 1 - 3:7,
    128:10, 155:2           71:13, 74:20,           43:7, 45:13,            34:6                  eligible   Vol. 1 -      95:15
   course [4] -             74:22, 75:23,           51:15, 53:6, 94:5      drawn-out   Vol. 1 -    43:19                  exist   Vol. 1 -
    Vol. 1 - 3:13,          77:15, 77:24,          disciplined [5] -        28:16                 email [3] - Vol. 1 -     126:17
    29:16, 31:3,            78:3, 78:4, 78:22,      Vol. 1 - 26:5,         drill [19] -            50:3, 55:4, 55:7       exists   Vol. 1 -
    128:21                  79:13, 79:15,           26:15, 28:15,           Vol. 1 - 36:2,        emergency   Vol. 1 -     126:14
   courses   Vol. 1 -       79:19, 85:3, 89:7,      148:25, 149:13          36:4, 36:6, 36:9,      128:15                 experiences
    39:2                    136:24, 137:1,         disciplining             36:15, 36:21,         employee [2] -           Vol. 1 - 91:15
   court [3] - Vol. 1 -     140:25                  Vol. 1 - 22:12          36:23, 36:23,          Vol. 1 - 79:12,        explain [6] -
    1:1, 4:13, 5:5         decisions [2] -         discovery   Vol. 1 -     37:6, 37:9, 37:11,     162:17                  Vol. 1 - 11:10,
   courtesy   Vol. 1 -      Vol. 1 - 19:1,          128:18                  88:23, 89:1,          endeavor   Vol. 1 -      14:4, 15:6, 42:10,
    128:8                   35:19                  discuss [9] -            89:24, 90:3, 90:3,     7:22                    43:12, 80:10
   coverage   Vol. 1 -     deemed  Vol. 1 -         Vol. 1 - 13:21,         94:22, 94:25,         ended   Vol. 1 -        explained   Vol. 1 -
    29:6                    23:25                   15:5, 15:5, 17:11,      146:12                 53:17                   62:4
   covered [2] -           Defendant's [9] -        73:8, 85:22,           drills [2] -           ends   Vol. 1 - 40:5    explanation
    Vol. 1 - 19:2,          Vol. 1 - 41:15,         88:20, 137:6,           Vol. 1 - 35:22,       enforcement [5] -        Vol. 1 - 62:11
    29:8                    61:13, 61:17,           148:21                  35:25                  Vol. 1 - 21:16,        express [2] -
   covers   Vol. 1 -        61:18, 61:21,          discussed [5] -         drink   Vol. 1 -        21:20, 36:5, 36:6,      Vol. 1 - 90:7,
    76:3                    62:5, 63:8, 83:9,       Vol. 1 - 47:2,          5:17                   36:9                    114:18
   CP [4] - Vol. 1 -        146:14                  70:12, 81:5,           drive [2] - Vol. 1 -   English [10] -          expressed [2] -
    102:4, 102:4,          Defendants [2] -         86:20, 89:14            56:19, 56:20           Vol. 1 - 7:25,          Vol. 1 - 127:6,
    148:25, 149:5           Vol. 1 - 1:10, 2:8     discussing [3] -        drugs   Vol. 1 -        8:4, 8:5, 8:7,          127:16
   CP's   Vol. 1 -         defensive   Vol. 1 -     Vol. 1 - 59:1,          5:22                   8:12, 9:23, 10:1,      extent   Vol. 1 -
    148:14                  74:24                   63:14, 72:23           due [2] - Vol. 1 -      10:4, 10:23, 40:8       137:9
   create [3] -            degree [7] -            discussion [5] -         13:21, 128:5          enrolled   Vol. 1 -
    Vol. 1 - 38:11,         Vol. 1 - 7:10,          Vol. 1 - 70:13,        duly [2] - Vol. 1 -     93:15
    95:21, 126:8
   created   Vol. 1 -
                            7:11, 7:12, 7:24,
                            8:7, 8:11, 8:16
                                                    76:6, 98:5, 99:7,
                                                    128:4
                                                                            4:3, 162:8
                                                                           duties   Vol. 1 -
                                                                                                  entail
                                                                                                   10:4
                                                                                                           Vol. 1 -                 F
    131:14                 Department   Vol. 1 -   discussions [4] -        12:18                 enter   Vol. 1 -
   creating [4] -           32:16                   Vol. 1 - 75:4,         DVD [2] - Vol. 1 -      143:2                  F-E-R-P-A   Vol. 1 -
    Vol. 1 - 38:12,        depending   Vol. 1 -     130:11, 130:14,         61:12, 62:5           entered   Vol. 1 -       35:15
    88:13, 95:24,           14:2                    142:17                 DW  Vol. 1 - 102:22     42:12                  face [3] - Vol. 1 -
    96:25                  deposed   Vol. 1 -      displayed [3] -         Dyer [33] - Vol. 1 -   enters   Vol. 1 -        149:10, 149:10,
   credit [8] -             4:10                    Vol. 1 - 34:1,          45:22, 45:25,          37:8                    149:11
    Vol. 1 - 40:11,        deposition [11] -        34:8, 34:15             46:1, 46:15,          entire [2] -            facts [3] - Vol. 1 -
    40:13, 40:14,           Vol. 1 - 1:14,         disrespected             47:11, 47:13,          Vol. 1 - 19:10,         17:5, 17:17, 82:12
    40:19, 40:21,           2:15, 2:16, 5:21,       Vol. 1 - 104:23         48:2, 48:14,           19:11                  fair [4] - Vol. 1 -
    41:7, 44:2, 44:3        6:5, 6:17, 35:10,      disrupted   Vol. 1 -     48:17, 49:5,          entry   Vol. 1 -         6:2, 6:3, 79:22,
   credits [3] -            45:10, 55:11,           50:18                   49:10, 49:23,          63:11                   87:1
    Vol. 1 - 39:1,          56:5, 91:25            disruption [15] -        49:24, 50:1, 50:8,    environment             fall   Vol. 1 -
    39:2, 39:3             depositions [3] -        Vol. 1 - 20:21,         50:16, 50:21,          Vol. 1 - 20:22          42:18
   custody   Vol. 1 -       Vol. 1 - 128:7,         21:2, 29:13,            60:1, 97:15,          equal   Vol. 1 -        familiar [14] -
    129:3                   128:9, 128:13           45:21, 50:15,           106:4, 108:18,         107:8                   Vol. 1 - 30:13,
   cut   Vol. 1 -          describe [11] -          107:8, 107:19,          117:2, 117:3,         errata [4] -             37:16, 38:6,
    149:10                  Vol. 1 - 11:24,         113:21, 131:1,          120:17, 124:4,         Vol. 1 - 158:9,         39:14, 41:24,
   CW [4] - Vol. 1 -        21:2, 25:22,            131:3, 132:17,          125:11, 131:10,        159:1, 160:1,           88:7, 95:19,
    115:5, 115:6,           27:13, 28:1,            132:21, 133:9,          132:19, 133:18,        161:1                   97:10, 145:11,
    115:10, 115:12          28:23, 29:13,           133:11, 135:12          133:21, 152:13,       escort [2] -             146:17, 149:24,
                            30:22, 33:24,          disruptive [2] -         153:2, 153:6           Vol. 1 - 91:3,          150:14, 150:15,
                            45:17, 60:8             Vol. 1 - 42:9,         Dyer's [41] -           92:1                    155:10
            D              described [2] -
                            Vol. 1 - 46:23,
                                                    113:25
                                                   district [10] -
                                                                            Vol. 1 - 45:15,
                                                                            48:20, 49:1, 49:3,
                                                                                                  escorted [3] -
                                                                                                   Vol. 1 - 58:19,
                                                                                                                          family [2] -
                                                                                                                           Vol. 1 - 84:23,
                            152:13                  Vol. 1 - 1:1, 1:2,      93:16, 94:3,           89:19, 89:19            85:2
   DASA [6] - Vol. 1 -     description [6] -        1:6, 1:7, 4:9,          99:25, 100:10,        Especially   Vol. 1 -   fearful [5] -
    26:17, 26:21,           Vol. 1 - 3:8,           8:25, 25:5, 59:25,      101:1, 101:7,          21:21                   Vol. 1 - 21:22,
    27:1, 48:4, 48:13,      43:12, 44:10,           136:7, 136:12           101:23, 102:5,        Esquire [4] -            58:25, 59:2,
    64:3                    44:21, 107:14,         divide  Vol. 1 -         102:15, 102:22,        Vol. 1 - 2:1, 2:1,      131:3, 135:9
   date [9] - Vol. 1 -      107:17                  36:13                   103:16, 104:6,         2:2, 2:5               fears   Vol. 1 -
    8:21, 17:12, 18:9,     descriptions [2] -      divided   Vol. 1 -       105:5, 105:12,        established              90:2
    102:11, 128:16,         Vol. 1 - 44:13,         13:16                   105:18, 106:25,        Vol. 1 - 79:7          February   Vol. 1 -
    128:18, 128:24,         44:16                  document [37] -          108:6, 109:1,         evening   Vol. 1 -       1:15
    129:19, 152:21         designated   Vol. 1 -    Vol. 1 - 3:14,          111:11, 113:6,         50:5                   feel [4] - Vol. 1 -
   dated   Vol. 1 -         2:19                    30:9, 30:14, 38:1,      114:2, 115:6,         eventually [2] -         63:19, 66:16,
    39:18                  desire  Vol. 1 -         38:6, 39:15,            116:6, 117:16,         Vol. 1 - 50:23,         107:10, 119:2
   dates   Vol. 1 -         158:8                   39:17, 41:21,           118:16, 120:2,         54:15                  feeling [4] -
    128:13                 detention [2] -          41:24, 44:12,           121:2, 123:11,        everyone [5] -           Vol. 1 - 67:1,
   daughter [2] -           Vol. 1 - 14:10,         44:24, 45:5, 45:9,      123:16, 123:20,        Vol. 1 - 5:8,           113:12, 113:18,
    Vol. 1 - 66:1,          14:10                   46:7, 80:3, 86:10,      124:2, 127:4,          5:21, 36:1, 37:4,       119:19
    84:4                   detentions   Vol. 1 -    88:6, 88:7, 95:19,      132:13, 144:8,         154:14                 feels [2] - Vol. 1 -
   daughter's   Vol. 1 -    14:11                   95:22, 95:25,           144:9, 155:10,        everything   Vol. 1 -    117:7, 117:12
    84:8                   determination            96:25, 97:11,           156:14                 5:5                    felt [8] - Vol. 1 -
   DC [2] - Vol. 1 -        Vol. 1 - 70:19          98:1, 98:13, 99:4,                            exact   Vol. 1 -         18:21, 49:13,
    72:9, 72:12            determine   Vol. 1 -     104:21, 110:22,                                8:21                    49:15, 52:18,
   deadline
    128:19
              Vol. 1 -

   deal [3] - Vol. 1 -
                            144:15
                           determined [3] -
                                                    116:21, 126:8,
                                                    126:14, 126:17,
                                                                                    E             exactly [2] -
                                                                                                   Vol. 1 - 94:2,
                                                                                                                           66:14, 87:2,
                                                                                                                           89:25, 118:10
                                                                                                                          FERPA [9] - Vol. 1 -
                            Vol. 1 - 18:2,          126:20, 142:15,                                96:7
    33:3, 81:3, 131:7       129:18, 144:11          145:12, 146:16,        E-B-O-R-A-H            Examination [4] -        35:14, 80:8,
   dealt [2] - Vol. 1 -    Dewind [10] -            147:17                  Vol. 1 - 4:14          Vol. 1 - 3:3, 3:4,      80:14, 80:19,
    24:3, 24:17             Vol. 1 - 16:1,         documentation           earlier [5] -           4:4, 151:16             80:21, 80:22,
   Deborah [5] -            73:3, 73:9, 75:5,       Vol. 1 - 16:8           Vol. 1 - 81:6,        examples [4] -           80:24, 81:3, 81:10
    Vol. 1 - 1:8,           137:16, 138:5,         documented   Vol. 1 -    135:12, 152:12,        Vol. 1 - 19:16,        fifteen [2] -
    1:25, 3:2, 4:14,        138:19, 139:7,          42:11                   153:17, 154:8          21:19, 22:6, 44:15      Vol. 1 - 13:1,
    158:12                  140:3, 140:12          documents [8] -         easier [2] -           exams [2] - Vol. 1 -     56:13
   DEBRA   Vol. 1 - 1:3    difference   Vol. 1 -    Vol. 1 - 6:4, 6:8,      Vol. 1 - 5:4,          143:23, 144:2          figure [2] -
   December [38] -          18:4                    6:9, 97:25, 98:8,       118:1                 except [4] -             Vol. 1 - 68:3,
    Vol. 1 - 42:2,         difficult [2] -          99:13, 99:18,          East [5] - Vol. 1 -     Vol. 1 - 2:21,          138:22
    48:21, 49:1, 50:6,      Vol. 1 - 5:13,          130:17                  2:7, 9:24, 10:1,       4:18, 99:14,           files [2] - Vol. 1 -
    50:7, 50:24,            46:21                  dollar  Vol. 1 -         10:8, 10:17            147:18                  61:13, 62:6
    51:21, 54:4,           difficulty   Vol. 1 -    60:5                   easy   Vol. 1 -        exhibit [45] -          filing [2] -
    54:17, 56:3,            142:1                  Donlon [2] -             151:22                 Vol. 1 - 3:8,           Vol. 1 - 2:15,
    62:16, 62:24,          diploma [7] -            Vol. 1 - 50:10,        education [5] -         30:4, 30:7, 37:21,      2:17
    65:19, 67:2,            Vol. 1 - 142:18,        50:12                   Vol. 1 - 1:6,          37:24, 39:11,          fill [2] - Vol. 1 -
    71:23, 76:16,           142:20, 142:21,        door [4] - Vol. 1 -      8:22, 11:9, 32:16,     39:14, 46:5,            72:22, 102:11
    79:1, 84:24,            142:23, 142:24,         36:17, 36:20,           40:22                  57:13, 58:1,           filled [5] -
    87:18, 88:18,           143:19, 143:24          37:1, 37:8             education-wise          59:11, 61:13,           Vol. 1 - 26:22,
    90:8, 90:14,           direct [2] -            Dr [32] - Vol. 1 -      [2] - Vol. 1 -          61:17, 61:19,           48:4, 48:13,
    90:22, 94:21,           Vol. 1 - 63:8,          52:5, 52:7, 52:8,       7:21, 12:15            61:21, 62:5, 63:9,      119:17, 123:14
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 167 of 175




                                                                                                                          166

   financially             9:17, 9:18, 9:20,       42:22, 92:17,        heard [8] - Vol. 1 -    identify   Vol. 1 -     intentionally
    Vol. 1 - 162:19        9:21                    109:20, 126:25        25:23, 89:9,            20:13                   Vol. 1 - 124:5
   finding   Vol. 1 -     fun   Vol. 1 - 63:23    guides  Vol. 1 -       91:15, 108:4,          illegal   Vol. 1 -      intentions [3] -
    74:2                                           44:13                 114:23, 115:2,          21:23                   Vol. 1 - 109:20,
   fine [3] - Vol. 1 -                            gun [32] - Vol. 1 -    115:15, 144:23         images   Vol. 1 -        115:18, 115:24
    51:25, 66:21,
    156:4
                                    G              34:2, 34:5, 34:8,
                                                   34:15, 58:24,
                                                                        hearing [45] -
                                                                         Vol. 1 - 6:12,
                                                                                                 90:16
                                                                                                inappropriate [3] -
                                                                                                                        interested
                                                                                                                         162:19
                                                                                                                                     Vol. 1 -

   finish [2] -                                    61:5, 61:14, 62:7,    6:13, 14:13, 16:7,      Vol. 1 - 19:23,        interfaced   Vol. 1 -
    Vol. 1 - 5:1,         G1 [2] - Vol. 1 -        67:15, 67:23,         16:9, 34:7, 34:19,      44:17, 44:25            11:12
    31:14                  44:17, 44:24            67:25, 68:6, 68:7,    35:6, 70:4, 70:17,     incidence   Vol. 1 -    Interim [4] -
   finished [5] -         G26   Vol. 1 - 45:2      68:9, 68:12,          70:19, 71:4, 94:8,      33:24                   Vol. 1 - 1:7,
    Vol. 1 - 37:2,        G27   Vol. 1 - 45:4      72:23, 82:20,         94:13, 130:9,          incidences   Vol. 1 -    51:14, 57:22,
    129:17, 129:19,       gas [2] - Vol. 1 -       83:2, 83:25, 84:2,    130:16, 130:18,         27:18                   72:17
    129:24, 130:1          62:8, 67:7              84:6, 87:7, 89:15,    130:23, 131:17,        incident [43] -         interpose   Vol. 1 -
   finishing   Vol. 1 -   gather   Vol. 1 -        90:16, 131:4,         131:21, 136:13,         Vol. 1 - 25:22,         20:11
    143:20                 146:2                   131:14, 135:3,        137:2, 137:5,           26:13, 26:21,          interview [4] -
   firearm   Vol. 1 -     gave [7] - Vol. 1 -      135:6, 148:24,        137:20, 138:7,          27:1, 28:3, 28:5,       Vol. 1 - 93:10,
    150:5                  43:18, 49:7,            149:5, 150:2,         138:10, 138:19,         29:5, 34:12,            93:16, 130:2,
   firearms   Vol. 1 -     51:10, 82:12,           150:3                 138:20, 138:20,         34:25, 35:8, 42:6,      154:9
    33:20                  103:2, 121:15,         guns [3] - Vol. 1 -    139:8, 139:13,          42:6, 42:9, 42:23,     interviewed [5] -
   Firm   Vol. 1 - 2:6     135:20                  67:24, 120:9,         139:15, 140:3,          42:24, 43:4, 43:4,      Vol. 1 - 101:19,
   five [35] - Vol. 1 -   gears   Vol. 1 -         149:8                 140:7, 140:9,           45:14, 46:2,            125:16, 129:16,
    10:6, 10:12,           141:22                 gym  Vol. 1 - 63:2     140:25, 141:4,          46:25, 48:5,            129:20, 132:24
    10:14, 11:1,          general [6] -                                  141:5, 141:8,           48:20, 48:24,          interviewing [4] -
    15:11, 15:14,          Vol. 1 - 13:15,                               146:18, 146:24,         49:9, 50:24,            Vol. 1 - 97:3,
    15:19, 15:24,
    17:1, 18:3, 29:2,
                           20:15, 20:17,
                           20:20, 20:20,                   H             147:3, 147:8,
                                                                         148:8, 148:11
                                                                                                 53:18, 54:4,
                                                                                                 54:16, 63:3,
                                                                                                                         130:1, 131:8,
                                                                                                                         155:7
    29:3, 54:13,           125:1                                        heavily   Vol. 1 -       63:13, 66:5, 67:3,     interviews [2] -
    68:20, 70:2,          Generalities            hadn't [2] -           75:1                    73:13, 73:19,           Vol. 1 - 97:6,
    70:20, 71:1,           Vol. 1 - 20:19          Vol. 1 - 114:10,     held [5] - Vol. 1 -      74:3, 96:11,            98:10
    71:10, 71:11,         generally [11] -         122:11                1:14, 68:7, 76:6,       129:2, 130:7,          intimidated [12] -
    71:12, 71:18,          Vol. 1 - 12:25,        Hail   Vol. 1 -        98:5, 99:7              131:20, 136:22,         Vol. 1 - 49:13,
    77:25, 78:22,          13:13, 13:22,           31:19                helping   Vol. 1 -       144:8, 152:13,          52:18, 54:13,
    79:14, 79:16,          17:3, 19:22,           half [3] - Vol. 1 -    140:11                  152:18                  66:11, 67:2, 67:7,
    85:3, 93:19,           20:25, 36:2,            40:13, 40:14,        here's   Vol. 1 -       incidents [7] -          112:24, 113:18,
    105:23, 130:20,        36:11, 40:3,            40:21                 88:16                   Vol. 1 - 26:20,         117:10, 117:12,
    133:5, 133:10,         125:3, 129:14          hall [3] - Vol. 1 -   hereby [2] -             27:5, 27:13,            118:13, 119:20
    135:17, 136:10,       generates   Vol. 1 -     25:14, 58:14, 91:3    Vol. 1 - 158:6,         42:18, 43:7,           intimidating [5] -
    136:14, 141:15         42:15                  Halloween [2] -        162:7                   65:17, 67:11            Vol. 1 - 62:21,
   five-day [9] -         gestures   Vol. 1 -      Vol. 1 - 147:19,     hereof   Vol. 1 -       inclement   Vol. 1 -     64:24, 65:19,
    Vol. 1 - 20:25,        30:20                   148:2                 158:6                   18:8                    122:9, 153:5
    53:18, 53:21,         girl [8] - Vol. 1 -     handed   Vol. 1 -     hereto   Vol. 1 -       included [4] -          investigate [7] -
    54:3, 54:6, 70:14,     58:24, 67:18,           96:17                 2:15                    Vol. 1 - 61:13,         Vol. 1 - 21:15,
    70:16, 130:6,          82:14, 83:2,           handgun   Vol. 1 -    himself   Vol. 1 -       62:6, 126:21,           27:9, 63:25,
    133:25                 83:12, 83:21,           116:10                115:21                  126:23                  144:13, 144:16,
   flag [2] - Vol. 1 -     90:16, 145:24          handle [2] -          history   Vol. 1 -      including [3] -          147:6, 150:4
    25:13, 25:16          girlfriend [2] -         Vol. 1 - 136:8,       9:8                     Vol. 1 - 84:23,        investigated [5] -
   fluke   Vol. 1 -        Vol. 1 - 82:15,         136:13               Hitler   Vol. 1 -        96:5, 140:22            Vol. 1 - 23:25,
    108:14                 83:22                  handled   Vol. 1 -     31:19                  incomplete   Vol. 1 -    34:4, 65:6, 66:6,
   follow [4] -           girls [13] -             143:10               hold [2] - Vol. 1 -      40:25                   94:9
    Vol. 1 - 47:17,        Vol. 1 - 46:21,        handwriting [9] -      90:3, 137:8            inconclusive            investigating
    47:23, 132:3,          58:10, 58:17,           Vol. 1 - 46:9,       holding [3] -            Vol. 1 - 66:22          Vol. 1 - 96:11
    151:1                  58:18, 58:19,           57:16, 77:4,          Vol. 1 - 148:24,       INDEX [2] - Vol. 1 -    investigation
   followed   Vol. 1 -     59:4, 59:15, 78:5,      86:12, 88:9,          149:5, 149:8            3:1, 3:7               [39] - Vol. 1 -
    116:19                 79:8, 79:11,            100:19, 101:14,      Holloway [2] -          indicate   Vol. 1 -      15:7, 15:23, 16:4,
   follows   Vol. 1 -      85:10, 91:13, 92:1      103:4, 103:25         Vol. 1 - 154:9,         147:20                  20:4, 21:6, 22:11,
    4:3                   given [3] - Vol. 1 -    handwritten            154:18                 indicated [5] -          27:24, 28:2,
   forecast   Vol. 1 -     18:9, 71:9, 75:18       Vol. 1 - 3:12        homophobic   Vol. 1 -    Vol. 1 - 42:24,         28:10, 28:14,
    128:5                 giving [5] -            hang [2] - Vol. 1 -    27:10                   128:4, 147:21,          29:16, 30:24,
   foregoing [3] -         Vol. 1 - 53:21,         68:1, 69:16          honest [4] -             158:5, 158:8            30:25, 31:3,
    Vol. 1 - 158:4,        54:3, 91:21, 92:2,     happen [9] -           Vol. 1 - 12:22,        indicates [2] -          31:25, 32:6,
    162:8, 162:9           107:14                  Vol. 1 - 13:19,       121:7, 121:16,          Vol. 1 - 72:14,         32:12, 33:19,
   forensic   Vol. 1 -    goal [2] - Vol. 1 -      20:2, 20:3, 23:14,    146:8                   72:17                   63:1, 63:1, 64:4,
    40:19                  93:25, 96:3             23:16, 23:16,        honestly   Vol. 1 -     Indicating   Vol. 1 -    65:8, 65:12,
   forgot   Vol. 1 -      goes [3] - Vol. 1 -      23:17, 26:20,         120:12                  30:12                   93:23, 94:1, 94:4,
    61:9                   18:13, 42:19, 44:2      132:7                hospital [6] -          individual [2] -         94:11, 99:14,
   forth [2] - Vol. 1 -   gone [2] - Vol. 1 -     happened [29] -        Vol. 1 - 58:24,         Vol. 1 - 1:8, 34:8      99:16, 101:20,
    31:1, 97:17            85:10, 85:25            Vol. 1 - 15:5,        67:18, 83:2,           ineligible   Vol. 1 -    110:1, 122:1,
   forty-four [2] -       gotten   Vol. 1 -        18:25, 19:19,         83:12, 90:17,           109:10                  124:14, 125:13,
    Vol. 1 - 77:12,        18:19                   20:6, 25:25,          145:24                 infant   Vol. 1 -        129:8, 129:24,
    82:8                  government [2] -         26:13, 28:9,         hour   Vol. 1 - 5:18     1:3                     132:25, 141:10,
   forward [5] -           Vol. 1 - 40:12,         32:24, 34:3,         hours   Vol. 1 -        influence   Vol. 1 -     141:12
    Vol. 1 - 31:4,         58:19                   34:25, 35:4, 35:4,    12:23                   5:22                   investigations
    94:7, 94:12,          grade [8] - Vol. 1 -     48:24, 49:2, 49:8,   However   Vol. 1 -      inform [3] -             Vol. 1 - 19:13
    128:16, 137:2          3:11, 10:2, 39:18,      50:2, 51:23,          18:1                    Vol. 1 - 15:7,         involved [12] -
   foundations [2] -       40:9, 40:12,            52:12, 56:8,         HR [4] - Vol. 1 -        94:4, 94:11             Vol. 1 - 19:13,
    Vol. 1 - 41:1,         40:17, 40:20,           73:19, 85:6, 87:3,    121:2, 123:7,          information [12] -       20:13, 21:17,
    97:15                  40:23                   94:2, 94:19,          123:9, 123:13           Vol. 1 - 18:4,          21:20, 22:11,
   fourth [24] -          grades [4] -             96:12, 97:6,         HR's [2] - Vol. 1 -      42:12, 59:3, 73:4,      27:23, 28:17,
    Vol. 1 - 46:20,        Vol. 1 - 10:22,         124:7, 131:20,        121:13, 121:13          82:10, 89:14,           33:18, 53:6,
    63:10, 99:25,          11:19, 13:14,           155:16               hundred   Vol. 1 -       108:11, 138:25,         67:15, 130:11,
    100:10, 101:1,         39:21                  happening [3] -        10:7                    143:12, 143:14,         140:2
    101:8, 101:23,        graduate [7] -           Vol. 1 - 88:16,      hunter [2] -             152:7, 156:16          involvement [2] -
    102:5, 102:15,         Vol. 1 - 6:23,          88:18, 108:14         Vol. 1 - 150:23,       informed   Vol. 1 -      Vol. 1 - 20:4,
    102:22, 103:1,         7:15, 8:6, 8:11,       happens [4] -          151:9                   87:11                   130:13
    105:5, 106:25,         39:1, 39:5, 41:11       Vol. 1 - 35:21,      hunters   Vol. 1 -      initial [8] -           involving [3] -
    108:6, 109:1,         graduated [2] -          37:12, 78:15,         147:15                  Vol. 1 - 57:21,         Vol. 1 - 45:15,
    111:12, 113:7,         Vol. 1 - 9:9, 9:10      79:11                hunting   Vol. 1 -       58:5, 67:13,            48:20, 54:16
    115:7, 116:6,         graduation   Vol. 1 -   hash [3] - Vol. 1 -    147:18                  85:16, 99:21,          IS's [3] - Vol. 1 -
    117:16, 118:17,        11:20                   134:17, 135:5,       husband [2] -            112:18, 133:4,          107:3, 107:13,
    120:2, 121:3,         greater [3] -            150:18                Vol. 1 - 49:6,          135:14                  108:1
    127:4                  Vol. 1 - 15:19,        hasn't [2] -           49:12                  initially [8] -         Isaac   Vol. 1 -
   Frank   Vol. 1 - 2:6    29:3, 136:14            Vol. 1 - 114:23,     husband's   Vol. 1 -     Vol. 1 - 59:8,          45:19
   free [2] - Vol. 1 -    grounds   Vol. 1 -       115:2                 133:22                  59:15, 67:16,          isn't [3] - Vol. 1 -
    134:17, 135:5          25:17                  haven't [3] -         HV   Vol. 1 - 149:24     106:3, 120:11,          80:20, 82:19,
   frequently [4] -       group   Vol. 1 -         Vol. 1 - 74:24,      HV's   Vol. 1 -          121:13, 133:14,         98:16
    Vol. 1 - 53:7,         63:22                   100:6, 102:9          150:4                   134:10                 issue   Vol. 1 -
    81:6, 106:7, 125:8    grouped [7] -           having [4] -                                  initials [2] -           51:21
   frightened [2] -        Vol. 1 - 123:10,        Vol. 1 - 4:2, 4:2,                            Vol. 1 - 69:22,        issuing   Vol. 1 -
    Vol. 1 - 91:13,
    134:11
                           124:11, 124:19,
                           155:21, 155:22,
                                                   90:4, 142:1
                                                  he's [9] - Vol. 1 -            I               148:18
                                                                                                Instagram   Vol. 1 -
                                                                                                                         140:25
                                                                                                                        it'd   Vol. 1 -
   frightening             156:9, 156:14           74:10, 74:11,                                 111:21                  66:16
    Vol. 1 - 91:14        grouping [3] -           82:3, 87:5,          ID [6] - Vol. 1 -       instances   Vol. 1 -
   front [2] - Vol. 1 -    Vol. 1 - 98:15,         108:17, 112:24,       105:12, 111:11,         20:7
    42:5, 109:18
   fucking [3] -
                           107:11, 155:9
                          groups   Vol. 1 -
                                                   113:2, 115:21,
                                                   150:22
                                                  heading
                                                                         111:17, 111:23,
                                                                         112:2, 112:15
                                                                        ID's
                                                                                                instincts
                                                                                                 47:4
                                                                                                            Vol. 1 -             J
    Vol. 1 - 45:25,        49:4                             Vol. 1 -          Vol. 1 -          instruct   Vol. 1 -
    152:14, 153:3         grown   Vol. 1 -         158:5                 111:20                  138:24                 JA [6] - Vol. 1 -
   full   Vol. 1 - 44:2    120:9                  hear [3] - Vol. 1 -   idea [3] - Vol. 1 -     instructional [4] -      108:6, 108:25,
   full-time [5] -        guess [6] - Vol. 1 -     25:19, 36:25,         12:4, 29:24,            Vol. 1 - 54:21,         109:9, 110:3,
    Vol. 1 - 9:14,         17:15, 40:3,            138:2                 138:22                  55:8, 55:23, 56:4       155:5, 155:7
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 168 of 175




                                                                                                                         167

   JA's [3] - Vol. 1 -      13:1, 45:24, 82:5,    makes [4] - Vol. 1 -    94:20, 94:23,          104:6, 105:5,          120:18, 120:21
    109:4, 109:23,          89:18, 90:13,          5:4, 5:13, 97:8,       95:3, 96:22,           105:12, 105:18,       nigger   Vol. 1 -
    110:17                  90:22, 91:1            151:22                 125:20, 131:8,         106:4, 106:25,         26:9
   January [4] -           legal [2] - Vol. 1 -   making [7] -            131:8, 131:10,         108:6, 108:18,        nine-period
    Vol. 1 - 39:8,          2:2, 74:24             Vol. 1 - 22:5,         131:10, 131:11,        109:1, 111:11,         Vol. 1 - 10:6
    40:6, 40:7, 41:10      length [5] -            74:22, 75:23,          138:6, 139:1,          113:6, 114:2,         nod   Vol. 1 - 5:12
   JB [4] - Vol. 1 -        Vol. 1 - 20:23,        78:21, 81:3, 87:8,     151:20, 152:6,         115:6, 116:6,         Nods [4] - Vol. 1 -
    118:16, 118:25,         34:14, 133:5,          133:19                 153:25, 154:4,         117:2, 117:3,          83:14, 83:16,
    119:3, 119:16           138:11, 138:15        mandates   Vol. 1 -     154:18, 154:23         117:16, 118:16,        87:22, 132:23
   JB's [2] - Vol. 1 -     lengthy [2] -           35:24                 meetings [8] -          120:2, 120:17,        non-VAdir   Vol. 1 -
    118:20, 118:24          Vol. 1 - 28:16,       manner   Vol. 1 -       Vol. 1 - 53:5,         121:2, 123:11,         42:25
   Jeff [2] - Vol. 1 -      34:16                  60:7                   55:24, 55:25,          123:15, 123:20,       None [2] - Vol. 1 -
    72:9, 72:20            let's [6] - Vol. 1 -   March [3] - Vol. 1 -    87:16, 87:20,          124:2, 125:10,         29:3, 108:4
   JEFFREY   Vol. 1 -       9:7, 37:15, 38:22,     19:6, 128:14,          87:24, 125:21,         127:4, 129:7,         Nope [2] - Vol. 1 -
    1:7                     76:5, 98:2, 99:8       162:21                 154:2                  131:10, 132:13,        104:13, 120:20
   Jew [9] - Vol. 1 -      letter [22] -          mark [9] - Vol. 1 -    member [4] -            132:19, 133:18,       nor [2] - Vol. 1 -
    28:3, 28:4, 29:5,       Vol. 1 - 3:9,          70:4, 70:11,           Vol. 1 - 13:9,         133:21, 137:15,        162:17, 162:18
    29:11, 29:14,           14:14, 16:14,          70:17, 71:24,          27:15, 84:22,          140:3, 140:12,        normal [6] -
    29:22, 30:25,           16:15, 16:20,          77:2, 84:11,           89:11                  140:15, 140:17,        Vol. 1 - 12:20,
    32:1, 33:7              16:23, 16:23,          98:17, 105:2,         members [3] -           144:8, 144:9,          12:22, 47:22,
   Jewish [3] -             16:24, 17:8, 17:9,     112:11                 Vol. 1 - 36:11,        147:12, 152:13,        66:16, 73:12,
    Vol. 1 - 28:7,          17:18, 17:22,         marked [27] -           131:4, 134:20          153:2, 153:6,          73:15
    28:7, 29:20             17:25, 18:1,           Vol. 1 - 30:4,        mention [12] -          155:10, 156:14,       normally   Vol. 1 -
   job [7] - Vol. 1 -       23:12, 23:15,          30:7, 37:21,           Vol. 1 - 50:8,         156:23                 55:1
    7:25, 9:10, 9:18,       24:7, 29:24,           37:24, 39:11,          113:13, 113:16,       MK [5] - Vol. 1 -      NORTHERN   Vol. 1 -
    9:23, 10:16,            145:15, 145:17,        39:14, 41:15,          113:18, 113:21,        116:6, 116:6,          1:2
    12:18, 16:8             145:21, 145:23         42:23, 46:5,           116:13, 118:10,        116:16, 117:15,       Notary [5] -
   joking   Vol. 1 -       letters [3] -           57:13, 58:1,           119:19, 122:5,         117:15                 Vol. 1 - 1:20,
    107:9                   Vol. 1 - 6:11,         61:12, 61:16,          122:8, 140:16,        MK's [2] - Vol. 1 -     2:16, 2:17,
   Jordan   Vol. 1 -        16:10, 16:11           83:9, 85:14, 86:7,     145:23                 116:9, 117:21          158:25, 162:25
    120:15                 level [10] -            88:5, 95:15,          mentioned [10] -       MK2 [4] - Vol. 1 -     note [4] - Vol. 1 -
   Josh [3] - Vol. 1 -      Vol. 1 - 43:15,        95:18, 96:25,          Vol. 1 - 8:9,          117:18, 117:19,        51:10, 70:2,
    2:2, 4:6, 138:2         43:17, 43:21,          97:10, 97:21,          60:12, 129:8,          118:4, 132:10          152:1, 154:12
   JP   Vol. 1 - 59:12      43:23, 43:25,          97:24, 98:19,          131:15, 133:8,        MKs [3] - Vol. 1 -     notes [37] -
   JT [2] - Vol. 1 -        44:1, 44:3, 45:2,      145:11, 154:7,         133:15, 133:21,        117:19, 132:11,        Vol. 1 - 3:12,
    102:14, 102:15          45:4, 54:10            155:3                  133:22, 133:24,        132:12                 46:11, 46:13,
                           levels   Vol. 1 -      marking [5] -           135:12                mocked   Vol. 1 -       57:18, 57:20,
                            43:13                  Vol. 1 - 39:20,       Merit [3] - Vol. 1 -    45:22                  77:6, 77:16,
            K              levity
                            136:4
                                    Vol. 1 -       39:22, 39:24,
                                                   40:4, 41:3
                                                                          1:20, 2:19, 162:24
                                                                         message   Vol. 1 -
                                                                                                mom [3] - Vol. 1 -
                                                                                                 9:17, 9:19, 47:7
                                                                                                                        79:23, 79:24,
                                                                                                                        86:14, 86:16,
                           lights   Vol. 1 -      married   Vol. 1 -      49:22                 moment [6] -            86:19, 88:11,
   K-I-E-S   Vol. 1 -       36:16                  7:20                  met [22] - Vol. 1 -     Vol. 1 - 31:10,        88:14, 89:4,
    132:9                  lines   Vol. 1 -       mask   Vol. 1 -         6:18, 29:15,           98:3, 99:17,           94:18, 99:15,
   Kasson [13] -            154:12                 149:11                 29:19, 29:19,          137:8, 142:1,          100:21, 101:16,
    Vol. 1 - 1:8,          listed [2] -           MAT [5] - Vol. 1 -      33:1, 46:15, 50:1,     142:7                  104:2, 104:16,
    51:3, 52:8, 54:2,       Vol. 1 - 14:7,         7:25, 8:10, 8:11,      51:2, 52:3, 52:3,     Monday [2] -            111:16, 114:6,
    55:21, 57:11,           151:24                 8:18, 8:20             52:6, 53:7, 54:8,      Vol. 1 - 1:14,         115:10, 116:20,
    57:22, 62:17,          listen   Vol. 1 -      material   Vol. 1 -     57:2, 57:3, 82:4,      34:2                   118:3, 123:7,
    72:15, 95:23,           13:22                  143:15                 85:8, 87:23,          money [2] - Vol. 1 -    134:16, 135:4,
    125:16, 140:13,        lived   Vol. 1 -       materials   Vol. 1 -    88:20, 89:20,          63:4, 65:15            135:11, 151:19,
    140:14                  117:5                  30:19                  140:19, 140:19        month   Vol. 1 -        151:25, 152:3,
   keeping [2] -           lives [2] - Vol. 1 -   math [11] - Vol. 1 -   MH [3] - Vol. 1 -       39:24                  152:5, 154:9,
    Vol. 1 - 42:21,         49:5, 51:7             41:1, 41:7, 96:8,      113:6, 114:6,         Monthly   Vol. 1 -      154:13, 155:5
    87:11                  loading [2] -           96:12, 97:15,          115:1                  54:24                 nothing [4] -
   key   Vol. 1 - 84:20     Vol. 1 - 67:25,        98:10, 99:25,         MI   Vol. 1 - 101:22   months [3] -            Vol. 1 - 108:15,
   kick [10] - Vol. 1 -     68:12                  103:1, 104:14,        Michael [2] -           Vol. 1 - 32:5,         112:3, 121:9,
    28:3, 28:4, 28:7,      local [2] - Vol. 1 -    132:18, 132:22         Vol. 1 - 141:4,        32:13, 144:1           134:3
    29:5, 29:11,            29:8, 29:18           matter [4] -            141:5                 morning [5] -          notice [8] -
    29:14, 29:22,          locating   Vol. 1 -     Vol. 1 - 75:4,        middle [11] -           Vol. 1 - 13:1,         Vol. 1 - 6:12,
    30:25, 32:1, 33:7       142:1                  75:19, 92:6,           Vol. 1 - 9:24,         34:2, 50:4, 82:16,     119:6, 123:18,
   kicked [2] -            lock   Vol. 1 -         137:20                 10:1, 10:8, 10:17,     90:4                   124:1, 130:9,
    Vol. 1 - 28:6,          84:19                 maybe [4] - Vol. 1 -    12:5, 47:6, 49:6,     motivated [2] -         131:17, 131:21,
    28:11                  lockdown [15] -         14:10, 14:11,          63:16, 66:8,           Vol. 1 - 107:10,       137:2
   kicking   Vol. 1 -       Vol. 1 - 35:22,        16:21, 138:18          87:14, 133:23          141:13                noticed [3] -
    29:20                   35:24, 36:2, 36:3,    MD [2] - Vol. 1 -      Miller   Vol. 1 -      move [2] - Vol. 1 -     Vol. 1 - 119:3,
   kicks   Vol. 1 -         36:6, 36:9, 36:15,     69:22, 69:24           2:6                    37:15, 120:15          123:10, 123:15
    28:12                   36:21, 37:5,          means [3] - Vol. 1 -   mind [2] - Vol. 1 -    moving [6] -           notify   Vol. 1 -
   kid   Vol. 1 - 18:13     88:23, 89:1, 89:8,     14:5, 74:10, 146:4     65:18, 136:5           Vol. 1 - 33:7,         143:11
   Kies [2] - Vol. 1 -      89:24, 94:22,         media [50] -           mine   Vol. 1 -         45:13, 54:15,         November [2] -
    132:6, 132:15           94:24                  Vol. 1 - 19:14,        41:18                  93:6, 111:9, 115:4     Vol. 1 - 45:14,
   kill   Vol. 1 - 22:8    lockdowns   Vol. 1 -    21:8, 21:22, 22:4,    minimum   Vol. 1 -     multiple   Vol. 1 -     152:14
   Kirkville   Vol. 1 -     146:12                 22:13, 24:16,          39:3                   29:16                 nude [3] - Vol. 1 -
    2:7                    locked   Vol. 1 -       29:8, 33:5, 52:20,    minor   Vol. 1 -       music   Vol. 1 -        21:3, 21:25, 22:4
   knocks   Vol. 1 -        37:1                   53:1, 53:3, 55:14,     130:13                 45:21                 numbers   Vol. 1 -
    37:8                   locker [2] -            55:20, 57:6,          minorly   Vol. 1 -     Myself   Vol. 1 -       98:7
   knowing   Vol. 1 -       Vol. 1 - 63:1,         59:16, 81:7,           130:12                 57:10                 NY [2] - Vol. 1 -
    54:12                   64:12                  82:25, 90:17,         minute [2] -                                   2:4, 2:7
   knowledge [2] -         longer [6] -            91:19, 96:8,           Vol. 1 - 76:5,                               NY/PA [2] - Vol. 1 -
    Vol. 1 - 24:6,
    130:5
   known [2] - Vol. 1 -
                            Vol. 1 - 24:3,
                            71:18, 127:23,
                                                   96:13, 100:5,
                                                   100:7, 100:13,
                                                                          142:12
                                                                         minutes [5] -
                                                                                                          N             1:20, 162:25

                            127:25, 130:6,         101:4, 101:11,         Vol. 1 - 55:24,
    12:16, 42:17
   knows   Vol. 1 -
                            133:10
                           looking [5] -
                                                   102:1, 102:8,
                                                   102:19, 103:12,
                                                                          56:3, 95:12,
                                                                          146:2, 155:2
                                                                                                names [10] -
                                                                                                 Vol. 1 - 20:16,                O
    138:25                  Vol. 1 - 15:24,        103:14, 103:21,       mischaracterize         59:11, 60:15,
   Kurkoski   Vol. 1 -      40:1, 44:9, 70:1,      103:23, 104:9,         Vol. 1 - 92:9          60:19, 60:20,         o'clock [3] -
    66:6                    71:12                  106:22, 108:2,        mischaracterized        65:4, 146:20,          Vol. 1 - 55:3,
                           Lorraine [2] -          109:5, 109:8,          Vol. 1 - 92:14         146:21, 152:1,         94:21, 95:7
                                                                                                 152:10                oath [2] - Vol. 1 -
            L               Vol. 1 - 136:21,
                            137:4
                           low   Vol. 1 - 54:10
                                                   111:20, 114:20,
                                                   115:13, 119:12,
                                                   120:6, 122:12,
                                                                         mischaracterizes
                                                                         [2] - Vol. 1 -
                                                                          92:4, 110:22
                                                                                                national [3] -
                                                                                                 Vol. 1 - 29:5,
                                                                                                                        2:17, 4:22
                                                                                                                       object [6] -
                           lunch   Vol. 1 -        125:9, 126:2,         Miss [92] - Vol. 1 -    33:5, 128:14           Vol. 1 - 60:24,
   Lamosh   Vol. 1 -                                                                            Natural   Vol. 1 -      74:23, 88:19,
                            14:9                   126:22, 127:6,         4:6, 4:21, 27:1,
    132:2                  luncheon                                                              1:3                    90:23, 98:12,
                                      Vol. 1 -     127:17, 133:13         30:6, 37:23,
   LaRoach   Vol. 1 -                                                                           Nazi [2] - Vol. 1 -     111:5
                            95:13                 meet [6] - Vol. 1 -     45:15, 45:21,
    3:9                    Lynch [4] - Vol. 1 -                                                  31:21, 31:23          objection [60] -
                                                   15:4, 17:10,           45:25, 46:1,
   later [3] - Vol. 1 -                                                                         NB [3] - Vol. 1 -       Vol. 1 - 9:12,
                            1:19, 2:18, 162:7,     18:10, 18:11,          46:15, 47:11,
    13:2, 50:4, 50:5                                                                             101:7, 101:17,         12:1, 12:9, 15:2,
                            162:23                 39:3, 143:18           47:13, 48:2,
   law [6] - Vol. 1 -                                                                            101:19                 24:4, 24:19, 25:6,
                                                  meeting [46] -          48:13, 48:14,
    2:6, 21:16, 21:20,                                                                          NB's  Vol. 1 -          33:4, 33:21,
                                                   Vol. 1 - 13:4,         48:17, 48:20,
    36:5, 36:6, 36:9
   lawyer [4] -
    Vol. 1 - 15:25,
                                    M              18:14, 18:17,
                                                   29:18, 48:17,
                                                                          49:1, 49:3, 49:5,
                                                                          49:10, 49:23,
                                                                                                 101:11
                                                                                                necessarily
                                                                                                                        38:17, 48:6,
                                                                                                                        53:23, 59:6,
                                                   50:23, 51:1,           49:24, 50:1, 50:8,     Vol. 1 - 27:3          59:20, 64:16,
    16:2, 16:3, 16:4       machine  Vol. 1 -                                                    necessary   Vol. 1 -    66:18, 70:21,
                                                   51:13, 51:19,          50:16, 50:21,
   lays [2] - Vol. 1 -      162:9                                                                128:18                 71:6, 71:19, 73:6,
                                                   51:23, 52:11,          60:1, 66:6, 75:5,
    45:5, 145:18           magazine [2] -                                                       needed [8] -            73:7, 73:14,
                                                   52:14, 53:22,          91:9, 93:15, 94:3,
   lead   Vol. 1 - 20:7     Vol. 1 - 68:8,                                                       Vol. 1 - 16:9,         73:20, 74:4,
                                                   54:22, 54:23,          95:17, 97:15,
   leadership   Vol. 1 -    68:11                                                                18:21, 39:1, 39:3,     78:19, 78:24,
                                                   54:25, 55:5, 55:9,     99:20, 99:25,
    11:13                  main [2] - Vol. 1 -                                                   47:4, 49:15,           79:2, 81:4, 87:19,
                                                   55:13, 56:3, 56:9,     100:9, 101:1,
   learned   Vol. 1 -       2:3, 11:21                                                           74:18, 130:18          92:3, 92:13, 94:6,
                                                   57:21, 87:13,          101:7, 101:23,
    86:25                  mainly  Vol. 1 -                                                     news  Vol. 1 - 29:6     95:1, 99:17,
                                                   87:17, 89:3, 89:4,     102:5, 102:15,
   leave [7] - Vol. 1 -     131:13                                                              nice [2] - Vol. 1 -     104:20, 106:15,
                                                   89:10, 94:17,          102:22, 103:16,
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 169 of 175




                                                                                                                           168

    110:13,               outset [2] -            150:24, 151:4           132:19                  33:1, 33:18, 37:5,     questionable
    110:21, 113:23,        Vol. 1 - 38:19,       PE   Vol. 1 - 64:10     point [9] - Vol. 1 -     47:23, 51:14,           Vol. 1 - 123:17
    115:19, 117:22,        38:21                 Penna [37] -             37:7, 38:18,            51:20, 57:22,          questioned   Vol. 1 -
    119:8, 121:20,        outside [4] -           Vol. 1 - 1:7,           71:17, 71:20,           57:22, 57:23,           52:16
    122:13, 124:8,         Vol. 1 - 21:12,        51:14, 51:20,           71:22, 105:23,          62:17, 62:17,          questionnaire [5] -
    126:3, 127:11,         66:24, 137:11,         52:8, 52:17,            130:3, 153:18,          70:25, 71:10,           Vol. 1 - 116:16,
    127:18, 128:19,        141:8                  52:19, 52:25,           155:8                   71:11, 72:14,           116:24, 119:17,
    134:5, 135:7,         owed   Vol. 1 -         53:2, 53:11,           police [14] -            72:17, 146:11           121:25, 123:14
    141:19, 144:3,         18:24                  53:22, 54:2,            Vol. 1 - 34:5,         principal's             quick [5] - Vol. 1 -
    144:10, 148:3,                                55:21, 57:10,           36:12, 36:19,           Vol. 1 - 17:12          56:22, 77:9, 86:8,
    153:7, 153:11,                                57:23, 62:17,           36:20, 37:7, 69:2,     principals [3] -         95:7, 95:10
    153:21, 155:12,
    155:23
                                   P              72:18, 79:15,
                                                  79:20, 80:7,
                                                                          69:11, 69:14,
                                                                          69:15, 69:18,
                                                                                                  Vol. 1 - 13:12,
                                                                                                  50:13, 53:8
                                                                                                                         quicker
                                                                                                                          23:15
                                                                                                                                   Vol. 1 -

   objections [2] -                               80:13, 81:2, 81:9,      72:25, 78:16,          prior [5] - Vol. 1 -    quickly   Vol. 1 -
    Vol. 1 - 2:21,        P.A   Vol. 1 - 36:3     82:3, 82:4, 85:12,      79:11, 131:5            77:23, 78:21,           21:9
    4:17                  p.m [3] - Vol. 1 -      86:2, 87:23,           poor   Vol. 1 -          79:19, 79:19,          quiet   Vol. 1 -
   observing   Vol. 1 -    95:14, 95:14,          94:20, 125:17,          147:19                  140:24                  36:16
    11:23                  157:1                  125:20, 125:24,        portion   Vol. 1 -      private   Vol. 1 -      quite   Vol. 1 -
   obviously [2] -        PA  Vol. 1 - 1:21       135:19, 136:2,          13:10                   138:25                  71:7
    Vol. 1 - 9:16,        packet [3] -            136:9, 140:16,         position [3] -          privilege [3] -         quote [6] - Vol. 1 -
    36:7                   Vol. 1 - 3:15,         154:13, 154:17          Vol. 1 - 10:13,         Vol. 1 - 75:1,          63:17, 63:17,
   occurred [2] -          3:16, 143:12          Penna's [3] -            10:20, 11:2             75:24, 76:3             63:18, 63:18,
    Vol. 1 - 76:9,        Page___line [33] -      Vol. 1 - 52:5,         positive   Vol. 1 -     privileged   Vol. 1 -    120:15, 120:16
    86:17                  Vol. 1 - 159:3,        52:7, 80:13             125:10                  75:20                  quotes   Vol. 1 -
   off-the-record          159:5, 159:7,         per   Vol. 1 - 35:25    possession   Vol. 1 -   probably [2] -           47:7
   [4] - Vol. 1 -          159:9, 159:11,        perceived [3] -          129:3                   Vol. 1 - 25:1,
    76:6, 98:5, 99:7,      159:13, 159:15,        Vol. 1 - 22:20,        possible [2] -           25:4
    128:3
   offense [4] -
                           159:17, 159:19,
                           159:21, 159:23,
                                                  23:24, 24:17
                                                 percent [2] -
                                                                          Vol. 1 - 75:18,
                                                                          152:9
                                                                                                 probation [3] -
                                                                                                  Vol. 1 - 14:14,
                                                                                                                                  R
    Vol. 1 - 43:11,        160:3, 160:5,          Vol. 1 - 43:19,        post [9] - Vol. 1 -      54:9, 54:12
    44:9, 44:10, 44:20     160:7, 160:9,          43:21                   22:7, 55:15,           problem [5] -           rabbi   Vol. 1 -
   offer [4] - Vol. 1 -    160:11, 160:13,       perception   Vol. 1 -    95:10, 119:13,          Vol. 1 - 5:9,           29:18
    32:8, 51:13,           160:15, 160:17,        110:10                  122:12, 126:2,          35:19, 75:14,          race   Vol. 1 -
    130:19, 133:5          160:19, 160:21,       perfect   Vol. 1 -       126:22, 127:17,         75:15, 155:24           63:19
   offered [4] -           160:23, 161:3,         43:5                    134:23                 procedure   Vol. 1 -    racial [2] -
    Vol. 1 - 133:2,        161:5, 161:7,         perhaps   Vol. 1 -      Post-it [5] -            82:15                   Vol. 1 - 25:20,
    133:3, 138:10,         161:9, 161:11,         19:23                   Vol. 1 - 51:10,        proceed   Vol. 1 -       65:9
    138:14                 161:13, 161:15,       period [35] -            134:16, 135:4,          143:13                 racially [2] -
   office [23] -           161:17, 161:19,        Vol. 1 - 34:24,         135:11, 153:20         proceedings              Vol. 1 - 107:10,
    Vol. 1 - 6:16,         161:21, 161:23         39:20, 39:22,          posted [5] -             Vol. 1 - 162:13         141:13
    13:12, 16:9,          pages [7] - Vol. 1 -    39:24, 40:4, 40:4,      Vol. 1 - 19:17,        process [18] -          racism   Vol. 1 -
    16:13, 25:5,           103:5, 104:8,          41:4, 43:24,            103:14, 121:9,          Vol. 1 - 13:22,         119:14
    32:16, 49:22,          105:8, 105:17,         46:20, 54:11,           134:16, 135:3           14:25, 15:21,          racist [20] -
    50:14, 51:12,          108:5, 146:20,         97:14, 99:25,          posting [3] -            15:22, 16:17,           Vol. 1 - 25:10,
    52:5, 54:22, 57:2,     162:9                  100:10, 101:1,          Vol. 1 - 22:12,         22:18, 22:21,           27:5, 45:25, 47:7,
    57:9, 85:13, 86:3,    pair [2] - Vol. 1 -     101:8, 101:23,          135:6, 135:11           22:23, 23:19,           47:13, 47:24,
    89:20, 90:7, 91:3,     36:12, 124:20          102:5, 102:15,         postings   Vol. 1 -      24:1, 28:16,            48:2, 48:14, 50:9,
    91:18, 132:3,         paragraph [4] -         102:22, 103:1,          109:7                   70:25, 137:1,           50:17, 50:21,
    134:20, 136:7,         Vol. 1 - 17:2,         105:5, 106:25,         posts [3] - Vol. 1 -     138:10, 140:3,          52:16, 59:25,
    136:12                 18:7, 30:17, 30:17     108:7, 109:1,           59:16, 101:5,           140:5, 141:4,           63:17, 63:22,
   officer [40] -         parent [11] -           111:12, 113:7,          127:6                   141:8                   87:2, 117:3,
    Vol. 1 - 36:13,        Vol. 1 - 21:14,        115:7, 116:6,          potential [3] -         produce [2] -            118:9, 152:15,
    36:19, 36:20,          31:4, 34:13,           117:16, 118:17,         Vol. 1 - 11:13,         Vol. 1 - 128:17,        153:3
    36:21, 37:7,           47:23, 132:4,          120:2, 120:16,          131:2, 133:8            128:20                 range [4] - Vol. 1 -
    49:18, 49:19,          132:5, 143:4,          121:3, 127:5,          practice [3] -          produced [4] -           20:25, 28:22,
    55:16, 56:8, 57:2,     143:5, 143:7,          152:25                  Vol. 1 - 36:21,         Vol. 1 - 35:9,          28:23, 29:2
    57:10, 57:21,          143:12, 143:14        persona [3] -            37:13, 47:22            45:9, 55:10,           re   Vol. 1 - 42:13
    58:2, 58:19, 59:1,    parents [16] -          Vol. 1 - 60:6,         preparation [3] -        126:14                 re-entry   Vol. 1 -
    59:5, 59:15,           Vol. 1 - 17:10,        60:9, 134:25            Vol. 1 - 6:17,         production   Vol. 1 -    18:14
    62:16, 72:24,          21:7, 21:12,          personally [5] -         11:20, 137:19           128:22                 reach   Vol. 1 -
    72:25, 78:5,           22:18, 22:22,          Vol. 1 - 90:20,        prepare [5] -           Professional [2] -       43:23
    78:14, 82:25,          23:4, 23:20, 24:2,     110:15, 131:22,         Vol. 1 - 2:20,          Vol. 1 - 1:19,         reached [2] -
    83:6, 85:11,           29:17, 29:17,          149:25, 162:11          16:8, 96:21,            162:24                  Vol. 1 - 68:9,
    85:25, 89:13,          52:21, 69:4,          pertain   Vol. 1 -       137:5, 140:11          program [2] -            148:13
    89:20, 91:7,           131:4, 131:9,          99:13                  prepared [2] -           Vol. 1 - 143:3,        reaction [3] -
    91:20, 91:25,          131:22, 143:2         pertinent   Vol. 1 -     Vol. 1 - 16:9,          143:20                  Vol. 1 - 58:6,
    92:4, 92:14,          part-time [2] -         130:17                  162:10                 programs   Vol. 1 -      66:15, 67:14
    94:20, 131:11,         Vol. 1 - 9:20,        phones   Vol. 1 -       preparing [3] -          143:17                 reading [2] -
    133:17, 138:20,        9:22                   81:7                    Vol. 1 - 6:5,          progressive [2] -        Vol. 1 - 77:1,
    141:6, 150:9,         partial [2] -          photos [5] -             138:6, 140:8            Vol. 1 - 14:1,          86:19
    152:6                  Vol. 1 - 98:13,        Vol. 1 - 146:25,       presence [2] -           14:4                   reads [39] -
   officer's   Vol. 1 -    99:17                  147:1, 147:2,           Vol. 1 - 137:10,       progressively            Vol. 1 - 105:22,
    35:7                  participation           147:7, 147:13           137:11                  Vol. 1 - 44:2           116:10, 118:8,
   officers   Vol. 1 -     Vol. 1 - 40:11        physical   Vol. 1 -     present [7] -           provide [2] -            119:13, 120:7,
    58:18                 particularly [2] -      40:22                   Vol. 1 - 22:10,         Vol. 1 - 17:10,         150:17, 159:3,
   Official   Vol. 1 -     Vol. 1 - 21:5,        pickup [2] -             51:3, 51:20,            17:11                   159:5, 159:7,
    1:8                    31:2                   Vol. 1 - 129:1,         137:16, 138:5,         providing   Vol. 1 -     159:9, 159:11,
   Oneonta   Vol. 1 -     parties [3] -           129:2                   139:12, 154:17          128:24                  159:13, 159:15,
    2:4                    Vol. 1 - 2:14,        pictures [6] -          presented   Vol. 1 -    prudent [2] -            159:17, 159:19,
   ongoing [2] -           20:5, 162:17           Vol. 1 - 21:3,          146:19                  Vol. 1 - 53:3,          159:21, 159:23,
    Vol. 1 - 88:16,       party [2] - Vol. 1 -    22:1, 22:4,            presenting   Vol. 1 -    90:1                    160:3, 160:5,
    135:15                 34:1, 128:22           146:17, 146:19,         152:6                  Public [5] -             160:7, 160:9,
   online [2] -           pass [3] - Vol. 1 -     150:10                 presumably   Vol. 1 -    Vol. 1 - 1:20,          160:11, 160:13,
    Vol. 1 - 69:3,         39:3, 39:4, 41:3      placed [4] -             137:16                  2:17, 2:18,             160:15, 160:17,
    143:17                passing [4] -           Vol. 1 - 54:8,         presuspension [6] -      158:25, 162:25          160:19, 160:21,
   open   Vol. 1 -         Vol. 1 - 39:9,         54:12, 108:22,          Vol. 1 - 16:10,        pulled [2] -             160:23, 161:3,
    36:20                  40:8, 40:16, 40:22     110:19                  16:18, 16:22,           Vol. 1 - 57:4,          161:5, 161:7,
   opening   Vol. 1 -     past [4] - Vol. 1 -    Plaintiff [2] -          16:24, 17:22,           57:4                    161:9, 161:11,
    18:6                   91:14, 95:6,           Vol. 1 - 1:4, 2:4       145:15                 punishment [2] -         161:13, 161:15,
   opinion [2] -           114:11, 127:21        Plaintiff's [22] -      previous [2] -           Vol. 1 - 138:11,        161:17, 161:19,
    Vol. 1 - 121:8,       Paushter [6] -          Vol. 1 - 30:7,          Vol. 1 - 62:22,         138:15                  161:21, 161:23
    133:5                  Vol. 1 - 136:21,       37:24, 39:14,           155:7                  purpose [6] -           ready   Vol. 1 -
   opportunity             137:4, 137:7,          46:5, 57:13, 58:1,     previously [8] -         Vol. 1 - 17:17,         97:3
    Vol. 1 - 17:10         137:16, 140:15,        62:13, 76:23,           Vol. 1 - 41:14,         74:15, 88:13,          real [2] - Vol. 1 -
   opposed [2] -           140:17                 88:5, 89:5, 93:7,       46:5, 54:8, 57:12,      95:24, 96:5,            51:6, 56:21
    Vol. 1 - 137:21,      Payne [34] -            95:18, 96:25,           57:25, 83:8, 87:3,      120:17                 realized   Vol. 1 -
    146:12                 Vol. 1 - 2:1, 4:7,     97:10, 97:18,           88:5                   Pursuant   Vol. 1 -      74:11
   order [2] - Vol. 1 -    22:25, 23:22,          97:24, 98:21,          principal [44] -         35:14                  really [11] -
    39:2, 98:8             26:24, 31:12,          99:11, 99:11,           Vol. 1 - 1:8,          pursue   Vol. 1 -        Vol. 1 - 12:22,
   organized   Vol. 1 -    53:14, 62:3, 62:9,     102:25, 141:23,         11:4, 11:18,            64:6                    52:15, 58:23,
    12:5                   67:8, 71:15, 92:7,     145:11                  11:21, 12:19,          putting   Vol. 1 -       64:6, 87:2,
   others [2] -            92:10, 103:6,         plaintiffs   Vol. 1 -    12:21, 12:24,           17:17                   102:20, 114:10,
    Vol. 1 - 19:18,        107:21, 110:14,        128:4                   13:6, 14:17,           puzzlement   Vol. 1 -    120:8, 131:14,
    135:8                  127:12, 127:14,       play   Vol. 1 - 62:1     14:22, 15:6, 15:8,      62:12                   135:25, 139:5
   Otherwise   Vol. 1 -    127:19, 129:5,        played   Vol. 1 -        15:13, 15:17,                                  reason [3] -
    137:11                 134:14, 137:24,        62:2                    15:24, 16:1,                                    Vol. 1 - 17:19,
   out-of-school [2] -
    Vol. 1 - 14:18,
                           138:2, 139:22,
                           140:20, 142:3,
                                                 playing
                                                  45:20
                                                           Vol. 1 -       16:11, 16:12,
                                                                          16:25, 17:11,
                                                                                                           Q              92:1, 117:2
                                                                                                                         reasoning   Vol. 1 -
    14:23                  142:6, 144:5,         please   Vol. 1 -        17:19, 18:2,                                    133:9
   outbursts   Vol. 1 -    147:24, 149:15,        48:9                    18:11, 18:14,          quality   Vol. 1 -      receive [6] -
    91:15                  149:20, 150:12,       pleased   Vol. 1 -       19:9, 19:12, 28:8,      12:14                   Vol. 1 - 7:9, 9:2,
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 170 of 175




                                                                                                                            169

    29:10,                  18:20                   113:10, 116:9,                                 122:21, 122:24          Vol. 1 - 116:18,
    34:11, 131:23,         relate   Vol. 1 -        116:23, 117:21,                               seniors   Vol. 1 -       128:15
    143:19
   received [8] -
                            98:9
                           related [3] -
                                                    118:6, 118:20,
                                                    118:24, 119:11,
                                                                                   S               46:21
                                                                                                  sense [3] - Vol. 1 -
                                                                                                                          single [2] -
                                                                                                                           Vol. 1 - 98:17,
    Vol. 1 - 7:24,          Vol. 1 - 96:13,         120:5, 120:11,                                 5:14, 51:4, 97:8        99:14
    7:24, 8:24, 20:21,      96:15, 147:18           120:13, 121:5,        safety [4] -            sent [7] - Vol. 1 -     sister [3] -
    28:12, 29:5, 34:2,     relating   Vol. 1 -      121:13, 124:17         Vol. 1 - 36:12,         16:12, 16:12,           Vol. 1 - 52:6,
    78:14                   137:19                 responses [12] -        89:12, 89:13,           23:12, 45:20,           52:9, 52:13
   recently   Vol. 1 -     relative   Vol. 1 -      Vol. 1 - 111:23,       128:6                   50:5, 55:4, 131:7      sister's   Vol. 1 -
    19:3                    162:17                  113:14, 116:16,       salute   Vol. 1 -       separate [3] -           87:7
   recess   Vol. 1 -       relevant   Vol. 1 -      116:17, 121:24,        31:23                   Vol. 1 - 107:8,        sit [2] - Vol. 1 -
    95:13                   27:3                    122:5, 122:8,         sat [6] - Vol. 1 -       125:21, 125:22          106:8, 124:10
   recited   Vol. 1 -      relied [3] -             124:14, 124:16,        91:25, 119:4,          separated [2] -         sitting   Vol. 1 -
    152:9                   Vol. 1 - 75:13,         126:4, 126:9,          119:7, 123:15,          Vol. 1 - 60:13,         120:14
   recognize [4] -          75:21, 75:22            127:1                  123:19, 124:1           105:24                 situation   Vol. 1 -
    Vol. 1 - 146:21,       rely   Vol. 1 -         responsibilities       Savage   Vol. 1 -       separating   Vol. 1 -    14:2
    146:23, 149:9,          74:21                  [4] - Vol. 1 -          60:5                    106:10                 six [2] - Vol. 1 -
    149:25                 remain   Vol. 1 -        9:25, 11:13,          saved   Vol. 1 -        series [2] -             13:1, 93:19
   recognizes   Vol. 1 -    36:22                   11:17, 11:22           129:1                   Vol. 1 - 97:25,        size   Vol. 1 - 12:5
    108:21                 remarks [6] -           rest [2] - Vol. 1 -    saying [9] -             151:14                 Size-wise   Vol. 1 -
   recollection [11] -      Vol. 1 - 31:7,          95:4, 121:18           Vol. 1 - 22:7,         serve [5] - Vol. 1 -     12:12
    Vol. 1 - 30:18,         31:18, 133:19,         restart   Vol. 1 -      31:21, 65:2, 80:7,      130:6, 130:20,         skin   Vol. 1 -
    30:22, 70:8,            133:20, 134:1,          68:2                   81:24, 83:11,           138:12, 138:16,         105:24
    77:14, 80:4,            134:3                  restate   Vol. 1 -      84:7, 87:5, 118:8       138:21                 slash [2] - Vol. 1 -
    84:15, 86:20,          remind   Vol. 1 -        127:13                says [35] - Vol. 1 -    served   Vol. 1 -        93:10, 103:23
    131:18, 154:16,         55:4                   result [6] -            16:24, 18:2, 47:7,      133:25                 slur   Vol. 1 -
    154:22, 154:25         repeat [8] -             Vol. 1 - 15:7,         60:13, 63:16,          service [2] -            25:20
   recommend   Vol. 1 -     Vol. 1 - 24:21,         26:21, 28:13,          63:24, 66:8, 69:1,      Vol. 1 - 7:8, 7:13     slurs   Vol. 1 -
    29:1                    48:7, 70:22, 79:3,      48:5, 49:8, 143:20     69:5, 69:6, 70:2,      Services   Vol. 1 -      65:9
   recommendation           123:12, 123:21,        resulted   Vol. 1 -     70:4, 70:16, 72:8,      2:2                    Snapchat [22] -
   [16] - Vol. 1 -          141:16, 156:11          27:21                  74:9, 77:12,           serving   Vol. 1 -       Vol. 1 - 61:2,
    15:9, 28:21, 35:7,     repeated   Vol. 1 -     results [3] -           84:11, 88:22,           53:17                   62:15, 67:5,
    51:14, 51:17,           45:23                   Vol. 1 - 12:17,        93:10, 96:7,           settle   Vol. 1 -        67:14, 67:17,
    53:10, 130:19,         rephrase [2] -           125:12, 129:8          103:23, 104:22,         50:18                   67:19, 68:21,
    130:22, 130:25,         Vol. 1 - 75:17,        retire   Vol. 1 -       109:23, 109:24,        seven [2] - Vol. 1 -     78:10, 79:10,
    133:3, 135:16,          147:1                   19:5                   113:24, 114:23,         12:25, 12:25            82:23, 83:7, 87:6,
    135:21, 138:10,        replace   Vol. 1 -      retired [2] -           115:2, 115:14,         several [6] -            89:14, 112:10,
    138:15, 139:8,          148:18                  Vol. 1 - 19:3,         115:23, 117:1,          Vol. 1 - 28:15,         113:14, 114:13,
    139:25                 report [21] -            35:24                  120:13, 120:19,         55:19, 66:2, 66:8,      116:11, 118:9,
   recommendations          Vol. 1 - 3:11,         returned [2] -          120:24, 121:10,         82:13, 144:23           119:24, 120:8,
   [2] - Vol. 1 -           37:3, 39:18, 40:9,      Vol. 1 - 18:12,        150:19                 share [12] -             128:25, 145:23
    14:22, 15:17            40:12, 40:17,           56:9                  SC   Vol. 1 - 59:12      Vol. 1 - 35:12,        Snapchats   Vol. 1 -
   recommended [5] -        40:20, 40:23,          returning   Vol. 1 -   scared [7] -             35:17, 58:20,           115:15
    Vol. 1 - 53:12,         42:2, 42:9, 42:17,      18:10                  Vol. 1 - 90:13,         59:3, 73:3, 74:17,     sniper   Vol. 1 -
    130:4, 130:6,           42:17, 42:19,          reveal   Vol. 1 -       113:2, 113:16,          74:18, 114:12,          150:18
    138:20, 141:14          43:7, 45:13,            75:19                  116:24, 117:7,          124:20, 125:12,        social [47] -
   recommending             49:15, 63:3,           revealing   Vol. 1 -    118:11, 119:22          125:15, 151:21          Vol. 1 - 19:14,
    Vol. 1 - 28:17          65:11, 66:9,            75:4                  scheduled [4] -         shared [14] -            21:8, 21:22, 22:3,
   record [15] -            66:25, 72:24           review [4] -            Vol. 1 - 36:6,          Vol. 1 - 19:24,         22:12, 52:20,
    Vol. 1 - 4:13,         reported [7] -           Vol. 1 - 6:4,          36:8, 36:9, 128:10      20:1, 55:21, 57:3,      53:1, 53:3, 55:14,
    62:5, 62:10, 76:5,      Vol. 1 - 37:4,          13:17, 18:24,         scheduling   Vol. 1 -    57:8, 58:10,            55:20, 57:6,
    92:10, 92:12,           49:17, 64:10,           162:15                 55:8                    58:12, 58:15,           59:16, 81:7,
    92:12, 98:2, 98:6,      66:3, 82:24,           reviewed [6] -         schooling [5] -          66:13, 91:17,           82:25, 90:17,
    99:5, 99:9, 136:3,      82:25, 162:8            Vol. 1 - 6:7,          Vol. 1 - 143:2,         114:10, 125:17,         91:19, 96:8,
    147:20, 158:4,         reporter [7] -           13:19, 14:3,           143:10, 143:18,         126:4, 129:8            96:13, 100:5,
    162:12                  Vol. 1 - 1:19,          52:12, 121:25,         143:20, 143:23         sharing [2] -            100:6, 100:13,
   recorded   Vol. 1 -      1:20, 2:19, 4:13,       124:14                schools [3] -            Vol. 1 - 21:25,         101:4, 101:11,
    43:3                    5:5, 162:24,           reviewing   Vol. 1 -    Vol. 1 - 1:7, 8:1,      89:22                   102:1, 102:8,
   recording   Vol. 1 -     162:24                  124:15                 12:8                   she's [2] - Vol. 1 -     102:19, 103:12,
    42:13                  reporting [2] -         Reviews [14] -         science   Vol. 1 -       105:22, 128:5           103:14, 103:21,
   recover   Vol. 1 -       Vol. 1 - 69:3,          Vol. 1 - 30:9,         40:20                  SHEET [3] - Vol. 1 -     103:23, 104:9,
    34:5                    91:22                   38:1, 41:21, 46:7,    scope   Vol. 1 -         159:1, 160:1,           106:22, 108:2,
   reference [3] -         reports   Vol. 1 -       80:3, 86:10, 88:6,     128:15                  161:1                   109:5, 109:8,
    Vol. 1 - 61:2,          11:23                   98:1, 99:4,           score   Vol. 1 -        sheet(s   Vol. 1 -       111:20, 114:20,
    61:5, 148:17           represent   Vol. 1 -     104:21, 116:21,        43:20                   158:9                   115:13, 119:12,
   referencing              99:12                   142:15, 146:16,       seat [3] - Vol. 1 -     Sherwood [2] -           120:6, 122:12,
    Vol. 1 - 55:8          representation           147:17                 105:25, 109:12,         Vol. 1 - 141:4,         125:9, 126:2,
   referrals   Vol. 1 -     Vol. 1 - 98:11         Richard   Vol. 1 -      109:14                  141:5                   126:22, 127:6,
    13:8                   representative           150:22                seating [13] -          short [7] - Vol. 1 -     127:17, 133:13
   referred [3] -           Vol. 1 - 99:10         rights [7] -            Vol. 1 - 106:10,        33:15, 34:4,           solution   Vol. 1 -
    Vol. 1 - 27:15,        representatives          Vol. 1 - 32:17,        107:4, 107:6,           54:11, 56:23,           75:25
    136:13, 152:12          Vol. 1 - 32:15          80:8, 80:14,           107:17, 108:14,         128:2, 146:6,          someone [8] -
   referring [6] -         represented              80:22, 80:24,          108:22, 109:10,         151:13                  Vol. 1 - 13:10,
    Vol. 1 - 69:23,         Vol. 1 - 98:7           81:3, 81:10            123:11, 124:9,         shorthand   Vol. 1 -     14:18, 49:6,
    82:18, 85:19,          request [6] -           riled [2] - Vol. 1 -    125:7, 141:13,          162:9                   65:21, 69:14,
    110:4, 116:2,           Vol. 1 - 26:25,         50:8, 50:18            155:9, 155:16          shortly [2] -            69:15, 115:15,
    133:20                  45:10, 56:2,           RMR   Vol. 1 - 162:7   seats [4] - Vol. 1 -     Vol. 1 - 56:14,         133:23
   reflect [2] -            126:15, 126:18,        road [2] - Vol. 1 -     105:22, 106:7,          68:20                  sometime [2] -
    Vol. 1 - 62:10,         153:24                  2:7, 74:12             107:11, 120:16         showed [8] -             Vol. 1 - 46:2,
    136:3                  requested   Vol. 1 -    role [2] - Vol. 1 -    section [2] -            Vol. 1 - 21:22,         76:10
   reflected   Vol. 1 -     125:18                  13:5, 14:17            Vol. 1 - 37:2,          57:5, 58:2, 67:5,      somewhat   Vol. 1 -
    102:25                 requirements            room [16] - Vol. 1 -    142:17                  67:19, 67:23,           46:21
   refresh [7] -            Vol. 1 - 143:18         36:19, 36:20,         sections   Vol. 1 -      83:9, 84:10            son [3] - Vol. 1 -
    Vol. 1 - 30:18,        reschedule   Vol. 1 -    36:22, 36:24,          36:14                  showing [24] -           132:19, 132:25,
    70:7, 77:14,            128:12                  36:24, 37:2, 37:2,    seeing [2] -             Vol. 1 - 30:6,          148:23
    84:15, 86:20,          reserved [3] -           37:8, 52:7, 58:24,     Vol. 1 - 58:20,         37:23, 39:13,          sorry [8] - Vol. 1 -
    154:16, 154:21          Vol. 1 - 2:22,          63:1, 64:12,           150:2                   41:14, 46:4,            31:11, 75:15,
   refused   Vol. 1 -       4:18, 162:14            67:18, 109:18,        seek   Vol. 1 -          57:12, 57:25,           107:23, 111:1,
    90:21                  resource   Vol. 1 -      136:4, 145:5           21:10                   58:23, 61:16,           123:4, 123:23,
   regarding [19] -         49:18                  roster   Vol. 1 -      seemed   Vol. 1 -        76:23, 82:19,           141:22, 147:16
    Vol. 1 - 90:12,        respective   Vol. 1 -    3:13                   98:9                    86:7, 88:4, 97:9,      sort [4] - Vol. 1 -
    96:8, 100:5,            103:5                  roughly [2] -          seemingly [2] -          97:23, 98:21,           46:22, 59:3,
    100:13, 101:4,         respond [3] -            Vol. 1 - 56:11,        Vol. 1 - 107:9,         141:23, 145:2,          88:15, 88:16
    101:11, 102:1,          Vol. 1 - 17:13,         68:15                  110:18                  145:10, 146:14,        sorted   Vol. 1 -
    102:8, 102:19,          103:20, 106:19         route [3] - Vol. 1 -   Seems   Vol. 1 -         149:23, 150:14,         14:7
    103:12, 103:21,        responded [2] -          1:21, 70:13, 70:14     66:2                    154:7, 155:3           Southern   Vol. 1 -
    104:9, 106:22,          Vol. 1 - 109:9,        RT [2] - Vol. 1 -      segregated   Vol. 1 -   shows   Vol. 1 -         12:8
    108:2, 109:5,           127:5                   120:2, 150:15          113:12                  83:12                  space   Vol. 1 -
    111:20, 119:12,        response [37] -         RT's   Vol. 1 -        semester   Vol. 1 -     sides   Vol. 1 -         58:15
    119:14, 120:6           Vol. 1 - 5:2,           120:11                 125:8                   20:6                   Spagnoli [141] -
   regards   Vol. 1 -       48:13, 62:12,          rude   Vol. 1 -        sen   Vol. 1 -          sign [2] - Vol. 1 -      Vol. 1 - 2:5, 3:4,
    124:25                  100:4, 100:13,          117:1                  122:24                  4:19, 60:5              4:17, 5:7, 6:16,
   regents [5] -            101:3, 101:11,         run   Vol. 1 - 42:19   send [3] - Vol. 1 -     signature [6] -          6:18, 6:19, 9:12,
    Vol. 1 - 142:21,        102:1, 102:8,          Ruth [4] - Vol. 1 -     16:18, 22:7,            Vol. 1 - 3:5,           12:1, 12:9, 15:2,
    142:24, 143:23,         102:19, 103:12,         1:19, 2:18, 162:7,     143:12                  38:8, 158:1,            20:11, 20:15,
    143:24, 144:2           104:9, 105:9,           162:23                sending [2] -            159:25, 160:25,         23:6, 24:4, 24:12,
   Registered [5] -         105:14, 105:21,                                Vol. 1 - 22:4,          161:25                  24:19, 25:6, 27:2,
    Vol. 1 - 1:19,          106:21, 107:3,                                 25:2                   signed [3] -             31:9, 31:13,
    1:20, 2:18,             107:13, 108:1,                                senior [5] -             Vol. 1 - 2:16,          31:16, 32:7, 33:4,
    162:24, 162:24          108:18, 109:4,                                 Vol. 1 - 14:15,         16:12, 162:21           33:9, 33:12,
   reiterate   Vol. 1 -     111:20, 112:18,                                38:25, 54:9,           similar [2] -            33:21, 35:12,
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 171 of 175




                                                                                                                         170

    35:14,                 85:7, 117:1,            22:19, 23:17,         97:14, 97:16,           14:12, 14:18,         teary-eyed   Vol. 1 -
    38:17, 41:18,          120:15, 128:9,          23:20, 41:6,          98:10, 102:25,          14:23, 15:19,          134:11
    45:11, 48:6,           128:9, 128:17,          53:16, 53:25,         103:1, 105:24,          16:10, 16:14,         tells   Vol. 1 -
    53:23, 59:6,           128:17, 128:21,         60:8, 70:24, 74:7,    106:8, 106:10,          16:15, 16:23,          44:20
    59:20, 60:24,          128:21, 134:17,         74:9, 78:3, 84:1,     107:7, 107:9,           17:25, 18:10,         term   Vol. 1 -
    61:10, 61:12,          135:5, 145:16,          94:18, 96:3,          107:18, 108:23,         20:8, 27:21,           53:11
    61:18, 62:4,           146:18, 147:3,          106:20, 111:15,       109:19, 110:4,          34:15, 51:18,         terms   Vol. 1 -
    62:10, 64:16,          147:12, 148:11          112:19, 114:18,       110:4, 110:11,          52:22, 52:23,          20:15
    66:18, 70:21,         Spero's [3] -            116:2, 126:7,         110:12, 110:12,         53:11, 53:18,         test [2] - Vol. 1 -
    71:6, 71:19, 73:6,     Vol. 1 - 48:13,         130:3, 130:4,         110:19, 113:24,         53:21, 54:3, 54:6,     18:22, 43:19
    73:14, 73:20,          76:17, 76:19            133:2, 134:13,        113:25, 116:19,         70:15, 71:5,          testified [7] -
    74:4, 74:9, 74:23,    spoke [15] -             136:8, 141:11,        121:9, 121:18,          71:18, 77:21,          Vol. 1 - 4:3,
    75:14, 76:1,           Vol. 1 - 28:10,         145:22, 150:7,        122:21, 123:10,         104:19, 130:7,         94:24, 153:4,
    76:14, 76:17,          45:22, 49:23,           151:7, 152:3          123:15, 123:19,         133:6, 133:9,          153:10, 153:17,
    78:19, 78:24,          84:23, 85:1,           student [116] -        123:25, 124:1,          134:1, 134:4,          154:8, 156:12
    79:2, 81:4, 83:17,     89:18, 90:10,           Vol. 1 - 3:15,        124:10, 124:19,         135:14, 136:13,       testify   Vol. 1 -
    87:19, 88:19,          91:7, 91:11,            3:16, 11:22,          125:4, 125:17,          136:17, 138:21,        92:13
    90:23, 92:3,           118:7, 129:15,          12:17, 13:8,          125:19, 126:1,          139:9, 145:18         testimony [12] -
    92:11, 92:17,          132:15, 133:14,         13:18, 13:20,         126:21, 127:4,         suspensions [3] -       Vol. 1 - 2:20,
    92:22, 94:6, 95:1,     145:17, 148:4           13:21, 14:2, 15:5,    129:17, 129:20,         Vol. 1 - 20:24,        3:1, 6:12, 6:13,
    95:6, 95:11, 98:2,    spoken [3] -             18:9, 18:10,          131:3, 131:4,           28:24, 28:25           92:4, 92:15,
    98:6, 98:25, 99:5,     Vol. 1 - 26:1,          18:19, 18:22,         131:8, 132:13,         Susquehanna             152:12, 152:15,
    99:8, 102:23,          55:19, 93:19            19:17, 21:5,          133:16, 134:23,         Vol. 1 - 1:21          153:20, 156:25,
    103:8, 104:20,        sports   Vol. 1 -        21:22, 21:24,         135:4, 135:8,          swore  Vol. 1 -         158:4, 162:8
    106:15, 109:12,        13:3                    22:1, 22:7, 22:12,    143:22, 144:18,         82:13                 text [3] - Vol. 1 -
    109:15, 110:13,       ST [2] - Vol. 1 -        25:10, 25:19,         146:21, 147:7,         sworn [3] - Vol. 1 -    23:2, 23:3, 24:7
    110:21, 111:2,         103:18, 104:3           25:23, 25:24,         147:14, 148:23,         4:3, 158:21, 162:8    thank [10] -
    111:5, 113:23,        staff [9] - Vol. 1 -     26:1, 26:4, 26:9,     149:7, 149:8,          Syracuse [2] -          Vol. 1 - 19:8,
    115:19, 117:18,        11:12, 13:9,            26:10, 27:9,          149:12, 150:9,          Vol. 1 - 2:7, 6:14     45:11, 62:9,
    117:22, 119:8,         27:15, 29:19,           27:21, 27:24,         151:24, 155:9,         system [2] -            74:13, 137:23,
    120:20, 120:22,        37:10, 60:10,           28:6, 31:1, 31:3,     155:17, 155:20,         Vol. 1 - 36:3,         142:8, 145:8,
    121:20, 122:13,        60:18, 131:4,           31:6, 33:19, 34:1,    155:21, 156:9,          42:13                  156:21, 156:23,
    124:8, 126:3,          134:20                  34:9, 34:15,          156:13                                         156:24
    126:16, 127:11,       stand   Vol. 1 -         34:18, 35:1,         subject [6] -                                  theme   Vol. 1 -
    127:18, 127:21,
    128:3, 134:5,
                           42:7
                          standing [3] -
                                                   37:18, 41:7, 42:1,
                                                   45:20, 58:18,
                                                                         Vol. 1 - 33:10,
                                                                         75:4, 75:19, 94:5,
                                                                                                         T              42:22
                                                                                                                       themselves [2] -
    135:7, 135:25,         Vol. 1 - 38:15,         62:8, 63:21,          98:11, 128:22                                  Vol. 1 - 19:18,
    136:3, 137:8,          39:8, 54:23             63:23, 64:10,        submitted [2] -         tabulated   Vol. 1 -    19:23
    137:18, 137:23,       Star   Vol. 1 -          64:11, 64:15,         Vol. 1 - 146:25,        42:17                 there's [20] -
    138:23, 139:6,         42:22                   64:17, 65:24,         147:3                  tabulates   Vol. 1 -    Vol. 1 - 18:7,
    139:11, 139:13,       start [3] - Vol. 1 -     67:6, 69:19, 70:3,   subpoena   Vol. 1 -      42:15                  18:8, 18:23,
    139:16, 139:18,        10:8, 16:21, 99:20      70:17, 78:15,         128:21                 tag [3] - Vol. 1 -      23:24, 24:12,
    141:19, 141:25,       started [3] -            81:10, 85:9,         Subscribed   Vol. 1 -    134:17, 135:5,         36:15, 44:21,
    142:5, 142:7,          Vol. 1 - 12:3,          85:16, 87:25,         158:21                  150:18                 45:5, 67:15, 70:2,
    144:3, 144:10,         82:9, 139:5             89:21, 99:14,        subsequently            taken [9] - Vol. 1 -    70:3, 70:4, 70:11,
    144:21, 145:3,        starting   Vol. 1 -      99:21, 99:25,         Vol. 1 - 111:22         24:18, 34:6,           71:24, 89:15,
    145:5, 146:4,          107:4                   100:9, 100:9,        Sue   Vol. 1 - 4:7       55:24, 71:4, 89:5,     93:7, 99:21,
    147:20, 148:3,        starts   Vol. 1 -        100:24, 100:25,      Suite   Vol. 1 - 2:3     95:13, 99:12,          108:17, 117:19,
    148:16, 151:13,        105:2                   101:7, 101:22,       summary [3] -            152:5, 158:5           139:18
    151:17, 151:23,       state [22] -             102:4, 102:14,        Vol. 1 - 3:15,         takes   Vol. 1 -       thereafter   Vol. 1 -
    153:9, 153:13,         Vol. 1 - 1:21,          102:15, 102:22,       3:16, 99:14             18:16                  56:14
    153:15, 153:23,        4:12, 17:19,            103:15, 103:17,      summation   Vol. 1 -    taking [4] -           therefrom   Vol. 1 -
    155:14, 155:24,        35:24, 42:8,            104:6, 104:10,        88:17                   Vol. 1 - 39:2,         2:20
    156:7, 156:20          42:16, 42:16,           105:5, 105:12,       summer   Vol. 1 -        68:11, 145:4,         they're [3] -
   spe   Vol. 1 - 62:23    42:19, 69:2,            105:17, 105:18,       41:8                    152:3                  Vol. 1 - 31:12,
   speak [16] -            69:11, 69:14,           106:25, 108:6,       SUNY   Vol. 1 - 7:5     Talbut [28] -           90:15, 149:8
    Vol. 1 - 6:15,         69:15, 69:18,           108:6, 108:10,       superintendent           Vol. 1 - 49:19,       thing [3] - Vol. 1 -
    20:15, 53:2,           72:25, 78:16,           109:1, 109:17,       [25] - Vol. 1 -          55:16, 56:8, 57:2,     53:4, 90:1, 90:3
    58:14, 64:20,          79:11, 112:21,          111:11, 113:6,        1:7, 15:12, 16:7,       57:10, 57:21,         thinking   Vol. 1 -
    64:23, 85:10,          117:7, 117:11,          113:6, 115:5,         73:2, 73:12,            58:2, 58:20, 59:5,     19:25
    85:11, 85:13,          131:5, 158:16,          115:6, 116:5,         82:12, 125:18,          59:15, 62:16,         third   Vol. 1 -
    85:25, 86:1, 86:2,     162:3                   117:15, 117:16,       125:18, 125:21,         72:24, 78:6,           114:23
    91:5, 91:6, 93:21,    stated [4] -             118:16, 118:16,       129:9, 130:16,          78:14, 82:25,         thirty [5] -
    125:19                 Vol. 1 - 49:12,         118:25, 119:3,        136:15, 136:17,         83:6, 85:11,           Vol. 1 - 13:2,
   speaker   Vol. 1 -      64:14, 86:24,           120:1, 120:2,         136:20, 136:24,         85:25, 89:13,          55:2, 55:2, 68:18,
    72:9                   92:13                   120:14, 121:2,        137:1, 137:7,           89:20, 91:7,           127:22
   speaking [2] -         statement [2] -          121:2, 133:15,        140:4, 140:15,          91:20, 91:25,         thorough   Vol. 1 -
    Vol. 1 - 30:19,        Vol. 1 - 50:2,          144:8, 149:10,        140:18, 140:22,         94:20, 131:11,         93:24
    51:8                   80:13                   149:23, 149:24,       140:25, 143:9,          133:17, 150:9,        thoroughly   Vol. 1 -
   speaks   Vol. 1 -      states [3] -             150:15, 155:5         143:9, 143:11           152:6                  94:8
    115:20                 Vol. 1 - 1:1,          student's [3] -       superintendent's        Talbut's [2] -         though [2] -
   specific [12] -         63:21, 154:13           Vol. 1 - 35:11,      [14] - Vol. 1 -          Vol. 1 - 92:4,         Vol. 1 - 92:18,
    Vol. 1 - 22:23,       station [2] -            65:4, 148:17          6:13, 14:13,            92:14                  124:5
    26:2, 26:3, 26:8,      Vol. 1 - 62:8,         students [151] -       34:18, 35:8, 51:9,     talkative   Vol. 1 -   thoughts   Vol. 1 -
    27:17, 30:25,          67:7                    Vol. 1 - 10:7,        71:13, 94:8,            113:25                 146:2
    48:12, 59:18,         statistics   Vol. 1 -    12:4, 12:5, 13:13,    94:12, 131:16,         tallied   Vol. 1 -     threat [10] -
    60:11, 79:24,          12:17                   13:15, 13:16,         131:21, 137:20,         126:4                  Vol. 1 - 22:20,
    116:17, 124:25        stay [2] - Vol. 1 -      19:14, 20:13,         138:7, 139:14,         tally [2] - Vol. 1 -    23:20, 23:24,
   specifically [18] -     52:19, 53:1             21:4, 21:6, 21:8,     153:19                  126:20, 127:1          24:1, 24:2, 24:3,
    Vol. 1 - 18:5,        Staying   Vol. 1 -       21:9, 27:14, 28:6,   superior   Vol. 1 -     tallying   Vol. 1 -     24:17, 121:8,
    32:2, 32:14,           80:6                    28:7, 28:11,          12:16                   126:8                  122:6, 150:8
    34:17, 48:15,         stenographer [11] -      28:15, 28:18,        supported   Vol. 1 -    TASC [2] - Vol. 1 -    threatening [3] -
    49:14, 53:13,          Vol. 1 - 23:11,         28:21, 29:15,         135:8                   142:20, 142:23         Vol. 1 - 60:6,
    59:22, 62:23,          24:23, 48:10,           29:17, 29:20,        supportive   Vol. 1 -   task   Vol. 1 -         60:7, 121:9
    73:21, 107:16,         72:4, 75:8, 81:16,      30:18, 31:18,         108:18                  124:20                threats [3] -
    125:9, 125:25,         111:4, 122:18,          34:6, 36:15, 37:9,   surprise [4] -          tasked   Vol. 1 -       Vol. 1 - 22:5,
    131:9, 132:18,         124:24, 141:18,         37:10, 38:25,         Vol. 1 - 91:24,         140:8                  22:15, 60:2
    136:19, 145:25,        156:3                   43:14, 47:1, 49:3,    92:18, 93:2, 93:3      taught [2] -           throughout   Vol. 1 -
    155:15                stepped   Vol. 1 -       53:3, 53:6, 53:8,    sus   Vol. 1 - 15:12     Vol. 1 - 10:2,         125:8
   specifics [5] -         155:1                   55:20, 57:3,         SUSAN   Vol. 1 - 2:1     10:22                 throwing [4] -
    Vol. 1 - 17:3,        stipulate   Vol. 1 -     58:12, 58:16,        Susan's   Vol. 1 -      teach [3] - Vol. 1 -    Vol. 1 - 65:22,
    33:2, 50:20, 86:6,     102:24                  58:25, 60:4,          145:5                   10:11, 10:24,          65:25, 66:3, 66:3
    129:13                stipulated   Vol. 1 -    60:10, 60:11,        suspend [14] -           143:15                thrown   Vol. 1 -
   speed   Vol. 1 -        2:14                    60:14, 60:15,         Vol. 1 - 15:13,        teacher [15] -          34:5
    102:24                stipulations             62:20, 62:23,         18:2, 68:20, 69:7,      Vol. 1 - 9:23,        Thursdays   Vol. 1 -
   spell [3] - Vol. 1 -    Vol. 1 - 4:16           63:3, 63:4, 64:5,     70:8, 71:11,            10:1, 10:5, 11:15,     54:24
    4:12, 18:5, 132:7     stolen   Vol. 1 -        64:8, 64:12,          77:15, 77:24,           13:8, 13:23,          Tier   Vol. 1 - 12:8
   spend   Vol. 1 -        65:15                   64:19, 65:1, 65:4,    78:22, 79:13,           13:24, 18:23,         till   Vol. 1 -
    96:21                 storm   Vol. 1 -         65:9, 65:18, 66:2,    79:15, 85:3,            43:18, 47:3, 50:7,     145:6
   spent   Vol. 1 -        34:6                    66:8, 67:1, 72:23,    130:16, 136:9           52:18, 54:13,         today [4] - Vol. 1 -
    131:7                 straight   Vol. 1 -      81:6, 82:10,         suspended [9] -          63:2, 64:10            5:8, 6:5, 6:17,
   Spero [37] -            52:1                    82:11, 82:24,         Vol. 1 - 34:7,         teachers [5] -          153:17
    Vol. 1 - 1:3, 4:8,    strategies [3] -         85:24, 87:4, 87:7,    87:1, 104:22,           Vol. 1 - 11:23,       tomorrow [2] -
    4:9, 37:15, 37:16,     Vol. 1 - 46:20,         88:1, 89:11,          133:4, 135:2,           36:14, 47:24,          Vol. 1 - 128:7,
    47:6, 47:25, 52:8,     46:24, 47:2             89:15, 89:17,         135:17, 141:14,         51:6, 124:20           128:10
    52:8, 52:17, 60:5,    street [5] -             89:21, 89:22,         143:25, 144:9          teaching [3] -         top [7] - Vol. 1 -
    76:12, 76:13,          Vol. 1 - 2:3,           89:23, 90:1, 90:6,   suspending [2] -         Vol. 1 - 10:17,        59:12, 66:25,
    77:12, 77:20,          49:5, 51:4, 51:7,       90:15, 91:18,         Vol. 1 - 16:25,         11:3, 11:7             77:11, 84:11,
    82:7, 83:20,           133:22                  91:21, 92:2, 93:7,    17:20                  team [3] - Vol. 1 -     88:22, 102:10,
    84:16, 84:19,         strike [31] -            93:15, 93:20,        suspension [38] -        36:12, 89:12,          151:25
    84:22, 84:23,          Vol. 1 - 15:12,         96:1, 96:23,          Vol. 1 - 6:11,          89:13                 touch   Vol. 1 -
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 172 of 175




                                                                                                                            171

    18:22                  type [3] - Vol. 1 -      83:12, 83:15,        violated   Vol. 1 -        108:5, 108:25          36:17
   toward   Vol. 1 -        24:7, 58:15,            83:25, 84:3,          13:10                    VS931   Vol. 1 -       wise   Vol. 1 - 90:2
    52:14                   126:11                  89:23, 112:12,       violating [3] -            105:12                withdraw   Vol. 1 -
   towards [2] -           types   Vol. 1 -         114:15, 114:16,       Vol. 1 - 80:8,           VS933   Vol. 1 -        153:13
    Vol. 1 - 25:24,         44:15                   115:16, 118:9,        80:14, 80:22              105:15                withdrawing
    31:8                                            119:24, 120:7,       violations [2] -          VS934   Vol. 1 -        Vol. 1 - 74:10
   TP [2] - Vol. 1 -                                121:6, 131:4,         Vol. 1 - 17:1,            109:6                 withhold   Vol. 1 -
    105:18, 106:19
   TP's   Vol. 1 -
                                    U               131:14, 145:24
                                                   videos [2] -
                                                                          17:4
                                                                         violence   Vol. 1 -
                                                                                                                           99:16
                                                                                                                          within [4] -
    106:21
   track   Vol. 1 -        U.S [2] - Vol. 1 -
                                                    Vol. 1 - 58:21,
                                                    115:15
                                                                          60:21
                                                                         violent [5] -
                                                                                                             W             Vol. 1 - 20:25,
                                                                                                                           54:11, 105:25,
    41:11                   32:15, 32:16           viewed [5] -           Vol. 1 - 42:8,                                   128:24
   transcript [3] -        uh-huh [7] -             Vol. 1 - 62:15,       42:18, 70:3,             wait [6] - Vol. 1 -    witness [24] -
    Vol. 1 - 2:20,          Vol. 1 - 5:13,          62:16, 68:14,         70:16, 87:6               5:1, 52:5, 111:14,     Vol. 1 - 1:25,
    158:7, 162:15           38:5, 61:23,            68:15, 83:15         viral [2] - Vol. 1    -    138:5, 145:3,          3:2, 4:2, 31:15,
   transcription            63:20, 93:9,           viewing [3] -          21:9, 58:11               145:6                  32:7, 35:13,
    Vol. 1 - 162:11         114:4, 122:2            Vol. 1 - 58:6,       visible   Vol. 1 -        waive   Vol. 1 -        73:10, 74:13,
   transferred [2] -       unannounced              67:14, 68:21          36:25                     75:23                  95:11, 138:24,
    Vol. 1 - 10:18,         Vol. 1 - 90:3          Vin [2] - Vol. 1 -    visit [2] - Vol. 1    -   waived [2] -            139:10, 139:12,
    35:2                   underage   Vol. 1 -      67:17, 77:20          32:17, 32:19              Vol. 1 - 2:15,         139:14, 139:17,
   transition   Vol. 1 -    21:21                  Vincent [110] -       visited   Vol. 1 -         2:18                   144:23, 145:8,
    11:7                   undergraduate            Vol. 1 - 4:8, 4:8,    32:24                    walk   Vol. 1 -         147:21, 153:14,
   traveling   Vol. 1 -     Vol. 1 - 8:3            37:15, 37:16,        VS429   Vol. 1 -           56:19                  156:24, 158:1,
    128:6                  understand [6] -         40:8, 41:10, 43:6,    149:23                   Wallack   Vol. 1 -      159:25, 160:25,
   trenches   Vol. 1 -      Vol. 1 - 4:23,          45:15, 45:19,        VS432 [2] - Vol. 1    -    91:9                   161:25, 162:14
    74:25                   5:6, 12:11, 24:5,       45:20, 47:6,          147:21, 148:1            wanted [4] -           woman [5] - Vol. 1 -
   Trevor's   Vol. 1 -      127:1, 136:25           48:20, 49:4, 50:8,   VS433   Vol. 1 -           Vol. 1 - 52:4,         58:24, 67:22,
    106:12                 understanding            50:21, 50:24,         150:15                    85:25, 143:7,          82:19, 83:24, 84:2
   trial [2] - Vol. 1 -    [14] - Vol. 1 -          51:15, 51:19,        VS871   Vol. 1 -           145:6                 wondering   Vol. 1 -
    2:22, 4:18              14:16, 38:14,           52:3, 52:19,          101:6                    warning [2] -           156:15
   trouble   Vol. 1 -       39:7, 49:2, 59:14,      52:21, 52:25,        VS872   Vol. 1 -           Vol. 1 - 14:9,        wouldn't [7] -
    115:16                  80:18, 80:20,           53:17, 53:21,         101:10                    43:16                  Vol. 1 - 25:1,
   truancy   Vol. 1 -       99:24, 100:9,           53:24, 54:3,         VS873   Vol. 1 -          warranted [4] -         66:17, 76:1, 89:1,
    45:2                    100:25, 101:7,          54:16, 59:24,         101:13                    Vol. 1 - 14:23,        93:1, 93:2, 93:3
   truant [7] -             102:4, 155:19,          60:5, 60:6, 62:7,    VS874   Vol. 1 -           15:18, 16:7, 54:14    writing [6] -
    Vol. 1 - 43:13,         156:13                  63:6, 64:7, 64:8,     100:8                    Wars   Vol. 1 -         Vol. 1 - 27:2,
    43:14, 43:15,          understood   Vol. 1 -    64:14, 64:23,        VS875   Vol. 1 -           42:22                  35:9, 45:10,
    43:18, 43:22,           6:1                     65:2, 65:5, 65:14,    100:16                   waste   Vol. 1 -        55:10, 56:5,
    43:24, 44:8            unfounded   Vol. 1 -     65:14, 65:18,        VS876   Vol. 1 -           103:8                  126:15
   truck [2] - Vol. 1 -     63:2                    65:21, 65:25,         100:12                   watch   Vol. 1 -       written [4] -
    129:1, 129:2           Union-endicott           66:3, 67:2, 67:7,    VS880 [2] - Vol. 1    -    22:9                   Vol. 1 - 13:23,
   true [2] - Vol. 1 -     [3] - Vol. 1 -           67:19, 68:20,         111:14, 111:16           watching [2] -          65:11, 80:11,
    158:6, 162:12           6:24, 6:25, 7:3         71:9, 76:17,         VS881 [2] - Vol. 1    -    Vol. 1 - 19:19,        103:3
   truth   Vol. 1 -        UNITED   Vol. 1 -        76:19, 77:15,         111:19, 112:19            22:8                  wrong   Vol. 1 -
    92:6                    1:1                     77:24, 78:22,        VS882   Vol. 1 -          we'd [4] - Vol. 1 -     74:11
   truthful [2] -          University   Vol. 1 -    79:14, 79:15,         113:6                     26:25, 35:6, 45:8,    wrote [4] - Vol. 1 -
    Vol. 1 - 4:22,          7:23                    80:8, 80:14,         VS883   Vol. 1 -           56:2                   13:23, 51:10,
    5:23                   unloading [4] -          80:22, 80:23,         113:9                    we'll [7] - Vol. 1 -    108:14, 121:6
   turban   Vol. 1 -        Vol. 1 - 67:25,         84:23, 85:2, 85:3,   VS884   Vol. 1 -           5:18, 16:21,
    63:23                   68:12, 68:13,           85:9, 85:10,          114:5                     16:23, 35:9, 68:1,
   turn [9] - Vol. 1 -
    36:16, 42:15,
                            82:19
                           upon [2] - Vol. 1 -
                                                    85:24, 87:8, 94:5,
                                                    96:15, 107:25,
                                                                         VS886
                                                                          100:4
                                                                                 Vol. 1 -           102:24, 126:14
                                                                                                   we're [7] - Vol. 1 -            Y
    42:16, 63:10,           18:9, 98:11             112:22, 112:25,      VS887   Vol. 1 -           4:7, 6:21, 29:25,
    84:9, 100:3,           upper   Vol. 1 -         113:2, 120:15,        101:22                    36:3, 90:4,           yeah [20] - Vol. 1 -
    116:5, 121:1,           58:13                   122:5, 122:9,        VS888   Vol. 1 -           104:10, 111:9          16:16, 22:24,
    141:24                 upset [8] - Vol. 1 -     123:18, 123:25,       101:25                   We've   Vol. 1 -        23:8, 33:14,
   turned   Vol. 1 -        19:18, 21:4, 28:8,      129:1, 129:2,        VS889   Vol. 1 -           144:23                 35:23, 38:21,
    13:11                   51:8, 63:17, 82:9,      130:3, 130:6,         102:3                    weapon [2] -            42:25, 45:7,
   turning [42] -           82:13, 93:5             130:20, 133:4,       VS890   Vol. 1 -           Vol. 1 - 22:12,        76:21, 84:17,
    Vol. 1 - 100:8,        using [3] - Vol. 1 -     133:13, 133:18,       102:7                     84:11                  92:8, 92:21, 95:9,
    100:12, 100:15,         22:3, 45:21,            133:25, 135:6,       VS891   Vol. 1 -          weather [3] -           96:15, 98:4,
    100:24, 101:6,          162:10                  138:11, 138:15,       105:17                    Vol. 1 - 18:8,         139:16, 139:17,
    101:10, 101:13,        Usual   Vol. 1 -         138:21, 139:8,       VS892   Vol. 1 -           24:11, 128:5           139:24, 144:21,
    101:22, 101:25,         4:16                    141:14, 142:18,       105:20                   week   Vol. 1 -         156:12
    102:3, 102:7,          Usually   Vol. 1 -       143:1, 143:25,       VS893   Vol. 1 -           114:11                yep [2] - Vol. 1 -
    102:10, 102:14,         15:1                    145:16, 151:6,        106:24                   weekend   Vol. 1 -      94:23, 100:18
    102:18, 102:21,                                 152:14, 152:18,      VS894 [2] - Vol. 1    -    34:1                  yet   Vol. 1 - 98:25
                                                                                                   weeks [2] - Vol. 1 -   York [3] - Vol. 1 -
    103:11, 104:5,
    104:8, 104:15,
    105:4, 105:8,
                                    V               152:21, 153:2,
                                                    153:17, 153:18,
                                                    155:8, 155:15,
                                                                          107:3, 108:3
                                                                         VS896 [2] - Vol. 1
                                                                          103:15, 103:18
                                                                                               -    32:3, 128:24
                                                                                                   Wendy [5] - Vol. 1 -
                                                                                                                           1:2, 2:3, 162:3
                                                                                                                          you'd [2] - Vol. 1 -
    105:11, 105:17,                                 156:8, 156:13,       VS898   Vol. 1 -           16:1, 73:3, 73:9,      13:23, 99:20
                           V.S   Vol. 1 - 1:3                                                       74:16, 76:9           young [7] - Vol. 1 -
    105:20, 106:24,                                 156:16, 156:17        103:24
                           VADIR [6] - Vol. 1 -                                                    Wendy's [2] -           2:1, 4:7, 30:1,
    107:2, 108:5,                                  Vincent's [21] -      VS899   Vol. 1 -
                            42:6, 42:17,                                                            Vol. 1 - 74:21,        49:14, 59:15,
    108:25, 111:19,                                 Vol. 1 - 38:15,       102:14
                            42:18, 42:21,                                VS900                      75:22                  83:12, 134:12
    112:18, 113:5,                                  42:1, 47:12,                 Vol. 1 -
                            43:4, 43:6                                                             weren't   Vol. 1 -     yours   Vol. 1 -
    113:9, 114:5,                                   47:17, 55:14,         102:18
                           verbal   Vol. 1 -                                                        66:11                  41:17
    115:9, 117:15,                                  60:12, 81:3,         VS902   Vol. 1 -
                            5:12                                                                   what's [27] -          yourself   Vol. 1 -
    118:15, 118:19,                                 82:14, 83:22,         102:21
                           verified [2] -                                                           Vol. 1 - 16:14,        22:8
    119:15, 120:1,                                  86:1, 86:4, 96:13,   VS904   Vol. 1 -
                            Vol. 1 - 87:3,                                                          16:22, 17:17,
    123:6, 149:17,                                  106:16, 110:18,       115:5
                            87:7                                         VS905                      17:24, 30:6,
    155:4                                           112:15, 115:12,              Vol. 1 -
                           versus   Vol. 1 -                                                        37:23, 39:13,
   tweet   Vol. 1 -                                 126:22, 127:5,        115:9
                            4:9                                          VS910 [2] - Vol. 1         40:4, 42:16, 49:2,
    120:8                                           127:17, 134:25,                            -
                           Vestal [30] -                                                            50:14, 57:12,
   tweets [19] -                                    151:8                 104:8, 104:12
                            Vol. 1 - 1:6, 1:7,     Vinny [36] -          VS911                      57:25, 61:16,
    Vol. 1 - 58:2,                                                               Vol. 1 -
                            1:8, 4:9, 11:4,                                                         80:11, 86:7,
    58:6, 58:8, 59:19,                              Vol. 1 - 50:15,       104:15
                            11:18, 11:19,                                VS912                      95:18, 97:9,
    60:2, 60:12,                                    62:20, 63:16,                Vol. 1 -
                            11:24, 12:16,                                                           97:23, 112:3,
    60:16, 60:19,                                   63:21, 66:9,          118:16
                            19:3, 19:13,                                 VS913                      112:4, 112:7,
    60:22, 61:3, 61:6,                              66:14, 66:14,                Vol. 1 -
                            21:24, 22:16,                                                           145:2, 145:10,
    68:14, 68:21,                                   69:8, 70:9, 86:23,    118:20
                            24:16, 25:10,                                VS914                      154:7, 155:3,
    78:12, 79:9,                                    86:25, 90:7,                 Vol. 1 -
                            25:14, 26:13,                                                           155:24
    112:9, 112:15,                                  91:14, 91:22,         119:16
                            26:17, 27:6,                                 VS918                     whatever [2] -
    113:11, 121:7                                   104:22, 113:11,              Vol. 1 -
   twelve [9] -             27:10, 33:18,                                                           Vol. 1 - 9:21,
                                                    113:16, 113:19,       116:5
                            34:9, 37:18,                                 VS919                      13:24
    Vol. 1 - 55:2,                                  114:15, 115:15,              Vol. 1 -
                            69:19, 73:17,                                                          whether [15] -
    68:18, 69:1, 70:1,                              115:20, 116:1,        116:9
                            142:21, 142:24,                              VS921                      Vol. 1 - 65:9,
    70:9, 71:22, 72:8,                              116:3, 116:25,               Vol. 1 -
                            146:11, 146:21,                                                         69:12, 70:9, 71:4,
    77:12, 82:8                                     117:1, 117:3,         121:2
   twenty [2] -             149:8                                        VS923                      75:13, 94:12,
                                                    117:8, 117:10,               Vol. 1 -
                           video [39] -                                                             114:12, 117:11,
    Vol. 1 - 10:7,                                  117:12, 118:11,       123:6
                            Vol. 1 - 57:5,                               VS924                      117:12, 127:2,
    144:22                                          118:13, 119:20,              Vol. 1 -
   twenty-five [5] -
                            58:23, 61:9,                                                            127:3, 130:20,
                                                    119:22, 135:8,        117:15
                            61:14, 62:2, 62:6,                           VS925                      151:6, 151:8,
    Vol. 1 - 69:2,                                  135:17, 136:18               Vol. 1 -
                            62:7, 62:7, 67:4,      Vinny's [6] -                                    154:17
    70:2, 70:10,                                                          118:2
                            67:5, 67:14,                                 VS926                     whole   Vol. 1 -
    71:23, 72:8                                     Vol. 1 - 22:10,              Vol. 1 -
   Twitter [8] -            67:22, 67:23,                                                           9:17
                                                    69:3, 104:19,         117:24
                            68:15, 68:21,                                VS927                     whose [2] - Vol. 1 -
    Vol. 1 - 79:9,                                  114:12, 115:17,              Vol. 1 -
                            72:23, 78:10,                                                           138:22, 149:10
    111:21, 113:11,                                 116:10                105:4
                            79:10, 82:14,          violate [3] -         VS929                     Willa [2] - Vol. 1 -
    115:14, 116:13,                                                              Vol. 1 -
                            82:18, 82:19,                                                           2:1, 4:7
    118:8, 119:13,                                  Vol. 1 - 80:13,       105:8
                            82:22, 83:8,                                 VS930 [2] - Vol. 1        windows   Vol. 1 -
    120:8                                           80:24, 81:10                               -
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 173 of 175




                                                                                                                            171

    18:22                  type [3] - Vol. 1 -      83:12, 83:15,        violated   Vol. 1 -        108:5, 108:25          36:17
   toward   Vol. 1 -        24:7, 58:15,            83:25, 84:3,          13:10                    VS931   Vol. 1 -       wise   Vol. 1 - 90:2
    52:14                   126:11                  89:23, 112:12,       violating [3] -            105:12                withdraw   Vol. 1 -
   towards [2] -           types   Vol. 1 -         114:15, 114:16,       Vol. 1 - 80:8,           VS933   Vol. 1 -        153:13
    Vol. 1 - 25:24,         44:15                   115:16, 118:9,        80:14, 80:22              105:15                withdrawing
    31:8                                            119:24, 120:7,       violations [2] -          VS934   Vol. 1 -        Vol. 1 - 74:10
   TP [2] - Vol. 1 -                                121:6, 131:4,         Vol. 1 - 17:1,            109:6                 withhold   Vol. 1 -
    105:18, 106:19
   TP's   Vol. 1 -
                                    U               131:14, 145:24
                                                   videos [2] -
                                                                          17:4
                                                                         violence   Vol. 1 -
                                                                                                                           99:16
                                                                                                                          within [4] -
    106:21
   track   Vol. 1 -        U.S [2] - Vol. 1 -
                                                    Vol. 1 - 58:21,
                                                    115:15
                                                                          60:21
                                                                         violent [5] -
                                                                                                             W             Vol. 1 - 20:25,
                                                                                                                           54:11, 105:25,
    41:11                   32:15, 32:16           viewed [5] -           Vol. 1 - 42:8,                                   128:24
   transcript [3] -        uh-huh [7] -             Vol. 1 - 62:15,       42:18, 70:3,             wait [6] - Vol. 1 -    witness [24] -
    Vol. 1 - 2:20,          Vol. 1 - 5:13,          62:16, 68:14,         70:16, 87:6               5:1, 52:5, 111:14,     Vol. 1 - 1:25,
    158:7, 162:15           38:5, 61:23,            68:15, 83:15         viral [2] - Vol. 1    -    138:5, 145:3,          3:2, 4:2, 31:15,
   transcription            63:20, 93:9,           viewing [3] -          21:9, 58:11               145:6                  32:7, 35:13,
    Vol. 1 - 162:11         114:4, 122:2            Vol. 1 - 58:6,       visible   Vol. 1 -        waive   Vol. 1 -        73:10, 74:13,
   transferred [2] -       unannounced              67:14, 68:21          36:25                     75:23                  95:11, 138:24,
    Vol. 1 - 10:18,         Vol. 1 - 90:3          Vin [2] - Vol. 1 -    visit [2] - Vol. 1    -   waived [2] -            139:10, 139:12,
    35:2                   underage   Vol. 1 -      67:17, 77:20          32:17, 32:19              Vol. 1 - 2:15,         139:14, 139:17,
   transition   Vol. 1 -    21:21                                        visited   Vol. 1 -         2:18                   144:23, 145:8,
    11:7                   undergraduate            Vol. 1 - 4:8, 4:8,    32:24                    walk   Vol. 1 -         147:21, 153:14,
   traveling   Vol. 1 -     Vol. 1 - 8:3            37:15, 37:16,        VS429   Vol. 1 -           56:19                  156:24, 158:1,
    128:6                  understand [6] -         40:8, 41:10, 43:6,    149:23                   Wallack   Vol. 1 -      159:25, 160:25,
   trenches   Vol. 1 -      Vol. 1 - 4:23,          45:15, 45:19,        VS432 [2] - Vol. 1    -    91:9                   161:25, 162:14
    74:25                   5:6, 12:11, 24:5,       45:20, 47:6,          147:21, 148:1            wanted [4] -           woman [5] - Vol. 1 -
   Trevor's   Vol. 1 -      127:1, 136:25           48:20, 49:4, 50:8,   VS433   Vol. 1 -           Vol. 1 - 52:4,         58:24, 67:22,
    106:12                 understanding            50:21, 50:24,         150:15                    85:25, 143:7,          82:19, 83:24, 84:2
   trial [2] - Vol. 1 -    [14] - Vol. 1 -          51:15, 51:19,        VS871   Vol. 1 -           145:6                 wondering   Vol. 1 -
    2:22, 4:18              14:16, 38:14,           52:3, 52:19,          101:6                    warning [2] -           156:15
   trouble   Vol. 1 -       39:7, 49:2, 59:14,      52:21, 52:25,        VS872   Vol. 1 -           Vol. 1 - 14:9,        wouldn't [7] -
    115:16                  80:18, 80:20,           53:17, 53:21,         101:10                    43:16                  Vol. 1 - 25:1,
   truancy   Vol. 1 -       99:24, 100:9,           53:24, 54:3,         VS873   Vol. 1 -          warranted [4] -         66:17, 76:1, 89:1,
    45:2                    100:25, 101:7,          54:16, 59:24,         101:13                    Vol. 1 - 14:23,        93:1, 93:2, 93:3
   truant [7] -             102:4, 155:19,          60:5, 60:6, 62:7,    VS874   Vol. 1 -           15:18, 16:7, 54:14    writing [6] -
    Vol. 1 - 43:13,         156:13                  63:6, 64:7, 64:8,     100:8                    Wars   Vol. 1 -         Vol. 1 - 27:2,
    43:14, 43:15,          understood   Vol. 1 -    64:14, 64:23,        VS875   Vol. 1 -           42:22                  35:9, 45:10,
    43:18, 43:22,           6:1                     65:2, 65:5, 65:14,    100:16                   waste   Vol. 1 -        55:10, 56:5,
    43:24, 44:8            unfounded   Vol. 1 -     65:14, 65:18,        VS876   Vol. 1 -           103:8                  126:15
   truck [2] - Vol. 1 -     63:2                    65:21, 65:25,         100:12                   watch   Vol. 1 -       written [4] -
    129:1, 129:2           Union-endicott           66:3, 67:2, 67:7,    VS880 [2] - Vol. 1    -    22:9                   Vol. 1 - 13:23,
   true [2] - Vol. 1 -     [3] - Vol. 1 -           67:19, 68:20,         111:14, 111:16           watching [2] -          65:11, 80:11,
    158:6, 162:12           6:24, 6:25, 7:3         71:9, 76:17,         VS881 [2] - Vol. 1    -    Vol. 1 - 19:19,        103:3
   truth   Vol. 1 -        UNITED   Vol. 1 -        76:19, 77:15,         111:19, 112:19            22:8                  wrong   Vol. 1 -
    92:6                    1:1                     77:24, 78:22,        VS882   Vol. 1 -          we'd [4] - Vol. 1 -     74:11
   truthful [2] -          University   Vol. 1 -    79:14, 79:15,         113:6                     26:25, 35:6, 45:8,    wrote [4] - Vol. 1 -
    Vol. 1 - 4:22,          7:23                    80:8, 80:14,         VS883   Vol. 1 -           56:2                   13:23, 51:10,
    5:23                   unloading [4] -          80:22, 80:23,         113:9                    we'll [7] - Vol. 1 -    108:14, 121:6
   turban   Vol. 1 -        Vol. 1 - 67:25,         84:23, 85:2, 85:3,   VS884   Vol. 1 -           5:18, 16:21,
    63:23                   68:12, 68:13,           85:9, 85:10,          114:5                     16:23, 35:9, 68:1,
   turn [9] - Vol. 1 -
    36:16, 42:15,
                            82:19
                           upon [2] - Vol. 1 -
                                                    85:24, 87:8, 94:5,
                                                    96:15, 107:25,
                                                                         VS886
                                                                          100:4
                                                                                 Vol. 1 -           102:24, 126:14
                                                                                                   we're [7] - Vol. 1 -            Y
    42:16, 63:10,           18:9, 98:11             112:22, 112:25,      VS887   Vol. 1 -           4:7, 6:21, 29:25,
    84:9, 100:3,           upper   Vol. 1 -         113:2, 120:15,        101:22                    36:3, 90:4,           yeah [20] - Vol. 1 -
    116:5, 121:1,           58:13                   122:5, 122:9,        VS888   Vol. 1 -           104:10, 111:9          16:16, 22:24,
    141:24                 upset [8] - Vol. 1 -     123:18, 123:25,       101:25                   We've   Vol. 1 -        23:8, 33:14,
   turned   Vol. 1 -        19:18, 21:4, 28:8,      129:1, 129:2,        VS889   Vol. 1 -           144:23                 35:23, 38:21,
    13:11                   51:8, 63:17, 82:9,      130:3, 130:6,         102:3                    weapon [2] -            42:25, 45:7,
   turning [42] -           82:13, 93:5             130:20, 133:4,       VS890   Vol. 1 -           Vol. 1 - 22:12,        76:21, 84:17,
    Vol. 1 - 100:8,        using [3] - Vol. 1 -     133:13, 133:18,       102:7                     84:11                  92:8, 92:21, 95:9,
    100:12, 100:15,         22:3, 45:21,            133:25, 135:6,       VS891   Vol. 1 -          weather [3] -           96:15, 98:4,
    100:24, 101:6,          162:10                  138:11, 138:15,       105:17                    Vol. 1 - 18:8,         139:16, 139:17,
    101:10, 101:13,        Usual   Vol. 1 -         138:21, 139:8,       VS892   Vol. 1 -           24:11, 128:5           139:24, 144:21,
    101:22, 101:25,         4:16                    141:14, 142:18,       105:20                   week   Vol. 1 -         156:12
    102:3, 102:7,          Usually   Vol. 1 -       143:1, 143:25,       VS893   Vol. 1 -           114:11                yep [2] - Vol. 1 -
    102:10, 102:14,         15:1                    145:16, 151:6,        106:24                   weekend   Vol. 1 -      94:23, 100:18
    102:18, 102:21,                                 152:14, 152:18,      VS894 [2] - Vol. 1    -    34:1                  yet   Vol. 1 - 98:25
                                                                                                   weeks [2] - Vol. 1 -   York [3] - Vol. 1 -
    103:11, 104:5,
    104:8, 104:15,
    105:4, 105:8,
                                    V               152:21, 153:2,
                                                    153:17, 153:18,
                                                    155:8, 155:15,
                                                                          107:3, 108:3
                                                                         VS896 [2] - Vol. 1
                                                                          103:15, 103:18
                                                                                               -    32:3, 128:24
                                                                                                   Wendy [5] - Vol. 1 -
                                                                                                                           1:2, 2:3, 162:3
                                                                                                                          you'd [2] - Vol. 1 -
    105:11, 105:17,                                 156:8, 156:13,       VS898   Vol. 1 -           16:1, 73:3, 73:9,      13:23, 99:20
                           V.S   Vol. 1 - 1:3                                                       74:16, 76:9           young [7] - Vol. 1 -
    105:20, 106:24,                                 156:16, 156:17        103:24
                           VADIR [6] - Vol. 1 -                                                    Wendy's [2] -           2:1, 4:7, 30:1,
    107:2, 108:5,                                                        VS899   Vol. 1 -
                            42:6, 42:17,                                                            Vol. 1 - 74:21,        49:14, 59:15,
    108:25, 111:19,                                 Vol. 1 - 38:15,       102:14
                            42:18, 42:21,                                VS900                      75:22                  83:12, 134:12
    112:18, 113:5,                                  42:1, 47:12,                 Vol. 1 -
                            43:4, 43:6                                                             weren't   Vol. 1 -     yours   Vol. 1 -
    113:9, 114:5,                                   47:17, 55:14,         102:18
                           verbal   Vol. 1 -                                                        66:11                  41:17
    115:9, 117:15,                                  60:12, 81:3,         VS902   Vol. 1 -
                            5:12                                                                   what's [27] -          yourself   Vol. 1 -
    118:15, 118:19,                                 82:14, 83:22,         102:21
                           verified [2] -                                                           Vol. 1 - 16:14,        22:8
    119:15, 120:1,                                  86:1, 86:4, 96:13,   VS904   Vol. 1 -
                            Vol. 1 - 87:3,                                                          16:22, 17:17,
    123:6, 149:17,                                  106:16, 110:18,       115:5
                            87:7                                         VS905                      17:24, 30:6,
    155:4                                           112:15, 115:12,              Vol. 1 -
                           versus   Vol. 1 -                                                        37:23, 39:13,
   tweet   Vol. 1 -                                 126:22, 127:5,        115:9
                            4:9                                          VS910 [2] - Vol. 1         40:4, 42:16, 49:2,
    120:8                                           127:17, 134:25,                            -
                           Vestal [30] -                                                            50:14, 57:12,
   tweets [19] -                                    151:8                 104:8, 104:12
                            Vol. 1 - 1:6, 1:7,     Vinny [36] -          VS911                      57:25, 61:16,
    Vol. 1 - 58:2,                                                               Vol. 1 -
                            1:8, 4:9, 11:4,                                                         80:11, 86:7,
    58:6, 58:8, 59:19,                              Vol. 1 - 50:15,       104:15
                            11:18, 11:19,                                VS912                      95:18, 97:9,
    60:2, 60:12,                                    62:20, 63:16,                Vol. 1 -
                            11:24, 12:16,                                                           97:23, 112:3,
    60:16, 60:19,                                   63:21, 66:9,          118:16
                            19:3, 19:13,                                 VS913                      112:4, 112:7,
    60:22, 61:3, 61:6,                              66:14, 66:14,                Vol. 1 -
                            21:24, 22:16,                                                           145:2, 145:10,
    68:14, 68:21,                                   69:8, 70:9, 86:23,    118:20
                            24:16, 25:10,                                VS914                      154:7, 155:3,
    78:12, 79:9,                                    86:25, 90:7,                 Vol. 1 -
                            25:14, 26:13,                                                           155:24
    112:9, 112:15,                                  91:14, 91:22,         119:16
                            26:17, 27:6,                                 VS918                     whatever [2] -
    113:11, 121:7                                   104:22, 113:11,              Vol. 1 -
   twelve [9] -             27:10, 33:18,                                                           Vol. 1 - 9:21,
                                                    113:16, 113:19,       116:5
                            34:9, 37:18,                                 VS919                      13:24
    Vol. 1 - 55:2,                                  114:15, 115:15,              Vol. 1 -
                            69:19, 73:17,                                                          whether [15] -
    68:18, 69:1, 70:1,                              115:20, 116:1,        116:9
                            142:21, 142:24,                              VS921                      Vol. 1 - 65:9,
    70:9, 71:22, 72:8,                              116:3, 116:25,               Vol. 1 -
                            146:11, 146:21,                                                         69:12, 70:9, 71:4,
    77:12, 82:8                                     117:1, 117:3,         121:2
   twenty [2] -             149:8                                        VS923                      75:13, 94:12,
                                                    117:8, 117:10,               Vol. 1 -
                           video [39] -                                                             114:12, 117:11,
    Vol. 1 - 10:7,                                  117:12, 118:11,       123:6
                            Vol. 1 - 57:5,                               VS924                      117:12, 127:2,
    144:22                                          118:13, 119:20,              Vol. 1 -
   twenty-five [5] -        58:23, 61:9,                                                            127:3, 130:20,
                                                    119:22, 135:8,        117:15
                            61:14, 62:2, 62:6,                           VS925                      151:6, 151:8,
    Vol. 1 - 69:2,                                  135:17, 136:18               Vol. 1 -
                            62:7, 62:7, 67:4,      Vinny's [6] -                                    154:17
    70:2, 70:10,                                                          118:2
                            67:5, 67:14,                                 VS926                     whole   Vol. 1 -
    71:23, 72:8                                     Vol. 1 - 22:10,              Vol. 1 -
   Twitter [8] -            67:22, 67:23,                                                           9:17
                                                    69:3, 104:19,         117:24
                            68:15, 68:21,                                VS927                     whose [2] - Vol. 1 -
    Vol. 1 - 79:9,                                  114:12, 115:17,              Vol. 1 -
                            72:23, 78:10,                                                           138:22, 149:10
    111:21, 113:11,                                 116:10                105:4
                            79:10, 82:14,          violate [3] -         VS929                     Willa [2] - Vol. 1 -
    115:14, 116:13,                                                              Vol. 1 -
                            82:18, 82:19,                                                           2:1, 4:7
    118:8, 119:13,                                  Vol. 1 - 80:13,       105:8
                            82:22, 83:8,                                 VS930 [2] - Vol. 1        windows   Vol. 1 -
    120:8                                           80:24, 81:10                               -
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 174 of 175




I.]NITED STATES DISTRICT COURT
            DISTRI CT OF NEW

DEBRA SPERO, as Natural Mother of
V.S., an infant,
                       Plaintiffs,

            v                                                       ERRATA TO TRAIISCRIPT OF
                                                                    DEPOSITION OF DEBORAH
VESTAL CENTRAL SCHOOL DISTRICT                                      CADDICK
BOARD OF EDUCATION, VESTAL CENTRAL
SCHOOL DISTRICT, JEFFREY A}IEARNO                                   Civil Action No.:    3   :   17-cv-00007
Superintendent of Schools, ALBERT A. PENNA'
Interim Principal of Vestal High School'
DEBORAH CADDICK and CLIFFORD KASSON'
in their Individual and Ollicial Capacities,

                                  Defendants,


            please find below the errata to the transcript of my deposition conducted February I 1,


2Ar9.

 Page(s)          Original text             Correction                    Reason for change
 and


 l7:23            No.                       There can be facts to         Upon reflection lrealrze
                                            provide context to the        my answer was
                                            incidents for which           incomplete.
                                            discipline is being
                                            imposed.
 25 72            No                        I'm sure I have, but I        I thought counsel was
                                            don't recall any specifics    asking me if I recalled a
                                                                          specific instance. UPon
                                                                          reviewing the transcriPt I
                                                                          recognne the question was
                                                                          broader than that such that
                                                                          my answer required
                                                                          ,uorrection.
 91:1   1         And then they both        And then Offrcer Talbut       Clarification.
                  spoke to us.              and Miss Wallach both
                                            spoke to us
Case 3:17-cv-00007-GTS-ML Document 104-24 Filed 06/17/19 Page 175 of 175




  94:16           Yes.                 I don't know                    I cannot speak to whether
                                                                       the results of our
                                                                       investigation informed Mr.
                                                                       Aheam's decision to go
                                                                       forward with the
                                                                       superintendent' s hearing;
                                                                       that question would have to
                                                                       go to Mr. Ahearn. I did
                                                                       not realize at the time the
                                                                       question was asking me to
                                                                       speak for Mr. Ahearn's
                                                                       state of mind.
 97:7             Yes.                 No, the 9ft and the L2th        I have refreshed my
                                                                       recollection.
  140',23         Most times.          Most times when we met          I was thinking of meetings
                                       with counsel, but not           with counsel in general on
                                       when we met with coun'sel       all issues, not meetings
                                       to prepare for the              with counsel before
                                       superintendent' s hearing.      superintendent' s hearings,
                                                                       and my original answer
                                                                       was inadvertantly
                                                                       misleading and needed
                                                                       clarification.
 154:9           Asia Holloway         Aia Holloway                    Transcription effor
 1   54:1 8      Asia Holloway         Aia Holloway                    Same.




                                                                  (.                  fM-
                                                                  DEBORAH CADDICK

Sworn to before
                      ^"tn   lJ
                     I9




         N0.01JA4981660
NOTARY PUBLIC, STATE OF
  OUALIFIED IN BBOOME
                                  J3
